Exhibit 10.1

 

 

TRANSACTION AGREEMENT

 

Dated as of April 4, 2017

 

by and between

 

PLUG POWER INC.

 

and

 

AMAZON.COM, INC.

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

WARRANT ISSUANCE; CLOSING

 

 

 

 

 

1.1

 

Warrant Issuance

 

1

1.2

 

Closing

 

2

1.3

 

Interpretation

 

2

 

 

 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

2.1

 

Disclosure

 

3

2.2

 

Representations and Warranties of the Company

 

4

2.3

 

Representations and Warranties of Amazon

 

10

2.4

 

Survival

 

12

 

 

 

 

 

ARTICLE III

 

COVENANTS

 

 

 

 

 

3.1

 

Efforts

 

12

3.2

 

Public Announcements

 

15

3.3

 

Expenses

 

17

3.4

 

Stockholder Approval

 

17

3.5

 

Tax Treatment

 

18

 

 

 

 

 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

 

 

 

 

4.1

 

Acquisition for Investment

 

19

4.2

 

Legend

 

19

4.3

 

Anti-Takeover Provisions

 

20

4.4

 

Transfer Restrictions

 

20

 

 

 

 

 

ARTICLE V

 

GOVERNANCE

 

 

 

 

 

5.1

 

Information Rights

 

22

5.2

 

Tax Reporting Requirements

 

24

5.3

 

Standstill Provisions

 

25

 

i

--------------------------------------------------------------------------------


 

5.4

 

Voting Obligation

 

27

5.5

 

Survival

 

28

 

ARTICLE VI

 

REGISTRATION

 

6.1

 

Demand Registrations

 

28

6.2

 

Piggyback Registrations

 

31

6.3

 

Shelf Registration Statement

 

33

6.4

 

Withdrawal Rights

 

35

6.5

 

Hedging Transactions

 

36

6.6

 

Holdback Agreements

 

36

6.7

 

Registration Procedures

 

37

6.8

 

Registration Expenses

 

42

6.9

 

Miscellaneous

 

43

6.10

 

Registration Indemnification

 

44

6.11

 

Free Writing Prospectuses

 

46

6.12

 

Termination

 

46

 

ARTICLE VII

 

DEFINITIONS

 

7.1

 

Defined Terms

 

47

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1

 

Termination of This Agreement; Other Triggers

 

54

8.2

 

Amendment

 

55

8.3

 

Waiver of Conditions

 

55

8.4

 

Counterparts

 

55

8.5

 

Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL

 

55

8.6

 

Notices

 

56

8.7

 

Entire Agreement, Etc.

 

57

8.8

 

Assignment

 

58

8.9

 

Severability

 

58

8.10

 

No Third Party Beneficiaries

 

58

8.11

 

Specific Performance

 

58

 

ii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

 

 

 

 

SCHEDULE 5.1(a):

 

List of Information

 

 

 

 

 

 

 

LIST OF EXHIBITS

 

 

 

 

 

EXHIBIT A:

 

Notice and Acknowledgment

 

 

 

 

 

 

 

LIST OF ANNEXES

 

 

 

 

 

ANNEX A:

 

Form of Amendment No. 7 to Shareholder Rights Agreement

 

 

 

 

 

 

 

ANNEX B:

 

Form of Warrant

 

 

 

iii

--------------------------------------------------------------------------------


 

This TRANSACTION AGREEMENT, dated as of April 4, 2017 (this “Agreement”), is by
and between Plug Power Inc., a Delaware corporation (the “Company”), and
Amazon.com, Inc., a Delaware corporation (“Amazon”).

 

RECITALS:

 

WHEREAS, the Company and an Affiliate of Amazon are parties to that certain
Master Services Agreement, dated November 4, 2016, as it may be amended from
time to time, by and between the Company and Amazon Fulfillment Services, Inc.,
including all annexes, schedules, exhibits, work orders and purchase orders
thereto (collectively, the “Master Services Agreement”);

 

WHEREAS, in connection with the transactions contemplated hereby, and subject to
the terms and conditions hereof, the Company desires to issue to Amazon.com NV
Investment Holdings LLC, a wholly owned subsidiary of Amazon that is disregarded
as separate from Amazon for U.S. Federal income tax purposes (“NV Investment
Holdings”) and NV Investment Holdings desires to acquire from the Company, at
the Closing, a warrant to purchase a specified number of shares of the Company’s
common stock, $ 0.01 par value per share (the “Common Stock”);

 

WHEREAS, prior to the execution of this Agreement, the Company has executed that
certain Amendment No. 7 to Shareholder Rights Agreement (the “Rights
Agreement”), in the form attached hereto as Annex A; and

 

WHEREAS, each of the parties wishes to set forth in this Agreement certain terms
and conditions regarding, among other things, NV Investment Holdings’ ownership
of the Warrant and Warrant Shares (as defined below), as applicable.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound, the parties agree as set forth herein.

 

ARTICLE I

 

WARRANT ISSUANCE; CLOSING

 

1.1          Warrant Issuance.  On the terms and subject to the conditions set
forth in this Agreement, the Company shall issue to NV Investment Holdings, and
NV Investment Holdings shall acquire from the Company, at the Closing, a warrant
to purchase up to an aggregate of 55,286,696 fully paid and nonassessable shares
of Common Stock (the “Warrant Shares”), subject to adjustment in accordance with
its terms, in the form attached hereto as Annex B (the “Warrant”).  The issuance
of the Warrant by the Company and the acquisition of the Warrant by NV
Investment Holdings are referred to herein as the “Warrant Issuance”.

 

--------------------------------------------------------------------------------


 

1.2          Closing.  The closing of the Warrant Issuance (the “Closing”) shall
take place at the offices of Sullivan & Cromwell LLP, 1888 Century Park East,
Suite 2100, Los Angeles, CA 90067, immediately following the execution and
delivery of this Agreement.  At the Closing, the Company shall deliver to
Amazon:

 

(a)           the Warrant, as evidenced by a duly and validly executed warrant
certificate dated as of the date hereof and bearing appropriate legends as
hereinafter provided for;

 

(b)           a fully executed copy of Amendment No. 7 to Rights Agreement; and

 

(c)           a certificate executed by a duly authorized officer of the
Company, dated as of the date of Closing, certifying resolutions of the Board of
Directors of the Company (the “Board”) rendering any potentially applicable
Anti-Takeover Provisions inapplicable to this Agreement, the Transaction
Documents and the transactions contemplated hereby and thereby and approving NV
Investment Holdings becoming an “interested stockholder” pursuant to
Section 203(a)(1) of the Delaware General Corporation Law.

 

1.3        Interpretation.  When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes,” “Schedules” or “Exhibits” such
reference shall be to a Recital, Article or Section of, or Annex, Schedule or
Exhibit to, this Agreement unless otherwise indicated.  The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa. 
References to “herein,” “hereof,” “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise.  References to parties refer to the parties to this
Agreement.  The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement.  Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.”  No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel.  Any
reference to a wholly owned subsidiary of a person shall mean such subsidiary is
directly or indirectly wholly owned by such person.  All references to “$” or
“dollars” mean the lawful currency of the United States of America.  Except as
expressly stated in this Agreement, all references to any statute, rule or
regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the
section.  The term “Business Day” means any day, other than a Saturday, a Sunday
or any other day on which commercial banks in the State of New York are
authorized or required by Applicable Law to be closed.  With respect to the
Warrant and Warrant Shares, such term shall include any shares of Common Stock
or other securities of the Company received by NV Investment Holdings as a
result of any stock split, stock dividend or distribution, other subdivision,
reorganization, reclassification or similar capital transaction.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

2.1          Disclosure.

 

(a)           “Material Adverse Effect” means any change, effect, event,
development, circumstance or occurrence (each, an “Effect”) that, taken
individually or when taken together with all other applicable Effects, has been,
is or would reasonably be, expected to be materially adverse to (i) the
business, assets, financial condition or results of operations of the Company
and its subsidiaries, taken as a whole, or (ii) the ability of the Company to
complete the transactions contemplated by the Transaction Documents or to
perform its obligations under the Transaction Documents; provided, however, that
in no event shall any Effect, alone or in combination, be deemed to constitute,
or be taken into account in determining whether there has been, is or would be,
a Material Adverse Effect to the extent resulting from: (A) any change in
general economic, market or political conditions; (B) any change in generally
accepted accounting principles in the United States (“GAAP”) or other accounting
standards or interpretations thereof, or any change in Applicable Law to the
extent such change is generally applicable and not specifically directed at the
Company or its subsidiaries; (C) any actual or threatened act of war (whether or
not declared), armed hostilities, sabotage or terrorism, or any actual or
threatened material escalation or worsening of any such events, or any national
disaster or any national or international calamity; (D) any failure, in and of
itself, to meet internal or published projections, forecasts, targets or revenue
or earnings predictions for any period, as well as any change, in and of itself,
by the Company in any projections, forecasts, targets or revenue or earnings
predictions for any period (provided that the underlying causes of such failures
(to the extent not otherwise falling within one of the other exceptions in this
proviso) may constitute or be taken into account in determining whether there
has been, is, or would be, a Material Adverse Effect); or (E) any change in the
price or trading volume of the Common Stock or any failure to meet publicly
announced revenue or earnings projections (provided that the underlying causes
of such change (to the extent not otherwise falling within one of the other
exceptions in this proviso) may constitute or be taken into account in
determining whether there has been, is or would be, a Material Adverse Effect);
provided, further, however, that any Effect referred to in clauses (A) through
(C) may be taken into account in determining whether or not there has been, is,
or would be, a Material Adverse Effect to the extent such Effect has a
disproportionate adverse effect on the Company and its subsidiaries, taken as a
whole, as compared to other similarly situated participants in the industry in
which the Company and its subsidiaries operate.

 

(b)           “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2016 or its other reports, statements and forms (including exhibits
and other information incorporated therein) filed with or furnished to the
Securities and Exchange Commission (the “Commission”) under Sections 13(a),
14(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), in each case after December 31, 2016 (the “SEC Reports”) (in each case
excluding any disclosures set forth in any risk factor section and in any
section relating to forward-looking or safe harbor statements), to the extent
such SEC Reports are filed or furnished at least five (5) Business Days prior to
the execution and delivery of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Each party acknowledges that it is not relying upon any representation or
warranty of the other party, express or implied, not set forth in the
Transaction Documents.  Amazon acknowledges that it has had an opportunity to
conduct such review and analysis of the business, assets, condition, operations
and prospects of the Company and its subsidiaries, including an opportunity to
ask such questions of management and to review such information maintained by
the Company and its subsidiaries, in each case as it considers sufficient for
the purpose of consummating the transactions contemplated by the Transaction
Documents.  Amazon further acknowledges that it has had such an opportunity to
consult with its own counsel, financial and tax advisers and other professional
advisers as it believes is sufficient for purposes of the transactions
contemplated by the other Transaction Documents.  For purposes of this
Agreement, the term “Transaction Documents” refers collectively to this
Agreement, the Warrant, and any other agreement entered into by and among the
parties and/or their Affiliates on the date hereof in connection with the
transactions contemplated hereby or thereby, in each case, as amended, modified
or supplemented from time to time in accordance with their respective terms.

 

2.2          Representations and Warranties of the Company.  Except as
Previously Disclosed or as set forth in the Disclosure Schedules, the Company
represents and warrants as of the date of this Agreement and, in the case of the
representation in the last sentence of Section 2.2(c), as of the date of each
issuance of Warrant Shares, to Amazon that:

 

(a)           Organization and Authority.  The Company (i) has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with the corporate power and authority to own its
properties and conduct its business in all material respects as currently
conducted, and, except as would not constitute a Material Adverse Effect, is
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which the
ownership or leasing of property or the conduct of its business requires such
qualification. The Company has made available to Amazon complete and correct
copies of the Company’s certificate of incorporation and bylaws, as of the date
of this Agreement, and each as so delivered is in full force and effect.

 

(b)           Capitalization.  The authorized capital stock of the Company
consists of 450,000,000 shares of Common Stock of which, as of the date hereof,
191,210,356 shares were issued and outstanding, and 5,000,000 shares of
Preferred Stock, par value $0.01 per share (the “Preferred Stock”), of which,
(i) 170,000 have been designated as Series A Junior Participating Cumulative
Preferred Stock, none of which are issued or outstanding (ii) 10,431 have been
designated as Series C Redeemable Convertible Preferred Stock (the “Series C
Preferred Stock”), 5,231 of which were issued and outstanding as of the date
hereof and (iii) 18,500 shares have been designated as Series D Convertible
Preferred Stock (the “Series D Preferred Stock”), 14,800 were issued and
outstanding as of the date hereof.  No other shares of Preferred Stock are
either designated or issued and outstanding.  As of the date hereof, the Company
had 48,203,559 shares of Common Stock reserved for issuance, including
(i) 14,867,642 shares of Common Stock issuable upon the exercise of outstanding
stock options, (ii) 13,333 shares of Common Stock issuable upon the vesting of
restricted stock units, (iii) 5,554,594 shares of Common Stock issuable upon
conversion of the outstanding shares of Series C Preferred Stock, (iv) 4,000,000
shares of Common Stock issuable upon the exercise of outstanding warrants issued
during an offering in January 2014, (v) 100 shares of Common Stock issuable upon
the exercise of outstanding warrants issued during an offering in February 2013,
(vi) 10,501,500 shares of

 

4

--------------------------------------------------------------------------------


 

Common Stock issuable upon the exercise of outstanding warrants issued during an
offering in December of 2016 and (vii) 13,367,742 shares of Common Stock,
representing 140% of the number of shares of Common Stock issuable upon
conversion of the outstanding shares of Series D Preferred Stock.  The
outstanding shares of Common Stock and Preferred Stock have been, and the shares
of Common Stock issuable upon the conversion of the outstanding Preferred Stock
and the exercise of the warrants will be, duly authorized and are validly
issued, fully paid and nonassessable, and subject to no preemptive rights (and
were not, and the shares of Common Stock issuable upon the conversion of the
outstanding Preferred Stock and the exercise of the warrants will not be, issued
in violation of any preemptive rights, the Company’s certificate of
incorporation, or any Applicable Law).  Except as set forth above, including
pursuant to the terms of the Series C Preferred Stock and the Series D Preferred
Stock, or pursuant to the Transaction Documents, there are no (A) shares of
capital stock or other equity interests or voting securities of the Company
authorized, reserved for issuance, issued or outstanding, (B) options, warrants,
calls, preemptive rights, subscription or other rights, instruments, agreements,
arrangements or commitments of any character, obligating the Company or any of
its subsidiaries to issue, transfer or sell or cause to be issued, transferred
or sold any shares of capital stock or other equity interest or voting security
in the Company or any securities or instruments convertible into or exchangeable
for such shares of capital stock or other equity interests or voting securities,
or obligating the Company or any of its subsidiaries to grant, extend or enter
into any such option, warrant, call, preemptive right, subscription or other
right, instrument, agreement, arrangement or commitment, (C) outstanding
contractual obligations of the Company or any of its subsidiaries to repurchase,
redeem or otherwise acquire any capital stock or other equity interest or voting
securities of the Company, or (D) issued or outstanding performance awards,
units, rights to receive any capital stock or other equity interest or voting
securities of the Company on a deferred basis, or rights to purchase or receive
any capital stock or equity interest or voting securities issued or granted by
the Company to any current or former director, officer, employee or consultant
of the Company.  No subsidiary of the Company owns any shares of capital stock
or other equity interest or voting securities of the Company.  There are no
voting trusts or other agreements or understandings to which the Company or any
of its subsidiaries is a party with respect to the voting of the capital stock
or other equity interest or voting securities of the Company.  All options
granted and shares reserved or issued under the Company’s Employee Stock
Purchase Plan, Executive Incentive Plan, Incentive Stock Option Agreement,
Non-Qualified Stock Option Agreement for Employees, Non-Qualified Stock Option
Agreement for Independent Directors, and Restricted Stock Award Agreement have
been granted, reserved and issued in all material respects in full compliance
with their respective Company stock plan and Applicable Law.  The issuance of
the Warrant and the Warrant Shares will not result in any adjustment to the
conversion price or exercise price of any securities of the Company that are
convertible into, or exercisable or exchangeable for, shares of Common Stock. As
of the date of this Agreement and assuming the issuance of the Warrant Shares,
the number of Warrant Shares equals 19% of the outstanding shares of Common
Stock on a “fully diluted basis”.

 

(c)           The Warrant and Warrant Shares.  The Warrant has been duly
authorized by the Company and constitutes a valid, legal and binding obligation
of the Company in accordance with its terms, except as the same may be limited
by the Bankruptcy Exceptions. The Warrant Shares have been duly authorized and
reserved for issuance upon exercise of the Warrant and, when so issued, paid for
and delivered upon due exercise of the Warrant, will be

 

5

--------------------------------------------------------------------------------


 

validly issued, fully paid and non-assessable, and free and clear of any liens
or encumbrances, other than liens or encumbrances created by the Transaction
Documents, arising as a matter of Applicable Law or created by or at the
direction of Amazon or any of its Affiliates.

 

(d)           Authorization, Enforceability.

 

(i)            The Company has the power and authority to execute and deliver
this Agreement and the other Transaction Documents, as applicable, to consummate
the transactions contemplated hereby and thereby, and to carry out its
obligations hereunder and thereunder, except with respect to the issuance of
Warrant Shares in an amount in excess of 38,242,071, which is subject to the
Requisite Stockholder Approval.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action on the part of the
Company, and no further approval or authorization is required on the part of the
Company.  This Agreement and the other Transaction Documents, assuming the due
authorization, execution and delivery by the other parties hereto and thereto,
are valid and binding obligations of the Company, enforceable against the
Company and such subsidiary, respectively, in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity
(“Bankruptcy Exceptions”).

 

(ii)           The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents, as applicable, and the
consummation of the transactions contemplated hereby and thereby and compliance
by the Company with any of the provisions hereof and thereof, will not
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
of its subsidiaries under any of the terms, conditions or provisions of (x) its
certificate of incorporation (or analogous organizational documents), or (y) any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement or
other instrument or obligation to which the Company or any of its subsidiaries
is a party or by which it or any of its subsidiaries may be bound, or to which
the Company or any of its subsidiaries or any of the properties or assets of the
Company or any of its subsidiaries is subject; (B) subject to compliance with
the statutes and regulations referred to in the next paragraph, violate any
Applicable Law or Order applicable to the Company or any of its subsidiaries or
any of their respective properties or assets except, in the case of clauses
(A)(y) and (B), for those occurrences that would not constitute a Material
Adverse Effect; (C) result in any payment (including severance, unemployment
compensation, forgiveness of indebtedness or otherwise) becoming due to any
director or any employee of the Company or any of its subsidiaries under any
employment, compensation or benefit plan, program, policy, agreement or
arrangement that is sponsored, maintained or contributed to by the Company or
any of its subsidiaries

 

6

--------------------------------------------------------------------------------


 

(each, a “Company Benefit Plan”) or otherwise; (D) increase any benefits
otherwise payable under any Company Benefit Plan; (E) result in any acceleration
of the time of payment or vesting of any such benefits; (F) require the funding
or acceleration of funding of any trust or other funding vehicle; or
(G) constitute a “change in control,” “change of control” or other similar term
under any Company Benefit Plan; provided, however, that the foregoing shall not
be deemed to include payments or other benefits under a Company Benefit Plan
that (a) gives effect to the Company’s performance of the Transaction Documents
insofar as that performance impacts the Company’s overall results of operations,
and (b) are made to any individual whose compensation is based in part on
performance related to a specific territory that is impacted by the Company’s
performance of the Transaction Documents.

 

(iii)        Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) any Antitrust Laws, to the extent applicable, (2) the
Exchange Act, (3)  the Securities Act of 1933, as amended (the “Securities
Act”), and (4) The NASDAQ Capital Market, no notice to, filing with, exemption
or review by, or authorization, consent or approval of, any federal, national,
state, local, municipal, international or multinational government or political
subdivision thereof, governmental department, commission, board, bureau, agency,
taxing or regulatory authority, judicial or administrative body, official,
tribunal or other instrumentality of any government, whether federal, state or
local, domestic or foreign, or arbitrator or SRO (each, a “Governmental Entity”)
is required to be made or obtained by the Company or any of its subsidiaries in
connection with the consummation by the Company or any of its subsidiaries of
the Warrant Issuance and the other transactions contemplated hereby and by the
other Transaction Documents, except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not constitute a Material Adverse Effect.  For purposes of this
Agreement, “Antitrust Laws” means the HSR Act, the Sherman Act, as amended, the
Clayton Act, as amended, the Federal Trade Commission Act, as amended, and any
other federal, state, local, domestic, foreign or supranational laws that are
designed to prohibit, restrict or regulate actions having the purpose or effect
of monopolization or restraint of trade or that provide for review of foreign
investment.

 

(e)           Company Financial Statements; Internal Controls.

 

(i)            Each of the consolidated financial statements included in the SEC
Reports (A) complied as to form, as of their respective dates of filing with the
Commission, in all material respects with the applicable accounting requirements
and with the rules and regulations of the Commission, (B) were prepared in
accordance with GAAP, in all material respects, applied on a consistent basis
during the periods involved (except as may be indicated in such financial
statements or in the notes thereto and subject, in the case of unaudited
statements, to normal year-end audit adjustments and the absence of footnote
disclosure), and (C) fairly presents, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows
(and changes

 

7

--------------------------------------------------------------------------------


 

in financial position, if any) of the Company and its subsidiaries as of the
date and for the periods referred to in such financial statements except to the
extent such financial statements have been modified or superseded by later SEC
Reports, and except, in the case of the unaudited statements, as permitted by
Rule 10-01 of Regulation S-X under the Exchange Act and pursuant to Sections 13
or 15(d) of the Exchange Act and for normal year end audit adjustments which
would not be material in amount or effect.

 

(ii)         Neither the Company nor any of the Company’s subsidiaries is a
party to, or has any commitment to become a party to, any joint venture,
off-balance sheet partnership or any similar agreement or arrangement, where the
result, purpose or effect of such agreement or arrangement is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its subsidiaries in the SEC Reports (including the
financial statements contained therein).

 

(iii)        The Company has designed and maintains a system of internal control
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting.  The Company has designed and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and
15d-15(e) of the Exchange Act) to provide reasonable assurance that material
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules,
regulations and forms, and is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure, and the Company’s principal executive officer and its principal
financial officer have disclosed, based on their most recent evaluation of
internal control over financial reporting, to the Company’s outside auditors and
the Audit Committee of the Board (x) all known significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
and (y) any known fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal control
over financial reporting, all of which information described in clauses (x) and
(y) above has been disclosed by the Company to Amazon prior to the date hereof. 
Any material change in internal control over financial reporting required to be
disclosed in any SEC Report has been so disclosed.

 

(iv)       Since December 31, 2016, neither the Company nor any of its
subsidiaries has received any material complaint, allegation, assertion or claim
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any of its subsidiaries or their respective internal
accounting controls.

 

(v)        Each of the principal executive officer of the Company and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company, as applicable) has made all certifications required by Rules 13a-14 and
15d-14 under the Exchange

 

8

--------------------------------------------------------------------------------


 

Act and Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, as amended
(“SOX”), with respect to the SEC Reports, and the statements contained in such
certifications were true and complete on the date such certifications were
made.  For purposes of this Agreement, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in
SOX.

 

(f)            No Material Adverse Effect.  Since December 31, 2016, no Material
Adverse Effect has occurred.

 

(g)           Reports.

 

(i)            Since December 31, 2015, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act, and of the Securities Act.

 

(ii)           The SEC Reports, when they became effective or were filed with
the Commission as the case may be, complied in all material respects with the
requirements of the Securities Act, the Exchange Act and SOX as applicable, and
none of such documents, when they became effective or were filed with the
Commission, as the case may be, contained an untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, except to the extent such statements have been
modified or superseded by later SEC Reports filed or furnished and publicly
available prior to the date of this Agreement.

 

(h)           Litigation and Liabilities.  Since December 31, 2015, there have
been, and there are, no (a) civil, criminal or administrative actions, suits,
claims, hearings, arbitrations, investigations or other proceedings pending or,
to the knowledge of the Company, threatened against the Company or any of its
subsidiaries that (i) relate to the Warrant or Warrant Shares, (ii) challenge
the validity or enforceability of the Company’s obligations under this Agreement
or the Transaction Documents to which the Company is or will be a party or
(iii) would, individually or in the aggregate, reasonably be likely to have a
Material Adverse Effect or (b)  obligations or liabilities incurred in the
ordinary course of business since December 31, 2016, obligations or liabilities
of the Company or any of its subsidiaries, except for those that have not had,
or would not, individually or in the aggregate, reasonably be likely to have, a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries is a
party to or subject to the provisions of any material judgment, order, writ,
injunction, decree or award of any Governmental Entity.

 

(i)            Anti-Takeover Provisions and Rights Plan

 

(i)            The actions taken by the Board to approve this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby,
assuming the accuracy of the representations and warranties of Amazon set forth
in Section 2.3(c), constitute all the action necessary to render inapplicable to
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby the provisions of any potentially applicable anti-takeover,
control share, fair price,

 

9

--------------------------------------------------------------------------------


 

moratorium, interested shareholder or similar Applicable Law (including, for the
avoidance of doubt, Section 203 of the Delaware General Corporation Law) and any
potentially applicable provision of the Company’s certificate of incorporation
or bylaws (collectively, the “Anti-Takeover Provisions”).

 

(ii)           The Company is not a party to any stockholder rights plan or
“poison pill” agreement other than the Rights Agreement.  Prior to the execution
of this Agreement, the Company has amended the Rights Agreement to allow Amazon
and its affiliates or associates to acquire the Warrant and the Warrant Shares
as contemplated by this Agreement and the other Transaction Documents without
triggering the rights under the Rights Agreement.

 

(j)            Related Party Transactions.  There are no transactions or
contracts between the Company and any Affiliates of the Company or other
Persons, including any stockholder, officer or director of the Company or
immediate family member thereof, that would be required to be reported by the
Company pursuant to Item 404 of Regulation S-K promulgated by the Commission.

 

(k)           Brokers; Fees and Expenses.  No broker, investment banker,
financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, in connection with the transactions contemplated by this Agreement or
the other Transaction Documents based upon arrangements made by or on behalf of
the Company.

 

2.3          Representations and Warranties of Amazon.  Amazon hereby represents
and warrants as of the date of this Agreement to the Company that:

 

(a)           Organization.  Amazon has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with the corporate power and authority to own its properties and
conduct its business in all material respects as currently conducted.

 

(b)           Authorization, Enforceability.

 

(i)            Amazon and each of its subsidiaries that is a party to any other
Transaction Document have the corporate or analogous power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to consummate the transactions contemplated hereby and thereby,
and to carry out its obligations hereunder and thereunder.  The execution,
delivery and performance by Amazon, and by each of its subsidiaries that is a
party to any other Transaction Document, as applicable, of this Agreement and
the other Transaction Documents to which it is a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or analogous action on its, or such subsidiary’s or
part, as applicable, and no further approval or authorization is required on
its, or such subsidiary’s part, as applicable.  This Agreement and the other
Transaction Documents, assuming the due authorization, execution and delivery by
the other parties hereto and thereto, are valid and binding obligations of
Amazon, and such

 

10

--------------------------------------------------------------------------------


 

subsidiary, as applicable, enforceable against it, and such subsidiary, as
applicable, in accordance with their respective terms, except as the same may be
limited by Bankruptcy Exceptions.  Notwithstanding anything to the contrary
contained herein, the exercise of the Warrant may require further board of
director (or analogous) approvals or authorizations on the part of Amazon or
such subsidiary, as applicable (the “Exercise Approval”).

 

(ii)         The execution, delivery and performance by Amazon, or any such
subsidiary, as applicable, of this Agreement and the other Transaction Documents
to which it, or any such subsidiary is a party and the consummation of the
transactions contemplated hereby and thereby and compliance by it, and such
subsidiary, as applicable, with any of the provisions hereof and thereof, will
not (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of its properties or assets under any of the
terms, conditions or provisions of (x) subject to Exercise Approval, its, or
such subsidiary’s, as applicable, organizational documents or (y) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which it, or such subsidiary, as applicable, is a
party or by which it, or such subsidiary, as applicable, may be bound, or to
which it, or such subsidiary, as applicable, or any of its, or such
subsidiary’s, as applicable, properties or assets is subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any Applicable Law or Order applicable to it, or such subsidiary, as
applicable, or any of its, or such subsidiary’s, as applicable, properties or
assets except, in the case of clauses (A)(y) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have, a material adverse effect on the ability of Amazon to complete
the transactions contemplated by the Transaction Documents or to perform its
obligations under the Transaction Documents.

 

(iii)        Other than (A) such notices, filings, exemptions, reviews,
authorizations, consents or approvals as have been made or obtained as of the
date hereof, and (B) notices, filings, exemptions, reviews, authorizations,
consents or approvals as may be required under, and other applicable
requirements of (1) ) any Antitrust Laws, to the extent applicable, (2) the
Exchange Act and (3) the Securities Act, no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by it or any of its subsidiaries in connection
with the consummation by Amazon or any of its subsidiaries of the Warrant
Issuance and the other transactions contemplated hereby and by the other
Transaction Documents, except for any such notices, filings, exemptions,
reviews, authorizations, consent and approvals the failure of which to make or
obtain have not had and would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the ability of Amazon to
complete the transactions contemplated by the Transaction Documents or to
perform its obligations under the Transaction Documents.

 

11

--------------------------------------------------------------------------------


 

(c)           Ownership.  Other than pursuant to this Agreement and the other
Transaction Documents, Amazon is not the Beneficial Owner of (i) any shares of
Common Stock or (ii) any securities or other instruments representing the right
to acquire shares of Common Stock.

 

(d)           Brokers; Fees and Expenses.  No broker, investment banker,
financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, in connection with the transactions contemplated by this Agreement or
the other Transaction Documents based upon arrangements made by or on behalf of
Amazon.

 

2.4          Survival. The representations and warranties in this Agreement
shall survive for twelve (12) months following the Closing; provided that the
representation in the last sentence of Section 2.2(c) shall survive until the
six month anniversary of the date that the Warrant is exercised in full

 

ARTICLE III

 

COVENANTS

 

3.1          Efforts.

 

(a)           Subject to the terms and conditions hereof (including the
remainder of this Section 3.1) and the other Transaction Documents, each party
shall use its commercially reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
desirable under Applicable Law to carry out the provisions hereof and thereof
and give effect to the transactions contemplated hereby and thereby.  In
furtherance and not in limitation of the foregoing, each of the parties shall
(i) subject to the provisions of this Section 3.1, including Section 3.1(d), use
its commercially reasonable efforts to obtain as promptly as reasonably
practicable and advisable (as determined in good faith by Amazon after
consultation with the Company in accordance with the first sentence of
Section 3.1(d)) all exemptions, authorizations, consents or approvals from, and
to make all filings with and to give all notices to, all third parties,
including any Governmental Entities, required in connection with the
transactions contemplated by this Agreement and the other Transaction Documents,
which, for the avoidance of doubt, shall include providing, as promptly as
reasonably practicable and advisable, such information to any Governmental
Entity as such Governmental Entity may request in connection therewith, and
(ii) cooperate fully with the other party in promptly seeking to obtain all such
exemptions, authorizations, consents or approvals and to make all such filings
and give such notices.

 

(b)           Without limiting the generality of the foregoing, and only to the
extent required by Applicable Law (including, for the avoidance of doubt, any
Antitrust Law), (i) as promptly as reasonably practicable after written notice
from Amazon, and in any event no later than in accordance with established
regulatory timeframes, the parties shall file any Notification and Report Forms
required under the HSR Act with the Federal Trade Commission and the United
States Department of Justice (the date on which all such Notification and Report
Forms required under the HSR Act have been initially filed, the “HSR Filing
Date”) and (ii) as

 

12

--------------------------------------------------------------------------------


 

promptly as reasonably practicable after written notice from Amazon, file, make
or give, as applicable, all other filings, requests or notices required under
any other Antitrust Laws, in each case with respect to the issuance of the
Warrant Shares (the “Initial Filing Transaction”) (the filings, requests and
notices described in the foregoing clauses (i) and (ii), collectively, the
“Initial Antitrust Filings”). Amazon shall be responsible for payment of all
filing fees associated with the HSR Act and any other Antitrust Laws. In
addition, following the receipt of the Initial Antitrust Clearance, to the
extent required by Applicable Law (including, for the avoidance of doubt, any
Antitrust Law) in connection with any further issuance of Warrant Shares (in
each case, whether in full or in part), the parties shall file, make or give, as
applicable, as promptly as reasonably practicable and advisable (as determined
in good faith by Amazon after consultation with the Company in accordance with
the first sentence of Section 3.1(d)), any further required filings, requests or
notices required under any Antitrust Laws, including the HSR Act (collectively,
the “Other Antitrust Filings”).  Without limiting the generality of the
foregoing, each party shall supply as promptly as reasonably practicable to the
appropriate Governmental Entities any information and documentary material that
may be required pursuant to the HSR Act or any other Antitrust Laws.  For
purposes of this Agreement, the term “Initial Antitrust Clearance” as of any
time means (x) prior to such time, the expiration or termination of the waiting
period under the HSR Act and the receipt of all exemptions, authorizations,
consents or approvals, the making of all filings and the giving of all notices,
and the expiration of all waiting periods, pursuant to any other Antitrust Laws,
in each case to the extent required with respect to the Initial Filing
Transaction, and (y) the absence at such time of any Applicable Law or Order
issued by any court of competent jurisdiction or other legal restraint or
prohibition under any Antitrust Law, in each case that has the effect of
preventing the consummation of the Initial Filing Transaction.

 

(c)           Subject to the terms and conditions hereof (including the
remainder of this Section 3.1) and the other Transaction Documents, and only to
the extent required under the Antitrust Laws, each of the parties shall use its
commercially reasonable efforts to avoid or eliminate each and every impediment
under any Antitrust Laws that may be asserted by any Governmental Entity, so as
to enable the parties to give effect to the transactions contemplated hereby and
by the other Transaction Documents in accordance with the terms hereof and
thereof; provided, that notwithstanding anything to the contrary contained
herein or in any of the other Transaction Documents, nothing in this Section 3.1
shall require, or be construed to require, any party or any of its Affiliates to
agree to (and no party or any of its Affiliates shall agree to, without the
prior written consent of the other parties):  (i) sell, hold separate, divest,
discontinue or limit (or any conditions relating to, or changes or restrictions
in, the operation of) any assets, businesses or interests of it or its
Affiliates (irrespective of whether or not such assets, businesses or interests
are related to, are the subject matter of or could be affected by the
transactions contemplated by the Transaction Documents); (ii) without limiting
clause (i) in any respect, any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses or interests that
would reasonably be expected to adversely impact (x) the business of, or the
financial, business or strategic benefits of the transactions contemplated
hereby or by any of the other Transaction Documents to it or its Affiliates, or
(y) any other assets, businesses or interests of it or its Affiliates; or
(iii) without limiting clause (i) in any respect, any modification or waiver of
the terms and conditions of this Agreement or any of the other Transaction
Documents that would reasonably be expected to adversely impact (x) the business
of, or financial, business or strategic benefits of the transactions
contemplated hereby or by any of the other Transaction

 

13

--------------------------------------------------------------------------------


 

Documents to it or its Affiliates, or (y) any other assets, businesses or
interests of it or its Affiliates.

 

(d)           Amazon shall have the principal responsibility for devising and
implementing the strategy (including with respect to the timing of filings) for
obtaining any exemptions, authorizations, consents or approvals required under
the HSR Act or any other Antitrust Laws in connection with the transactions
contemplated hereby and by the other Transaction Documents; provided, however,
that Amazon shall consult in advance with the Company and in good faith take the
Company’s views into account regarding the overall antitrust strategy.  Each of
the parties shall promptly notify the other party of, and if in writing furnish
the other with copies of (or, in the case of oral communications, advise the
other of), any substantive communication that it or any of its Affiliates
receives from any Governmental Entity, whether written or oral, relating to the
matters that are the subject of this Agreement or any of the other Transaction
Documents and, to the extent reasonably practicable, permit the other party to
review in advance any proposed substantive written communication by such party
to any Governmental Entity and consider in good faith the other party’s
reasonable comments on any such proposed substantive written communications
prior to their submission.  No party shall, and each party shall cause its
Affiliates not to, participate or agree to participate in any substantive
meeting or communication with any Governmental Entity in respect of the subject
matter of the Transaction Documents, including on a “no names” or hypothetical
basis, unless (to the extent practicable) it or they consult with the other
party in advance and, to the extent practicable and permitted by such
Governmental Entity, give the other party the opportunity to jointly prepare
for, attend and participate in such meeting or communication.  The parties shall
(and shall cause their Affiliates to) coordinate and cooperate fully with each
other in exchanging such information and providing such assistance as the other
party may reasonably request in connection with the matters described in this
Section 3.1, including (x) furnishing to each other all information reasonably
requested to determine the jurisdictions in which a filing or submission under
any Antitrust Law is required or advisable, (y) furnishing to each other all
information required for any filing or submission under any Antitrust Law and
(z) keeping each other reasonably informed with respect to the status of each
exemption, authorization, consent, approval, filing and notice under any
Antitrust Law, in each case, in connection with the matters that are the subject
of this Agreement or any of the other Transaction Documents.  The parties shall
provide each other with copies of all substantive correspondence, filings or
communications between them or any of their Affiliates or Representatives, on
the one hand, and any Governmental Entity or members of its staff, on the other
hand, relating to the matters that are the subject of this Agreement or any of
the other Transaction Documents; provided that such material may be redacted as
necessary to (1) comply with contractual arrangements, (2) address good faith
legal privilege or confidentiality concerns and (3) comply with Applicable Law.

 

(e)           Subject to the other provisions of this Agreement, including in
this Section 3.1, in the event that any arbitral, administrative, judicial or
analogous action, claim or proceeding is instituted (or threatened to be
instituted) by a Governmental Entity or any other party challenging the
transactions contemplated hereby or by any of the other Transaction Documents
(“Transaction Litigation”), neither party shall be required to contest and
resist any such Transaction Litigation or to seek to have vacated, lifted,
reversed or overturned any judgment, ruling, order, writ, injunction or decree,
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts consummation or implementation of the

 

14

--------------------------------------------------------------------------------


 

transactions contemplated hereby or by any of the other Transaction Documents. 
Each party shall keep the other party reasonably informed with respect to any
Transaction Litigation unless doing so would reasonably be likely to jeopardize
any privilege of such party regarding any such Transaction Litigation (subject
to such party using commercially reasonable efforts to, and cooperating in good
faith with the other party in, developing and implementing reasonable
alternative arrangements to provide such other party with such information). 
Subject to the immediately preceding sentence, each party shall promptly advise
the other party orally and in writing in connection with, and shall consult with
each other with respect to, any Transaction Litigation and shall in good faith
give consideration to each other’s advice with respect to such Transaction
Litigation.

 

(f)            As promptly as practicable following the date hereof, the Company
shall adopt such amendments and take such further actions and do or cause to be
done all things necessary, proper or advisable under Applicable Law, to prevent
the execution and delivery of the Transaction Documents and the consummation of
the transactions contemplated thereby from constituting a “change in control,”
“change of control” or other similar term under any Company Benefit Plan.

 

(g)           Notwithstanding anything herein to the contrary, from and after
the earlier of (i) the exercise of the Warrant in full and (ii) the expiration,
termination or cancellation of the Warrant without the Warrant having been
exercised in full, no party shall have any further obligations under this
Section 3.1; provided, that this Section 3.1(g) shall in no way relieve any
party with respect to any breach by such party of this Section 3.1 prior to such
time.

 

3.2          Public Announcements.

 

(a)           The parties acknowledge that the Company’s initial press release
regarding the initial announcement of the transactions contemplated by this
Agreement and the other Transaction Documents to customers, suppliers, investors
and employees and otherwise (the “Initial Press Release”) has been agreed by the
parties.  After the transmission of the Initial Press Release, except as
required by Applicable Law or by the rules or requirements of any stock exchange
on which the securities of a party are listed, no party shall make, or cause to
be made, or permit any of its Affiliates to make, any press release or public
announcement or other similar communications in respect of the Transaction
Documents or the transactions contemplated thereby without prior written consent
(not to be unreasonably withheld, conditioned or delayed) of the other party, to
the extent such release, announcement or communication relates to the
transactions contemplated hereby or by any of the other Transaction Documents. 
Notwithstanding the foregoing, no party shall be required to receive the consent
of the other party to any release, announcement or communication (including any
filing required to be made under the Exchange Act or the Securities Act) to the
extent such release, announcement or communication includes information (i) with
respect to the transactions contemplated hereby or by any of the other
Transaction Documents that is consistent with the Initial Press Release;
(ii) that is consistent with releases, announcements or other communications
previously consented to by the other party in accordance with this Section 3.2,
(iii) that is required to be disclosed under GAAP; (iv) that has previously been
released by either of the parties hereto in respect of the transactions
contemplated hereby or the Transaction Documents without any violation of the
terms of this Agreement; or (v) as may be required in connection with any Form

 

15

--------------------------------------------------------------------------------


 

4, Schedule 13D, Schedule 13G, Form 8-K, Form 10-Q, Form 10-K, Schedule 14A or
other disclosure required by the Commission or other Governmental Entity to be
made by Amazon or the Company in connection with the transactions contemplated
by this Agreement.  Notwithstanding the preceding sentence, to the extent any
disclosure (including communications with investors and analysts) relates to the
Transaction Documents or any transaction contemplated thereby and contains any
information inconsistent with the Initial Press Release or releases,
announcements or other communications previously consented to by the other party
in accordance with this Section 3.2 or that has previously been released by
either of the parties hereto in respect of the transactions contemplated hereby
or the Transaction Documents without any violation of the terms of this
Agreement, such disclosure shall be subject to the prior consent of the other
party (unless it is required to be in such form under Applicable Law), which
shall not be unreasonably withheld, conditioned or delayed.

 

(b)           Without limiting the foregoing, in recognition of the importance
to the Company and Amazon of taking appropriate steps to maintain the
confidentiality of agreements between the parties from the parties’ customers,
competitors and suppliers, in the event that the Company is legally required to
file or otherwise submit any agreement to which Amazon is a party (each a
“Disclosable Agreement”) or any excerpt from, summary of or information relating
to any Disclosable Agreement with or to the Commission or any other regulatory
body or stock exchange (each, a “Disclosure Agency”) the filing or submission of
which involves or could result in public disclosure of such Disclosable
Agreement or excerpt therefrom, summary thereof or information relating thereto,
the Company will (1) promptly notify Amazon of such requirement to file or
otherwise submit the Disclosable Agreement or any excerpt therefrom, summary
thereof or information relating thereto and any applicable deadline for making
such filing or submission, (2) provide Amazon with a reasonable opportunity to
request (i) a redaction of all information in the Disclosable Agreement or
excerpt therefrom, summary thereof or information relating thereto, as requested
by Amazon (in addition to any redactions proposed by the Company) prior to
filing or submitting such Disclosable Agreement, excerpt therefrom, summary
thereof or information relating thereto, and (ii) the submission of one or more
confidential treatment requests in support of such redactions with such
arguments as requested by Amazon, including in response to any comments or
requests for information issued by the Commission or the applicable Disclosure
Agency, to which, in each case, the Company shall agree absent a reasonable
basis for objection (and shall provide Amazon prompt notice of any such
objection, the basis therefor and a reasonable opportunity to consider and
discuss such objection with the Company), (3) provide Amazon (i) with copies of
any comments and all other communications received from the Commission or the
applicable Disclosure Agency with respect to the Disclosable Agreement or
confidential treatment thereof (including a reasonable summary of any oral
communications or other comments received other than in writing) as promptly as
reasonably practicable and (ii) with the Company’s proposed response to such
comments at least three (3) Business Days before such response is submitted to
the Commission or the applicable Disclosure Agency, and (4) provide Amazon with
a reasonable opportunity to propose revisions within such three (3) Business
Day-period to such the Company’s proposed response as requested by Amazon, and
which revisions the Company shall make absent a reasonable basis for objection
(and shall provide Amazon prompt notice of any such objection, the basis
therefor and a reasonable opportunity to consider and discuss such objection
with the Company), and, as applicable, use its commercially reasonable efforts
in responding to any such comments in order to pursue assurance that
confidential treatment will be granted.  The

 

16

--------------------------------------------------------------------------------


 

Company will not file this Agreement, any Disclosable Agreement, any excerpt
therefrom, summary or portion thereof or information relating thereto with any
governmental authority or regulatory body, including the Commission or any
Disclosure Agency, or disclose any other Confidential Information in any manner,
except to the extent (i) permitted above, or (ii) the Company determines in good
faith based on the written advice of outside counsel that making such filing or
submission without adhering to the requirements set forth above is necessary to
comply with Applicable Law.  Notwithstanding anything in Section 8.1 of this
Agreement to the contrary, the provisions of this Section 3.2(b) will survive
for so long as the Master Services Agreement has not been terminated.

 

3.3          Expenses.  Unless otherwise provided in any Transaction Document,
each of the parties shall bear and pay all costs and expenses incurred by it or
on its behalf in connection with the transactions contemplated under the
Transaction Documents, including fees and expenses of its own financial or other
consultants, investment bankers, accountants and counsel.

 

3.4          Stockholder Approval.

 

(a)           As promptly as reasonably practicable following the date of this
Agreement, and in any event no later than the Company’s 2017 annual meeting of
the stockholders of the Company (the “Company Stockholders”), the Company shall
convene and hold a meeting of the Company Stockholders (the “Company Stockholder
Meeting”) to consider and vote on the issuance of the Warrant in respect of any
Warrant Shares in excess of 38,242,071 shares, pursuant to the applicable
rules of the NASDAQ Capital Market, including but not limited to, NASDAQ
Rule 5635(d), for the avoidance of doubt, without giving effect to any
“cashless” or “net” exercise provisions therein (the “Requisite Stockholder
Approval”); provided that the parties acknowledge that such meeting may be
postponed or adjourned in accordance with the Company’s bylaws or as otherwise
required by Applicable Law if (x) there is an insufficient number of shares of
Common Stock present or represented by a proxy at the Company Stockholder
Meeting to conduct business at the Company Stockholder Meeting, (y) the Company
is required to postpone or adjourn the Company Stockholder Meeting by Applicable
Law or a request from the Commission or its staff, or (z) the Company determines
in good faith that it is necessary or appropriate to postpone or adjourn the
Company Stockholder Meeting in order to give the Company Stockholders sufficient
time to evaluate any information or disclosure that the Company has sent or
otherwise made available to them.  If, despite the Company’s reasonable best
efforts the Requisite Stockholder Approval is not obtained at or prior to the
Company Stockholder Meeting, the Company shall seek to obtain such Requisite
Stockholder Approval at a meeting of the stockholders of the Company at least
once each calendar year and within 13 months of the previous meeting of the
stockholders of the Company at which the Requisite Stockholder Approval was
sought until such Requisite Stockholder Approval is obtained or the Warrant is
no longer outstanding.

 

(b)           The Company shall use its reasonable best efforts to obtain the
Requisite Stockholder Approval.  Without limiting the foregoing, the Board shall
(x) recommend that the Company Stockholders vote in favor of the Requisite
Stockholder Approval (the “Company Board Recommendation”) (and not withdraw or
modify in any adverse respect such Company Board Recommendation unless the Board
determines in good faith (after consultation with outside legal counsel and
financial advisors) that the failure to take such action would be

 

17

--------------------------------------------------------------------------------


 

inconsistent with its fiduciary duties to the holders of Common Stock under
Applicable Law, (y) solicit proxies in favor of the Requisite Stockholder
Approval in accordance with this Section 3.4(b), and (z) obtain commitments from
each of the directors and executive officers of the Company to vote in favor of
the Requisite Stockholder Approval.  In connection with the Company Stockholder
Meeting, the Company shall promptly prepare (and Amazon shall reasonably
cooperate with the Company to prepare) and file with the Commission a
preliminary proxy statement, shall use its commercially reasonable efforts to
respond to any comments of the Commission or its staff and to cause a definitive
proxy statement related to such meeting to be mailed to the Company Stockholders
as promptly as practicable after clearance thereof by the Commission.  The
Company shall notify Amazon promptly of the receipt of any comments from the
Commission or its staff with respect to the proxy statement and of any request
by the Commission or its staff for amendments or supplements to such proxy
statement or for additional information and shall supply Amazon with copies of
all correspondence between the Company or any of its Representatives, on the one
hand, and the Commission or its staff, on the other hand, with respect to such
proxy statement.  If at any time prior to the Company Stockholder Meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as reasonably
practicable prepare and mail to the Company Stockholders such an amendment or
supplement.  Each of the parties shall promptly correct any information provided
by it or on its behalf for use in the proxy statement if and to the extent that
such information shall have become false or misleading in any material respect,
and the Company shall as promptly as reasonably practicable prepare and furnish
to the Company Stockholders an amendment or supplement to correct such
information to the extent required by Applicable Laws.  The Company shall
consult with Amazon prior to filing any proxy statement, or any amendment or
supplement thereto, or responding to any comments from the Commission or its
staff with respect thereto, and provide Amazon with a reasonable opportunity to
comment thereon, and consider in good faith any comments proposed by Amazon.

 

(c)           Amazon shall furnish the Company all information reasonably
requested by the Company concerning itself, its Affiliates, directors, officers,
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the proxy statement in connection with the Company
Stockholder Meeting.

 

3.5          Tax Treatment.  No later than ninety (90) days after the Warrant
Issuance, Amazon shall provide the Company with a valuation of the Warrant for
tax purposes, taking into account the vesting schedule and any relevant economic
assumptions or inputs with respect to such Warrant as determined by Amazon. 
Such valuation shall be binding on Amazon and the Company for all U.S. tax
purposes.  Duff and Phelps Corporation will be engaged by Amazon to determine
the Warrant valuation and to produce a narrative valuation report. Amazon will
provide such narrative report to the Company provided the Company agrees to
execute a Notice and Acknowledgment substantially in the form attached hereto as
Exhibit A prior to receipt of any information prepared on Amazon’s behalf
pursuant to this Section 3.5. Amazon and the Company agree to treat the Warrant
issuance (i) as a closed, taxable transaction occurring on the date of the
Warrant Issuance, rather than as an open transaction, for U.S. tax purposes, and
(ii) not as a transaction in connection with the performance of services within
the meaning of Section 83 of the Code. Neither Amazon nor the Company shall take
any position for tax purposes that is inconsistent with the foregoing, unless
required by Applicable Law.

 

18

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ADDITIONAL AGREEMENTS

 

4.1          Acquisition for Investment.  Amazon acknowledges that the issuance
of the Warrant and the Warrant Shares has not been registered under the
Securities Act or under any state securities laws.  Amazon (i) acknowledges that
it is acquiring the Warrant and the Warrant Shares pursuant to an exemption from
registration under the Securities Act solely for its own account for investment
with no present intention to distribute them to any person in violation of the
Securities Act or any other applicable state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Amazon’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Amazon set forth herein in order to determine the
availability of such exemptions and the eligibility of Amazon to acquire the
Warrant and the Warrant Shares, (ii) agrees that it shall not (and shall not
permit its Affiliates to) sell or otherwise dispose of the Warrant or the
Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable state securities
laws, (iii) acknowledges that it has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Warrant Issuance and of making an
informed investment decision, and has conducted a review of the business and
affairs of the Company that it considers sufficient and reasonable for purposes
of consummating the Warrant Issuance, (iv) acknowledges that it is able to bear
the economic risk of the Warrant Issuance and is able to afford a complete loss
of such investment and (v) acknowledges that it is an “accredited investor” (as
that term is defined by Rule 501 under the Securities Act). As of the date
hereof, Amazon is acquiring the Warrant and the Warrant Shares in the ordinary
course of its business and not with the purpose nor with the effect of changing
or influencing the control of the Company, nor in connection with or as a
participant in any transaction having such purpose or effect.

 

4.2          Legend.  Amazon agrees that all certificates or other instruments
representing the Warrant and the Warrant Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend
substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. 
HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A TRANSACTION AGREEMENT, DATED AS OF APRIL 4,
2017, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE

 

19

--------------------------------------------------------------------------------


 

ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

In the event that any Warrant Shares become registered under the Securities Act
or the Company is presented with an opinion of counsel reasonably satisfactory,
in form and substance, to the Company that the Warrant Shares are eligible to be
transferred without restriction in accordance with Rule 144 under the Securities
Act, the Company shall issue new certificates or other instruments representing
such Warrant Shares which shall not contain such portion of the above legend
that is no longer applicable; provided that the holder of such Warrant Shares
surrenders to the Company the previously issued certificates or other
instruments.

 

4.3          Anti-Takeover Provisions.  The Company shall not take any action
that would prevent Amazon from exercising any of its rights under this Agreement
or any of the other Transaction Documents, or any of the transactions
contemplated hereby or thereby (a “Burdensome Action”), including by causing
this Agreement or any of the other Transaction Documents, or any of the
transactions contemplated hereby or thereby, to be subject to any requirements
imposed by any Anti-Takeover Provisions or subject in any manner to any “poison
pill” or similar shareholder rights plan, in each case the result of which would
be to cause a Burdensome Action to occur, and shall take all necessary steps
within its control to exempt (or ensure the continued exemption of) the
transactions contemplated by the Transaction Documents from any applicable
Anti-Takeover Provisions, as now or hereafter in effect.

 

4.4          Transfer Restrictions.

 

(a)           Other than solely in the case of a Permitted Transfer, NV
Investment Holdings shall not Transfer:

 

(i)            the Warrant at any time;

 

(ii)           any Warrant Shares to any Person that, as of the time of entry
into the agreement governing the Transfer is, to the actual knowledge of
Amazon’s executive officers (with no obligation of inquiry, other than to
(i) review the Section 13(d) and Section 13(g) filings made with respect to the
Common Stock and (ii) to obtain a written representation from the purchaser to
the effect that such purchaser is not the Beneficial Owner of more than 10% of
the Common Stock), the Beneficial Owner of more than 10% of the Common Stock;
provided that this Section 4.4(a)(ii) shall not apply to any open market sale of
Common Stock through a brokerage transaction effected over a United States
national securities exchange or any sale of Common Stock pursuant to a bona fide
Underwritten Offering; provided, further, that the Company may instruct the
underwriter(s) of any such Underwritten Offering to exclude any Person that has
filed a Schedule 13D or Schedule 13G with respect to the Common Stock; or

 

(iii)          Warrant Shares representing more than 10% of the outstanding
Company Common Stock, as calculated based the Company’s then current public
filings, in any single transaction; provided that this Section 4.4(a)(iii) shall
not apply to any open market

 

20

--------------------------------------------------------------------------------


 

sale of Company Common Stock through a brokerage transaction effected over a
United States national securities exchange or any sale of Company Common Stock
pursuant to a bona fide Underwritten Offering.

 

(b)           “Permitted Transfers” means, in each case so long as such Transfer
is in accordance with Applicable Law and the provisions of the Company’s
certificate of incorporation and bylaws:

 

(i)            a Transfer of the Warrant to Amazon or a wholly owned subsidiary
of Amazon, so long as such Transferee, to the extent it has not already done so,
executes a customary joinder to this Agreement, in form and substance reasonably
acceptable to the Company, in which such Transferee agrees to be subject to all
covenants and agreements of Amazon under this Agreement and makes all the
representations and warranties and/or acknowledgements set forth in Section 2.3
(although the representation and warranty in Section 2.3(a) shall be made with
respect to the applicable jurisdiction of incorporation and to the extent the
concept is applicable in that jurisdiction) and Section 4.1;

 

(ii)           a Transfer of the Warrant in connection with an Acquisition
Transaction approved by the Board (including if the Board (A) recommends that
its stockholders tender in response to a tender or exchange offer that, if
consummated, would constitute an Acquisition Transaction, or (B) does not
recommend that its stockholders reject any such tender or exchange offer within
the ten (10) Business Day period specified in Rule 14e-2(a) under the Exchange
Act);

 

(iii)          a Transfer of the Warrant if required by, or reasonably necessary
in order for, Amazon to obtain Governmental Approval for any acquisition
(whether direct or indirect, including by way of merger, share exchange, share
purchase, consolidation or any similar transaction), provided that such
acquisition is not being undertaken by Amazon for the purpose of evading or
avoiding the transfer restrictions imposed by this Section 4.4;

 

(iv)          a Transfer of shares of Common Stock to the extent required by
Section 5.3(a)(vi)(D) or

 

(v)           a Transfer of the Warrant to the extent required under Applicable
Law.

 

(c)           Any Transfer or attempted Transfer of the Warrant in violation of
this Section 4.4 shall, to the fullest extent permitted by law, be null and void
ab initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register or other books and records of the Company.

 

21

--------------------------------------------------------------------------------


 

ARTICLE V

 

GOVERNANCE

 

5.1          Information Rights.

 

(a)           During the term of this Agreement, the Company shall prepare and
provide, or cause to be prepared and provided, to Amazon:

 

(i)            within ten (10) days after the end of each fiscal quarter the
number of outstanding shares of Common Stock at the end of such fiscal quarter
calculated on both an undiluted basis and a fully diluted basis without regard
to exercise or conversion prices of derivative securities;

 

(ii)           within the time periods applicable to the Company under
Section 13(a) or 15(d) of the Exchange Act, all interim and annual financial
statements required to be contained in a filing with the Commission on Forms
10-K and 10-Q; and

 

(iii)          if the Company is at any time not subject to Section 13(a) or
15(d) under the Exchange Act, the information set forth on Schedule 5.1(a);

 

provided, however, that the requirements of this paragraph (a) shall be deemed
to be satisfied to the extent such information is publicly filed on EDGAR within
the time periods specified above.

 

(b)           During the term of this Agreement, the Company shall consider and
respond in good faith to reasonable requests for information, to the extent
already existing or that can be prepared without excessive cost or management
time, regarding the Company and its subsidiaries from Amazon in its capacity as
a stockholder of the Company.  Without limiting the generality of the foregoing,
the Company and its subsidiaries shall not be required to provide any such
information if (i) the Company determines that such information is competitively
sensitive, (ii) the Company determines in good faith that providing such
information would adversely affect the Company (taking into account the nature
of the request and the facts and circumstances at such time) other than to a de
minimis extent or (iii) providing such information (A) would reasonably be
expected to jeopardize an attorney-client privilege or cause a loss of attorney
work product protection, (B) would violate a confidentiality obligation to any
person in effect on the date of this Agreement or (C) would, based on the
written advice of the Company’s outside legal counsel, violate any Applicable
Law; provided, that, with respect to clauses (i)-(iii), the Company uses
reasonable efforts, and cooperates in good faith with Amazon, to develop and
implement reasonable alternative arrangements to provide Amazon (and its
Representatives) with the intended benefits of this Section 5.1.

 

(c)           In furtherance and not in limitation of the foregoing, during the
term of this Agreement, the Company shall, and shall cause its subsidiaries to,
use commercially reasonable efforts to prepare and provide, or to cause to be
prepared and provided, including, if requested and reasonably available, in
electronic data format, to Amazon, or to assist Amazon with preparing (at the
expense of Amazon), in a reasonably timely fashion following a request by Amazon
any (i) financial information or other data relating to the Company and its
subsidiaries and (ii) any other relevant information or data, in each case to
the extent necessary, as reasonably

 

22

--------------------------------------------------------------------------------


 

determined in good faith by Amazon for Amazon to (x) comply with GAAP or to
comply with its reporting, filing, accounting or other obligations under
Applicable Law or (y) apply the equity method of accounting, in the event Amazon
is required to account for its investment in the Company under the equity method
of accounting under GAAP; provided, however, that any requests with respect to
tax matters shall be addressed by Section 5.2 and not by this Section 5.1.  The
Company shall use commercially reasonable efforts to cause its and its
subsidiaries’ Representatives to cooperate in good faith with Amazon in
connection with the foregoing; provided, however, that notwithstanding anything
in this Agreement to the contrary, in no event shall Amazon or its Affiliates
disclose (including by reflecting such information on their financial
statements) any financial information or other financial data provided to Amazon
pursuant to this Section 5.1 prior to the Company first publicly disclosing such
information in its ordinary course of business, other than pursuant to the terms
of Section 5.1(d)(i), Section 5.1(d)(ii) or Section 5.1(d)(iv).  Amazon shall
promptly, upon request by the Company, reimburse the Company for all reasonable
documented out of pocket costs and expenses incurred by the Company or any of
its subsidiaries in connection with any actions taken by the Company or any of
its subsidiaries pursuant to this Section 5.1(c).

 

(d)           In furtherance of and not in limitation of any other similar
agreement Amazon or any of its Representatives may have with the Company or its
subsidiaries, Amazon hereby agrees that all Confidential Information in its
possession obtained pursuant to this Section 5.1 with respect to the Company
shall be kept confidential by it and shall not be disclosed (including by
reflecting such information on its financial statements) or used by it in any
manner whatsoever, except as permitted by this Section 5.1(d).  For the
avoidance of doubt, any confidential information received by either party in
connection with the Master Services Agreement shall be governed by the terms of
the Master Services Agreement.  Any Confidential Information may be disclosed or
used:

 

(i)            by Amazon (x) to any of its Affiliates or (y) to its or its
Affiliate’s respective directors, managers, officers, employees and authorized
Representatives (including attorneys, accountants, consultants, bankers and
financial advisors thereof) (each of the Persons described in clauses (x) and
(y), collectively, for purposes of this Section 5.1(d) and the definition of
Confidential Information, “Representatives” of Amazon), in each case, solely if
and to the extent any such Person needs to be provided such Confidential
Information to assist Amazon or its Affiliates in (A) evaluating or reviewing
its existing investment, or, with respect to the exercise of the Warrant, its
prospective investment, in the Company, including in connection with the
disposition thereof or voting shares of Common Stock or (B) evaluating, making
or submitting, or otherwise taking any action in furtherance of, an Acquisition
Proposal permitted by Section 5.3.  Each Representative shall be deemed to be
bound by the provisions of this Section 5.1(d) and Amazon shall be responsible
for any breach of this Section 5.1(d) (or such other agreement or obligation, as
applicable) by any of its Representatives;

 

(ii)           by Amazon or any of its Representatives to the extent the Company
consents in writing;

 

(iii)          by Amazon or any of its Representatives to a potential Transferee
(so long as such Transfer is permitted hereunder); provided, that such
Transferee agrees to be

 

23

--------------------------------------------------------------------------------


 

bound by the provisions of this Section 5.1(d) (or a confidentiality agreement
having restrictions substantially similar to this Section 5.1(d)) and Amazon
shall be responsible for any breach of this Section 5.1(d) (or such
confidentiality agreement) by any such Transferee; or

 

(iv)          by Amazon or any of its Representatives to the extent that Amazon
or such Representative has been advised by its counsel that such disclosure is
required to be made by it under Applicable Law or by a Governmental Entity;
provided, that prior to making such disclosure, such Person uses commercially
reasonable efforts to preserve the confidentiality of the Confidential
Information to the extent permitted by Applicable Law, including, to the extent
practicable and permitted by Applicable Law, consulting with the Company
regarding such disclosure and, if reasonably requested by the Company, assisting
the Company, at the Company’s expense, in seeking a protective order to prevent
the requested disclosure; provided, further, that Amazon or such Representative,
as the case may be, uses commercially reasonable efforts to disclose only that
portion of the Confidential Information as is requested by the applicable
Governmental Entity or as is, based on the advice of its counsel, legally
required or compelled; and provided, further, that the parties hereto expressly
agree that notwithstanding anything in the Confidentiality Agreement or any
other confidentiality agreement between or among the Company, Amazon or its
Affiliates or Representatives, to the contrary, any Confidential Information
that is permitted to be disclosed or used in any manner pursuant to this
Agreement can be so disclosed or used. Notwithstanding the foregoing, Amazon or
its Representatives, as the case may be, may only disclose Confidential
Information pursuant to this Section 5.1(d)(iv) if the request or requirement
for such disclosure does not arise from, is not in connection with, and/or is
not related to, a breach of Section 5.3 hereof.

 

5.2          Tax Reporting Requirements.

 

(a)           The Company will provide Amazon with any information reasonably
requested by Amazon and within the Company’s possession or that can be provided
with the use of reasonable efforts, to allow Amazon to comply with Applicable
Law related to taxes or to avail itself of any provision of Applicable Law
related to taxes.

 

(b)           The Company shall maintain its status as a domestic corporation
for U.S. Federal income tax purposes.

 

(c)           The Company shall make due inquiry with a Tax Advisor selected by
it on at least an annual basis regarding the Company’s obligation to comply with
the reporting requirements under Sections 6038, 6038B, and 6046 of the U.S.
Internal Revenue Code of 1986, as amended (or any successor thereto) (the
“Code”), and the Company shall comply with any such applicable requirements.  To
the extent that Amazon is subject to the same reporting requirements, the
Company shall file on Amazon’s behalf.  The Company shall also provide Amazon
with any filings under such sections for Amazon’s review 45 days prior to the
due date for filing (including extensions).  To the extent that the Company does
not have a filing requirement under such sections, the Company shall provide
such information to Amazon as may

 

24

--------------------------------------------------------------------------------


 

reasonably be necessary to fulfill Amazon’s obligations thereunder as a result
of the Warrant Issuance or the acquisition of Warrant Shares hereunder.

 

5.3          Standstill Provisions.

 

(a)           Amazon agrees that from the date of this Agreement until an Amazon
Standstill Termination Event (such period, the “Standstill Period”), without the
prior written approval of the Board, Amazon shall not, directly or indirectly,
and shall cause its subsidiaries not to:

 

(i)            acquire, agree to acquire, propose or offer to acquire, by
purchase or otherwise, Equity Securities or Derivative Instruments or debt
securities of the Company, other than:

 

(A)          Warrant Shares acquired by Amazon in accordance with this
Agreement;

 

(B)          as a result of any stock split, stock dividend or distribution,
other subdivision, reorganization, reclassification or similar capital
transaction involving Equity Securities of the Company; or

 

(C)          pursuant to and in accordance with Section 4.4(b)(i);

 

(ii)           make, or in any way participate or engage in, any “solicitation”
of “proxies” (as such terms are used in the proxy rules of the Commission)
(whether or not relating to the election or removal of directors) to vote any
Voting Securities, or disclose how Amazon intends to vote its Warrant Shares on
any contested election of directors or any contested proposal relating to an
Acquisition Proposal unless such disclosure is determined by Amazon in good
faith, based on the advice of its legal counsel, to be reasonably required by
Applicable Law;

 

(iii)          call, or seek to call, a meeting of the stockholders of the
Company or initiate any stockholder proposal for action by stockholders of the
Company;

 

(iv)          nominate or seek to nominate, directly or indirectly, any person
to the Board;

 

(v)           deposit any Voting Securities in a voting trust or similar
contract or agreement or subject any Voting Securities to any voting agreement,
pooling arrangement or similar arrangement, or grant any proxy with respect to
any Voting Securities (in each case, other than to the Company or a Person
specified by the Company in a proxy card (paper or electronic) provided to
stockholders of the Company by or on behalf of the Company);

 

(vi)          make any public announcement with respect to, enter, agree to
enter, propose or offer to enter into any merger, business combination,
recapitalization, restructuring, change in control transaction or other similar
extraordinary transaction involving the securities of the Company or any of its
subsidiaries, or purchase of a

 

25

--------------------------------------------------------------------------------


 

material portion of the assets, properties or Equity Securities of the Company,
other than acquisitions of Equity Securities as follows:

 

(A)          Warrant Shares acquired by Amazon in accordance with this
Agreement;

 

(B)          as a result of any stock split, stock dividend or distribution,
other subdivision, reorganization, reclassification or similar capital
transaction involving Equity Securities of the Company;

 

(C)          pursuant to and in accordance with Section 4.4(b)(i); or

 

(D)          Equity Securities of the Company representing less than 5% of the
outstanding shares of Common Stock held by a Person acquired by Amazon or its
Affiliates; provided that such Equity Securities of the Company were acquired by
such acquired Person prior to it entering into an agreement with Amazon to be
acquired and not in contemplation of, or in connection with, Amazon’s
acquisition of such Person and Amazon agrees to dispose of those Equity
Securities and to reasonably cooperate with the Company to establish a
reasonable time table and other reasonable parameters for so doing so as to
minimize the impact of such disposition on the trading market for the Common
Stock; provided that in connection with such disposition, Amazon shall not be
required to take any action that would be likely to adversely affect the value
of the Equity Securities.

 

(vii)         otherwise act, alone or in concert with others, to seek to control
or influence the management or the policies of the Company (for the avoidance of
doubt, excluding any such act to the extent in its capacity as a commercial
counterparty, customer, supplier, industry participant or the like);

 

(viii)        take any action that would reasonably be expected to require the
Company to make a public announcement regarding any of the events described
above;

 

(ix)          advise or knowingly assist or knowingly encourage or enter into
any discussions, negotiations, agreements or arrangements with any other Persons
in connection with the foregoing;

 

(x)           form, join or in any way participate in a Group (other than with
its subsidiary that is bound by the restrictions of this Section 5.3(a) or a
Group that consists solely of Amazon and/or any of its Affiliates), with respect
to any Voting Securities or otherwise in connection with any of the foregoing;
or

 

(xi)          publicly disclose any intention, plan or proposal with respect to
any of the foregoing.

 

For the avoidance of doubt, this Section 5.3 shall not prohibit Amazon from
exercising any rights or taking any action under the Master Services Agreement. 
In addition, Amazon shall not, directly or indirectly, and shall not permit any
of its subsidiaries, directly or indirectly, to, contest

 

26

--------------------------------------------------------------------------------


 

the validity of this Section 5.3 or, subject to Section 5.3(b), seek a waiver,
amendment or release of any provisions of this Section 5.3 (including this
sentence) (whether by legal action or otherwise).

 

(b)           Notwithstanding anything to the contrary contained herein or in
any of the other Transaction Documents, including Section 5.3(a) hereof, Amazon
shall not be prohibited or restricted from making and submitting to the Company
and/or the Board, any Acquisition Proposal that is not intended to require the
Company to disclose such proposal, or any confidential request for the Company
and/or the Board to waive, amend or provide a release of any provision of this
Section 5.3 (whether or not in connection with such Acquisition Proposal);
provided that any such Acquisition Proposal and/or confidential request shall by
its terms terminate if it is publicly disclosed or announced by Amazon (except
in the event that such public disclosure is required by Applicable Law) without
the prior approval of the Board.  If the Company (through the Board or
otherwise) shall have commenced a process to solicit Acquisition Proposals from
third parties, then the Company will promptly notify Amazon of such
determination and any information provided to Amazon in connection with such
notice, including, without limitation, the fact that the Company has provided
such notice to Amazon, shall be kept confidential by Amazon, except to the
extent information is permitted to be disclosed or used by Section 5.1(d).

 

(c)           Notwithstanding anything to the contrary herein, the provisions of
this Section 5.3 shall become void and of no further force and effect upon
(i) the public announcement by the Company that it has entered into a definitive
agreement with a Person other than Amazon or any of its Affiliates for a
transaction involving a Business Combination or (ii) if any Person other than
Amazon or any of its Affiliates commences a tender or exchange offer which, if
consummated, would constitute a Business Combination; provided, however, that
with respect to clauses (i) and (ii) of this sentence, Amazon shall not have
materially breached any of the provisions of this Section 5.3.

 

(d)           An “Amazon Standstill Termination Event” shall be deemed to occur
if, as of the end of any Business Day following the date of this Agreement,
Amazon and its Affiliates Beneficially Own shares of Common Stock collectively
representing less than ten percent (10%) of the Common Stock; provided, however,
that if the Beneficial Ownership of Amazon and its Affiliates collectively
represents at least ten percent (10%) of the Common Stock at any time within one
year following such occurrence, then the provisions of this Section 5.3 shall
automatically again become applicable to Amazon.

 

5.4          Voting Obligation.

 

(a)           At all times during the Standstill Period, Amazon shall be
entitled to vote (including, if applicable, through the execution of one or more
written consents if stockholders of the Company are requested to vote through
the execution of an action by written consent in lieu of any such annual or
special meeting of stockholders of the Company) the shares of Common Stock owned
by it or its Affiliates or over which it or its Affiliates have the ability to
vote, up to 14.9% of the Company’s outstanding shares of Common Stock (the
“Voting Threshold”), in its sole and absolute discretion; provided that if at
any time Amazon and its Affiliates collectively have the ability to vote more
than 14.9% of the Company’s outstanding shares of Common

 

27

--------------------------------------------------------------------------------


 

Stock, then in connection with each meeting of the Company’s stockholders Amazon
shall cause all of the shares of Common Stock in excess of the Voting Threshold
owned by it or any of its Affiliates or over which it or any of its Affiliates
have the ability to vote to be present for purposes of determining quorum at
such meeting.  At all times during the Standstill Period, Amazon shall cause the
shares of Common Stock owned by it or any of its Affiliates or over which it or
any of its Affiliates have the ability to vote in excess of the Voting Threshold
to be voted (including, if applicable, through the execution of one or more
written consents if stockholders of the Company are requested to vote through
the execution of an action by written consent in lieu of any such annual or
special meeting of stockholders of the Company) in accordance with the
recommendation of the Board, including without limitation, in favor of all those
persons nominated to serve as directors of the Company by the Board or its
Nominating and Governance Committee.

 

(b)           At any time Amazon or any of its Affiliates own shares of Common
Stock for which they have the ability to vote and Amazon is subject to the
voting requirements of Section 5.3(a), Amazon hereby appoints the Company,
including without limitation its Chief Executive Officer and Chairman of the
Board and any other designee of the Company or of such officer, and each of them
individually, its proxy and attorney-in-fact, with full power of substitution
and resubstitution, to vote or act by written consent during the term of this
Agreement with respect to shares of Common Stock in excess of the Voting
Threshold over which Amazon or any of its Affiliates have the ability to vote,
to be counted for purposes of determining quorum at any meeting of stockholders
and to be voted in accordance with Section 5.4(a). This proxy and power of
attorney is given to secure the performance of the obligations of Amazon under
this Agreement. Amazon shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy; this
proxy and power of attorney granted by Amazon shall be irrevocable during the
term of this Agreement (but subject to Section 5.4(a)), shall be deemed to be
coupled with an interest sufficient under Applicable Law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by Amazon
with respect to shares of Common Stock. The power of attorney granted by Amazon
herein is a durable power of attorney and shall survive the dissolution or
bankruptcy of Amazon.

 

5.5          Survival.  Notwithstanding anything in this Agreement, this
Article V (other than Section 5.3) shall survive termination of this Agreement
pursuant to Section 8.1, and will continue until the date that the Beneficial
Ownership of Amazon, in the aggregate, of the Common Stock is less than two
percent (2%), on a “fully diluted basis”; provided, that Section 5.2 shall
survive with respect to the taxable year in which such date occurs.

 

ARTICLE VI

 

REGISTRATION

 

6.1          Demand Registrations.

 

(a)           Subject to the terms and conditions hereof, solely during any
period that the Company is then ineligible under Applicable Law to register
Registrable Securities on a registration statement on Form S-3 or any successor
form thereto (“Form S-3”), or if the Company is so eligible but has failed to
comply with its obligations under Section 6.3 any

 

28

--------------------------------------------------------------------------------


 

Demand Shareholders (“Requesting Shareholders”) shall be entitled to make no
more than three (3) written requests of the Company (each, a “Demand”) for
registration under the Securities Act of an amount of Registrable Securities
then held by such Requesting Shareholders that equals or is greater than the
Registrable Amount (a “Demand Registration” and such registration statement, a
“Demand Registration Statement”).  Thereupon, the Company shall, subject to the
terms of this Agreement, file the registration statement no later than 30 days
after receipt of a Demand and shall use its commercially reasonable efforts to
effect the registration as promptly as practicable under the Securities Act of:

 

(i)            the Registrable Securities which the Company has been so
requested to register by the Requesting Shareholders for disposition in
accordance with the intended method of disposition stated in such Demand;

 

(ii)           all other Registrable Securities which the Company has been
requested to register pursuant to Section 6.1(b), but subject to Section 6.1(g);
and

 

(iii)          all shares of Common Stock which the Company may elect to
register in connection with any offering of Registrable Securities pursuant to
this Section 6.1, but subject to Section 6.1(g);

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
shares of Common Stock, if any, to be so registered.

 

(b)           A Demand shall specify:  (i) the aggregate number of Registrable
Securities requested to be registered in such Demand Registration, (ii) the
intended method of disposition in connection with such Demand Registration, to
the extent then known, and (iii) the identity of the Requesting Shareholder(s). 
Within five (5) days after receipt of a Demand, the Company shall give written
notice of such Demand to all other holders of Registrable Securities.  The
Company shall include in the Demand Registration covered by such Demand all
Registrable Securities with respect to which the Company has received a written
request for inclusion therein within five (5) days after the Company’s notice
required by this paragraph has been given, provided that if such five (5) day
period ends on a day that is not a Business Day, such period shall be deemed to
end on the next succeeding Business Day.  Each such written request shall comply
with the requirements of a Demand as set forth in this Section 6.1(b).

 

(c)           A Demand Registration shall not be deemed to have been effected
(i) unless the Demand Registration Statement with respect thereto has become
effective and has remained effective for a period of at least one hundred five
(105) days or such shorter period in which all Registrable Securities included
in such Demand Registration have actually been sold or otherwise disposed of
thereunder (provided, that such period shall be extended for a period of time
equal to the period the holders of Registrable Securities refrain from selling
any securities included in such registration statement at the request of the
Company or the lead managing underwriter(s) pursuant to the provisions of this
Agreement) or (ii) if, after it has become effective, such Demand Registration
becomes subject, prior to one hundred five (105) days after effectiveness, to
any stop order, injunction or other order or requirement of the Commission or

 

29

--------------------------------------------------------------------------------


 

other Governmental Entity, other than by reason of any act or omission by the
applicable Selling Shareholders.

 

(d)           Demand Registrations shall be on such appropriate registration
form of the Commission as shall be selected by the Company and reasonably
acceptable to the Requesting Shareholders.

 

(e)           The Company shall not be obligated to (i) subject to
Section 6.1(c), maintain the effectiveness of a registration statement under the
Securities Act filed pursuant to a Demand Registration for a period longer than
one hundred five (105) days or (ii) effect any Demand Registration (A) within
ninety (90) days of a “firm commitment” Underwritten Offering in which all
Demand Shareholders were offered “piggyback” rights pursuant to Section 6.2
(subject to Section 6.2(b)) and at least fifty percent (50%) of the number of
Registrable Securities requested by such Demand Shareholders to be included in
such Demand Registration were included, (B) within ninety (90) days of the
completion of any other Demand Registration (including, for the avoidance of
doubt, any Underwritten Offering pursuant to any Shelf Registration Statement),
(C) within ninety (90) days of the completion of any other Underwritten Offering
by the Company or any shorter period during which the Company has agreed not to
effect a registration or public offering of securities (in each case only to the
extent that the Company has undertaken contractually to the underwriters of such
Underwritten Offering not to effect any registration or public offering of
securities), (D) if, in the Company’s reasonable judgment, it is not feasible
for the Company to proceed with the Demand Registration because of the
unavailability of audited or other required financial statements of the Company
or any other Person; provided, that the Company shall use its commercially
reasonable efforts to obtain such financial statements as promptly as
practicable.

 

(f)            The Company shall be entitled to (i) postpone (upon written
notice to the Demand Shareholders) the filing or the effectiveness of a
registration statement for any Demand Registration, (ii) cause any Demand
Registration Statement to be withdrawn and its effectiveness terminated and
(iii) suspend the use of the prospectus forming the part of any registration
statement, in each case in the event of a Blackout Period until the expiration
of the applicable Blackout Period.  In the event of a Blackout Period under
clause (ii) of the definition thereof, the Company shall deliver to the Demand
Shareholders requesting registration a certificate signed by either the chief
executive officer or the chief financial officer of the Company certifying that,
in the good faith judgment of the Company, the conditions described in clause
(ii) of the definition of Blackout Period are met.  Such certificate shall
contain an approximation of the anticipated delay.  Upon notice by the Company
to the Demand Shareholders of any such determination, each Demand Shareholder
covenants that, subject to Applicable Law, it shall keep the fact of any such
notice strictly confidential, and, in the case of a Blackout Period pursuant to
clause (ii)(y) of the definition of Blackout Period, promptly halt any offer,
sale, trading or other Transfer by it or any of its Affiliates of any
Registrable Securities for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and promptly halt any use, publication, dissemination or
distribution of the Demand Registration Statement, each prospectus included
therein, and any amendment or supplement thereto by it and any of its Affiliates
for the duration of the Blackout Period set forth in such notice (or until such
Blackout Period shall be earlier terminated in writing by the Company) and, if
so directed in writing by the Company, will deliver to the Company any copies
then in the

 

30

--------------------------------------------------------------------------------


 

Demand Shareholder’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice.

 

(g)           If, in connection with a Demand Registration that involves an
Underwritten Offering, the lead managing underwriter(s) advise(s) the Company
that, in its (their) good faith opinion, the inclusion of all of the securities
sought to be registered in connection with such Demand Registration would
adversely affect the success thereof, then the Company shall include in such
registration statement only such securities as the Company is advised by such
lead managing underwriter(s) can be sold without such adverse effect as follows
and in the following order of priority:  (i) first, up to the number of
Registrable Securities requested to be included in such Demand Registration by
the Demand Shareholders, which, in the opinion of the lead managing
underwriter(s), can be sold without adversely affecting the success thereof, pro
rata among such Demand Shareholders on the basis of the number of such
Registrable Securities requested to be included by such Demand Shareholders;
(ii) second, securities the Company proposes to sell; and (iii) third, all other
securities of the Company duly requested to be included in such registration
statement, pro rata on the basis of the amount of such other securities
requested to be included or such other allocation method determined by the
Company.

 

(h)           Any time that a Demand Registration involves an Underwritten
Offering, the Requesting Shareholder(s) shall select the investment
banker(s) and manager(s) that will serve as managing underwriters (including
which such managing underwriters will serve as lead or co-lead) and underwriters
with respect to the offering of such Registrable Securities; provided, that such
investment banker(s) and manager(s) shall be reasonably acceptable to the
Company (such acceptance not to be unreasonably withheld, conditioned or
delayed).

 

6.2          Piggyback Registrations.

 

(a)           Subject to the terms and conditions hereof, whenever the Company
proposes to register any Common Stock (or any other securities that are of the
same class or series as any Registrable Securities that are not shares of Common
Stock) under the Securities Act (other than a registration by the Company (i) on
Form S-4 or any successor form thereto, (ii) on Form S-8 or any successor form
thereto, (iii) pursuant to Section 6.3, or (iv) pursuant to Section 6.1) (a
“Piggyback Registration”), whether for its own account or for the account of
others, the Company shall give all Demand Shareholders prompt written notice
thereof (but not less than ten (10) Business Days prior to the filing by the
Company with the Commission of any registration statement with respect
thereto).  Such notice (a “Piggyback Notice”) shall specify the number of shares
of Common Stock (or other securities, as applicable) proposed to be registered,
the proposed date of filing of such registration statement with the Commission,
the proposed means of distribution and the proposed managing underwriter(s) (if
any) and a good faith estimate by the Company of the proposed minimum offering
price of such shares of Common Stock (or other securities, as applicable), in
each case to the extent then known.  Subject to Section 6.2(b), the Company
shall include in each such Piggyback Registration all Registrable Securities
held by Demand Shareholders (a “Piggyback Seller”) with respect to which the
Company has received written requests (which written requests shall specify the
number of Registrable Securities requested to be disposed of by such Piggyback
Seller) for inclusion therein within ten (10) days after such Piggyback Notice
is received by such Piggyback Seller.

 

31

--------------------------------------------------------------------------------


 

(b)           If, in connection with a Piggyback Registration that involves an
Underwritten Offering, the lead managing underwriter(s) advise(s) the Company
that, in its opinion, the inclusion of all the securities sought to be included
in such Piggyback Registration by (w) the Company, (x) other Persons who have
sought to have shares of Common Stock registered in such Piggyback Registration
pursuant to rights to demand (other than pursuant to so-called “piggyback” or
other incidental or participation registration rights) such registration (such
Persons being “Other Demanding Sellers”), (y) the Piggyback Sellers and (z) any
other proposed sellers of shares of Common Stock (such Persons being “Other
Proposed Sellers”), as the case may be, would materially and adversely affect
the success thereof, then the Company shall include in the registration
statement applicable to such Piggyback Registration only such securities as the
Company is so advised by such lead managing underwriter(s) can be sold without
such an effect, as follows and in the following order of priority:

 

(i)            if the Piggyback Registration relates to an offering for the
Company’s own account, then (A) first, such number of shares of Common Stock (or
other securities, as applicable) to be sold by the Company as the Company, in
its reasonable judgment, shall have determined, (B) second, Registrable
Securities of Piggyback Sellers, pro rata on the basis of the number of
Registrable Securities proposed to be sold by such Piggyback Sellers, (C) third,
shares of Common Stock sought to be registered by Other Demanding Sellers, pro
rata on the basis of the number of shares of Common Stock proposed to be sold by
such Other Demanding Sellers and (D) fourth, other shares of Common Stock
proposed to be sold by any Other Proposed Sellers; or

 

(ii)           if the Piggyback Registration relates to an offering other than
for the Company’s own account, then (A) first, such number of shares of Common
Stock (or other securities, as applicable) sought to be registered by each Other
Demanding Seller pro rata in proportion to the number of securities sought to be
registered by all such Other Demanding Sellers, (B) second, Registrable
Securities of Piggyback Sellers, pro rata on the basis of the number of
Registrable Securities proposed to be sold by such Piggyback Sellers, (C) third,
shares of Common Stock to be sold by the Company and (D) fourth, other shares of
Common Stock proposed to be sold by any Other Proposed Sellers.

 

(c)           For clarity, in connection with any Underwritten Offering under
this Section 6.2 for the Company’s account, the Company shall not be required to
include the Registrable Securities of a Piggyback Seller in the Underwritten
Offering unless such Piggyback Seller accepts the terms of the underwriting as
agreed upon between the Company and the lead managing underwriter(s), which
shall be selected by the Company.

 

(d)           If, at any time after giving written notice of its intention to
register any shares of Common Stock (or other securities, as applicable) as set
forth in this Section 6.2 and prior to the time the registration statement filed
in connection with such Piggyback Registration is declared effective, the
Company shall determine for any reason not to register such shares of Common
Stock (or other securities, as applicable), the Company may, at its election,
give written notice of such determination to the Piggyback Sellers within five
(5) Business Days thereof and thereupon shall be relieved of its obligation to
register any Registrable Securities in connection with such particular withdrawn
or abandoned Piggyback Registration; provided, that, if

 

32

--------------------------------------------------------------------------------


 

permitted pursuant to Section 6.1, the Demand Shareholders may continue the
registration as a Demand Registration pursuant to the terms of Section 6.1.

 

6.3          Shelf Registration Statement.

 

(a)           Subject to the terms and conditions hereof, and further subject to
the availability of Form S-3 to the Company, any of the Demand Shareholders may
by written notice delivered to the Company (the “Shelf Notice”) require the
Company to file as soon as reasonably practicable, and to use commercially
reasonable efforts to cause to be declared effective by the Commission as soon
as reasonably practicable after such filing date, a Form S-3, providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of an amount
of Registrable Securities then held by such Demand Shareholders that equals or
is greater than the Registrable Amount (the “Shelf Registration Statement”).  To
the extent the Company is a well-known seasoned issuer (as defined in Rule 405
under the Securities Act), the Company shall file the Shelf Registration
Statement in the form of an automatic shelf registration statement (as defined
in Rule 405 under the Securities Act) or any successor form thereto.  If
registering a number of Registrable Securities, the Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
automatic shelf registration statement at the time of filing of the automatic
shelf registration statement and shall not elect to pay any portion of the
registration fee on a deferred basis.  The Company may also amend an existing
registration statement on Form S-3, including by post-effective amendment, in
order to fulfill its obligations hereunder.

 

(b)           Within five (5) days after receipt of a Shelf Notice pursuant to
Section 6.3(a), the Company will deliver written notice thereof to all other
holders of Registrable Securities.  Each other holder of Registrable Securities
may elect to participate with respect to its Registrable Securities in the Shelf
Registration Statement in accordance with the plan and method of distribution
set forth, or to be set forth, in such Shelf Registration Statement by
delivering to the Company a written request to so participate within five
(5) days after the Shelf Notice is received by any such holder of Registrable
Securities.

 

(c)           Subject to Section 6.3(d), the Company shall use its commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until the date on which all Registrable Securities covered by the
Shelf Registration Statement have been sold thereunder in accordance with the
plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise cease to be Registrable Securities.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, the Company shall be entitled, from time to time, by providing
written notice to the holders of Registrable Securities who elected to
participate in the Shelf Registration Statement, to require such holders of
Registrable Securities to suspend the use of the prospectus for sales of
Registrable Securities under the Shelf Registration Statement during any
Blackout Period.  In the event of a Blackout Period under clause (ii) of the
definition thereof, the Company shall deliver to the Demand Shareholders
requesting registration a certificate signed by either the chief executive
officer or the chief financial officer of the Company certifying that, in the
good faith judgment of the Company, the conditions described in clause (ii) of
the definition of Blackout Period are met.  Such certificate shall contain an
approximation of the anticipated delay.  Upon

 

33

--------------------------------------------------------------------------------


 

notice by the Company to the Demand Shareholders of any such determination, each
Demand Shareholder covenants that it shall, subject to Applicable Law, keep the
fact of any such notice strictly confidential, and, in the case of a Blackout
Period pursuant to clause (ii)(y) of the definition of Blackout Period, promptly
halt any offer, sale, trading or other Transfer by it or any of its Affiliates
of any Registrable Securities for the duration of the Blackout Period set forth
in such notice (or until such Blackout Period shall be earlier terminated in
writing by the Company) and promptly halt any use, publication, dissemination or
distribution of the Shelf Registration Statement, each prospectus included
therein, and any amendment or supplement thereto by it and any of its Affiliates
for the duration of the Blackout Period set forth in such notice (or until such
Blackout Period shall be earlier terminated in writing by the Company) and, if
so directed in writing by the Company, will deliver to the Company any copies
then in the Demand Shareholder’s possession of the prospectus covering such
Registrable Securities that was in effect at the time of receipt of such notice.

 

(e)           After the expiration of any Blackout Period and without any
further request from a holder of Registrable Securities, the Company, to the
extent necessary, shall as promptly as reasonably practicable prepare a
post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(f)            At any time that a Shelf Registration Statement is effective, if
any Demand Shareholder delivers a notice to the Company (a “Take-Down Notice”)
stating that it intends to sell all of part of its Registrable Securities
included by it on the Shelf Registration Statement (a “Shelf Offering”), then
the Company shall amend or supplement the Shelf Registration Statement as may be
necessary in order to enable such Registrable Securities to be distributed
pursuant to the Shelf Offering (taking into account, solely in connection with a
Marketed Underwritten Shelf Offering, the inclusion of Registrable Securities by
any other holders pursuant to this Section 6.3).  In connection with any Shelf
Offering that is an Underwritten Offering and where the plan of distribution set
forth in the applicable Take-Down Notice includes a customary “road show”
(including an “electronic road show”) or other substantial marketing effort by
the Company and the underwriters (a “Marketed Underwritten Shelf Offering”):

 

(i)            such proposing Demand Shareholder(s) shall also deliver the
Take-Down Notice to all other Demand Shareholders included on the Shelf
Registration Statement and permit each such holder to include its Registrable
Securities included on the Shelf Registration Statement in the Marketed
Underwritten Shelf Offering if such holder notifies the proposing Demand
Shareholder(s) and the Company within two (2) Business Days after delivery of
the Take-Down Notice to such holder; and

 

(ii)           if the lead managing underwriter(s) advises the Company and the
proposing Demand Shareholder(s) that, in its opinion, the inclusion of all of
the securities sought to be sold in connection with such Marketed Underwritten
Shelf Offering would materially and adversely affect the success thereof, then
there shall be included in such

 

34

--------------------------------------------------------------------------------


 

Marketed Underwritten Shelf Offering only such securities as the proposing
Demand Shareholder(s) is advised by such lead managing underwriter(s) can be
sold without such adverse effect, and such number of Registrable Securities
shall be allocated in the same manner as described in Section 6.1(g).  Except as
otherwise expressly specified in this Section 6.3, any Marketed Underwritten
Shelf Offering shall be subject to the same requirements, limitations and other
provisions of this Article VI as would be applicable to a Demand Registration
(i.e., as if such Marketed Underwritten Shelf Offering were a Demand
Registration), including Section 6.1(e)(ii) and Section 6.1(g).

 

(g)           Notwithstanding any other provision of this Agreement, if the
requesting Demand Shareholder wishes to engage in a block sale (including a
block sale off of a Shelf Registration Statement or an effective automatic shelf
registration statement, or in connection with the registration of the
Registrable Securities under an automatic shelf registration statement for
purposes of effectuating a block sale), then notwithstanding the foregoing or
any other provisions hereunder, no Demand Shareholder shall be entitled to
receive any notice of or have its Registrable Securities included in such block
sale.

 

(h)           Any time that a Shelf Offering involves a Marketed Underwritten
Shelf Offering, the Requesting Shareholder(s) shall select the investment
banker(s) and manager(s) that will serve as managing underwriters (including
which such managing underwriters will serve as lead or co-lead) and underwriters
with respect to the offering of such Registrable Securities; provided, that such
investment banker(s) and manager(s) shall be reasonably acceptable to the
Company (such acceptance not to be unreasonably withheld, conditioned or
delayed).

 

6.4          Withdrawal Rights.  Any holder of Registrable Securities having
notified or directed the Company to include any or all of its Registrable
Securities in a registration statement under the Securities Act shall have the
right to withdraw any such notice or direction with respect to any or all of the
Registrable Securities designated by it for registration by giving written
notice to such effect to the Company prior to the effective date of such
registration statement.  In the event of any such withdrawal, the Company shall
not include such Registrable Securities in the applicable registration and such
Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement (subject to the other terms and conditions of this
Agreement).  No such withdrawal shall affect the obligations of the Company with
respect to the Registrable Securities not so withdrawn; provided, however, that
in the case of a Demand Registration, if such withdrawal shall reduce the number
of Registrable Securities sought to be included in such registration below the
Registrable Amount, then the Company shall as promptly as practicable give each
Demand Shareholder seeking to register Registrable Securities notice to such
effect and, within five (5) days following the mailing of such notice, such
Demand Shareholder still seeking registration shall, by written notice to the
Company, elect to register additional Registrable Securities to satisfy the
Registrable Amount or elect that such registration statement not be filed or, if
theretofore filed, be withdrawn.  During such five (5) day period, the Company
shall not file such registration statement if not theretofore filed or, if such
registration statement has been theretofore filed, the Company shall not seek,
and shall use commercially reasonable efforts to prevent, the effectiveness
thereof.

 

35

--------------------------------------------------------------------------------


 

6.5          Hedging Transactions

 

(a)           The provisions of this Agreement relating to the registration,
offer and sale of Registrable Securities shall apply also to (i) any transaction
which Transfers some or all of the economic risk of ownership of Registrable
Securities, including any forward contract, equity swap, put or call, put or
call equivalent position, collar, margin loan, sale of exchangeable security or
similar transaction (including the registration, offer and sale under the
Securities Act of Registrable Securities pledged to the counterparty to such
transaction or of securities of the same class as the underlying Registrable
Securities by the counterparty to such transaction in connection therewith), and
that the counterparty to such transaction shall be selected in the sole
discretion of the Demand Shareholders and (ii) any derivative transactions in
which a broker-dealer, other financial institution or unaffiliated Person (each,
a “Hedging Counterparty”) may sell Registrable Securities covered by any
prospectus and the applicable prospectus supplement including short sale
transactions using Registrable Securities pledged by a Demand Shareholder or
borrowed from the Demand Shareholder or others and Registrable Securities
loaned, pledged or hypothecated to any such party (each, a “Hedging
Transaction”); provided that the Demand Shareholder’s legal counsel has
determined in its reasonable judgment (after good-faith consultation with
counsel of the Company) that it is reasonably necessary to register under the
Securities Act such Hedging Transaction.  Any written information regarding the
Hedging Transaction provided to the Company by a Hedging Counterparty for
inclusion in any registration statement, prospectus or free writing prospectus
filed pursuant to this Section 6.5 shall, for purposes of Section 6.9, be deemed
to be written information provided by a Selling Shareholder for purposes of
Section 6.9.

 

(b)           If in connection with a Hedging Transaction, a Hedging
Counterparty or any Affiliate thereof is (or may reasonably be considered) an
underwriter or selling stockholder, then such Hedging Counterparty shall be
required to provide customary indemnities to the Company regarding the plan of
distribution and related matters.

 

6.6          Holdback Agreements.

 

(a)        Amazon shall enter into customary agreements restricting the sale or
distribution of Equity Securities of the Company (including sales pursuant to
Rule 144 under the Securities Act) to the extent required by the lead managing
underwriter(s) with respect to an applicable Underwritten Offering in which
Amazon participates during the period commencing on the date of the request
(which shall be no earlier than fourteen (14) days prior to the expected
“pricing” of such Underwritten Offering) and continuing for not more than ninety
(90) days after the date of the “final” prospectus (or “final” prospectus
supplement if the Underwritten Offering is made pursuant to a Shelf Registration
Statement), pursuant to which such Underwritten Offering shall be made.  The
Company shall not include Registrable Securities of any other Demand Shareholder
in such an Underwritten Offering unless such other Demand Shareholder enters
into a customary agreement restricting the sale or distribution of Equity
Securities of the Company (including sales pursuant to Rule 144 under the
Securities Act) if requested by the lead managing underwriter(s).

 

(b)           If any Demand Registration or Shelf Offering involves an
Underwritten Offering, the Company will not affect any sale or distribution of
shares of Common Stock (or securities convertible into or exchangeable or
exercisable for shares of Common Stock) (other

 

36

--------------------------------------------------------------------------------


 

than a registration statement on Form S-4, Form S-8 or any successor forms
thereto) for its own account, within sixty (60) days (plus an extension period
as may be proposed by the lead managing underwriter(s) for such Underwritten
Offering to address FINRA regulations regarding the publication of research, or
such shorter periods as the lead managing underwriter(s) may agree with the
Company), after the effective date of such registration except as may otherwise
be agreed between the Company and the lead managing underwriter(s) of such
Underwritten Offering.

 

6.7          Registration Procedures.

 

(a)           If and whenever the Company is required to use commercially
reasonable efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 6.1, Section 6.2 or Section 6.3,
the Company shall as expeditiously as reasonably practicable:

 

(i)            prepare and file with the Commission a registration statement to
effect such registration in accordance with the intended method or methods of
distribution of such securities and thereafter use commercially reasonable
efforts to cause such registration statement to become and remain effective
pursuant to the terms of this Article VI; provided, however, that the Company
may discontinue any registration of its securities which are not Registrable
Securities at any time prior to the effective date of the registration statement
relating thereto; provided, further, that before filing such registration
statement or any amendments thereto, the Company will furnish to the Demand
Shareholders which are including Registrable Securities in such registration
(“Selling Shareholders”), their counsel and the lead managing underwriter(s), if
any, copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of such counsel, and other
documents reasonably requested by such counsel, including any comment letter
from the Commission, and, if requested by such counsel, provide such counsel
reasonable opportunity to participate in the preparation of such registration
statement and each prospectus included therein and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s books and records, officers,
accountants and other advisors.  The Company shall not file any such
registration statement or prospectus or any amendments or supplements thereto
with respect to a Demand Registration to which the holders of a majority of
Registrable Securities held by the Requesting Shareholder(s), their counsel or
the lead managing underwriter(s), if any, shall reasonably object, in writing,
on a timely basis, unless, in the opinion of the Company, such filing is
necessary to comply with Applicable Law;

 

(ii)           except in the case of a Shelf Registration Statement, prepare and
file with the Commission such amendments, including post-effective amendments,
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective pursuant to the terms of this Article VI, and comply in all material
respects with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement;

 

37

--------------------------------------------------------------------------------


 

(iii)          in the case of a Shelf Registration Statement, prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to such Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep such Shelf Registration
Statement effective and to comply in all material respects with the provision of
the Securities Act with respect to the disposition of the Registrable Securities
subject thereto for a period ending on the date on which all the Registrable
Securities held by the Demand Shareholders cease to be Registrable Securities;

 

(iv)          if requested by the lead managing underwriter(s), if any, or the
holders of a majority of the then outstanding Registrable Securities being sold
in connection with an Underwritten Offering, promptly include in a prospectus
supplement or post-effective amendment such information as the lead managing
underwriter(s), if any, and such holders may reasonably request in order to
permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or such post-effective amendment
as soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 6.7(a)(iv) that are not, in the opinion of counsel for the
Company, in compliance with Applicable Law;

 

(v)           furnish to the Selling Shareholders and each underwriter, if any,
of the securities being sold by such Selling Shareholders such number of
conformed copies of such registration statement and of each amendment and
supplement thereto, such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and each free writing prospectus (as defined in Rule 405 of the
Securities Act) (a “Free Writing Prospectus”) utilized in connection therewith
and any other prospectus filed under Rule 424 under the Securities Act, in
conformity with the requirements of the Securities Act, and such other documents
as such Selling Shareholders and underwriter, if any, may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by such Selling Shareholders;

 

(vi)          use commercially reasonable efforts to register or qualify or
cooperate with the Selling Shareholders, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities covered by such registration statement under such other securities
laws or “blue sky” laws of such jurisdictions as the Selling Shareholders and
any underwriter of the securities being sold by such Selling Shareholders shall
reasonably request, and to keep each such registration or qualification (or
exemption therefrom) effective during the period such registration statement is
required to be kept effective and take any other action which may be necessary
or reasonably advisable to enable such Selling Shareholders and underwriters to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Selling Shareholders, except that the Company shall not for any
such purpose be required to (A) qualify generally to do business as a foreign
corporation in any jurisdiction wherein it would not but for the requirements of
this clause (vi) be obligated

 

38

--------------------------------------------------------------------------------


 

to be so qualified, (B) subject itself to taxation in any such jurisdiction or
(C) file a general consent to service of process in any such jurisdiction;

 

(vii)         use commercially reasonable efforts to cause such Registrable
Securities (if such Registrable Securities are shares of Common Stock) to be
listed on each securities exchange on which shares of Common Stock are then
listed;

 

(viii)        use commercially reasonable efforts to provide and cause to be
maintained a transfer agent and registrar for all Registrable Securities covered
by such registration statement from and after a date not later than the
effective date of such registration statement;

 

(ix)          enter into such agreements (including an underwriting agreement)
in form, scope and substance as is customary in underwritten offerings of shares
of Common Stock by the Company and use its commercially reasonable efforts to
take all such other actions reasonably requested by the holders of a majority of
the Registrable Securities being sold in connection therewith (including those
reasonably requested by the lead managing underwriter(s), if any) to expedite or
facilitate the disposition of such Registrable Securities, and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an Underwritten Offering (A) make such
representations and warranties to the holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the registration statement, prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers in underwritten
offerings, and, if true, confirm the same if and when requested, (B) if any
underwriting agreement has been entered into, the same shall contain customary
indemnification provisions and procedures with respect to all parties to be
indemnified pursuant to Section 6.10, except as otherwise agreed by the holders
of a majority of the Registrable Securities being sold and (C) deliver such
documents and certificates as reasonably requested by the holders of a majority
of the Registrable Securities being sold, their counsel and the lead managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to sub-clause (A) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.  The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;

 

(x)           in connection with an Underwritten Offering, use commercially
reasonable efforts to obtain for the underwriter(s) (A) opinions of counsel for
the Company, covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such underwriters and (B) “comfort” letters and updates thereof (or, in the case
of any such Person which does not satisfy the conditions for receipt of a
“comfort” letter specified in Statement on Auditing Standards No. 72, an “agreed
upon procedures” letter) signed by the independent public accountants who have
certified the Company’s financial statements included in such registration
statement, covering the matters customarily covered in “comfort” letters in
connection with underwritten offerings;

 

39

--------------------------------------------------------------------------------


 

(xi)          make available for inspection by the Selling Shareholders, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or Representative
retained in connection with such offering by such Selling Shareholders or
underwriter (collectively, the “Inspectors”), financial and other records,
pertinent corporate documents and properties of the Company (collectively, the
“Records”), as shall be reasonably necessary, or as shall otherwise be
reasonably requested, to enable them to exercise their due diligence
responsibility, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information in each case reasonably requested
by any such Representative, underwriter, attorney, agent or accountant in
connection with such registration statement; provided, however, that the Company
shall not be required to provide any information under this
Section 6.7(a)(xi) if (A) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (B) either
(1) the Company has requested and been granted from the Commission confidential
treatment of such information contained in any filing with the Commission or
documents provided supplementally or otherwise or (2) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing; unless prior to furnishing any such information with
respect to clause (1) or (2) such Selling Shareholder requesting such
information enters into, and causes each of its Inspectors to enter into, a
confidentiality agreement on terms and conditions reasonably acceptable to the
Company; provided, further, that each Selling Shareholder agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction or by another Governmental Entity, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action seeking to
prevent disclosure of the Records deemed confidential;

 

(xii)         as promptly as practicable notify in writing the Selling
Shareholders and the underwriters, if any, of the following events:  (A) the
filing of the registration statement, any amendment thereto, the prospectus or
any prospectus supplement related thereto or post-effective amendment to the
registration statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to the registration statement or any post-effective
amendment thereto, when the same has become effective; (B) any request by the
Commission or any other U.S. or state governmental authority for amendments or
supplements to the registration statement or the prospectus or for additional
information; (C) the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose; (D) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose;
(E) if at any time the representations and warranties of the Company contained
in any mutual agreement (including any underwriting agreement) contemplated by
Section 6.7(a)(ix) cease to be true and correct in any material respect; and
(F) upon the happening of any event that makes any statement made in such
registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such registration statement,
prospectus or documents so that, in

 

40

--------------------------------------------------------------------------------


 

the case of the registration statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and, at the request of any Selling Shareholder, promptly prepare
and furnish to such Selling Shareholder a reasonable number of copies of a
supplement to or an amendment of such registration statement or prospectus as
may be necessary so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(xiii)        use commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of such registration statement, or the
lifting of any suspension of the qualification (or exemption from qualification)
of any of the Registrable Securities for sale in any jurisdiction at the
earliest reasonable practicable date, except that, subject to the requirements
of Section 6.7(a)(vi), the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(xiii) be obligated to be so qualified, (B) subject itself to taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction;

 

(xiv)        cooperate with the Selling Shareholders and the lead managing
underwriter(s) to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under Applicable
Law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
lead managing underwriter(s) or such Selling Shareholders may request and keep
available and make available to the Company’s transfer agent prior to the
effectiveness of such registration statement a supply of such certificates;

 

(xv)         cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

 

(xvi)        have appropriate officers of the Company prepare and make
presentations at a reasonable number of “road shows” and before analysts and
rating agencies, as the case may be, and other information meetings reasonably
organized by the underwriters, take other actions to obtain ratings for any
Registrable Securities (if they are eligible to be rated) and otherwise use its
commercially reasonable efforts to cooperate as reasonably requested by the
Selling Shareholders and the underwriters in the offering, marketing or selling
of the Registrable Securities; provided, however, that the scheduling of any
such “road shows” and other meetings shall not unduly interfere with the normal
operations of the business of the Company; and

 

41

--------------------------------------------------------------------------------


 

(xvii)       (take all other actions reasonably requested by Amazon or the lead
managing underwriter(s) to effect the intent of this Agreement.

 

(b)           The Company may require each Selling Shareholder and each
underwriter, if any, to furnish the Company in writing such information
regarding each Selling Shareholder or underwriter and the distribution of such
Registrable Securities as the Company may from time to time reasonably request
in writing to complete or amend the information required by such registration
statement.

 

(c)           Each Selling Shareholder agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in clauses
(B), (C), (D), (E) and (F) of Section 6.7(a)(xii), such Selling Shareholder
shall forthwith discontinue such Selling Shareholder’s disposition of
Registrable Securities pursuant to the applicable registration statement and
prospectus relating thereto until such Selling Shareholder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 6.7(a)(xii), or until it is advised in writing by the Company that the
use of the applicable prospectus may be resumed, and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus; provided, however, that the
Company shall extend the time periods under Section 6.1(c) with respect to the
length of time that the effectiveness of a registration statement must be
maintained by the amount of time the holder is required to discontinue
disposition of such securities.

 

(d)           With a view to making available to the holders of Registrable
Securities the benefits of Rule 144 under the Securities Act and any other
rule or regulation of the Commission that may at any time permit a holder to
sell securities of the Company to the public without registration, the Company
shall:

 

(i)            use commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144
under the Securities Act;

 

(ii)           use commercially reasonable efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Exchange Act, at any time when the Company is subject to such reporting
requirements; and

 

(iii)          furnish to any holder of Registrable Securities, promptly upon
request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act and of the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed or furnished by the Company with the
Commission as such holder may reasonably request in connection with the sale of
Registrable Securities without registration (in each case to the extent not
readily publicly available).

 

6.8          Registration Expenses.  All fees and expenses incident to the
Company’s performance of its obligations under this Article VI, including
(a) all registration and filing fees, including all fees and expenses of
compliance with securities and “blue sky” laws (including the reasonable and
documented fees and disbursements of counsel for the underwriters in connection

 

42

--------------------------------------------------------------------------------


 

with “blue sky” qualifications of the Registrable Securities pursuant to
Section 6.7(a)(vi)) and all fees and expenses associated with filings required
to be made with FINRA (including, if applicable, the fees and expenses of any
“qualified independent underwriter” as such term is defined in FINRA Rule 5121,
except in the event that Requesting Shareholders select the underwriters)
(b) all printing (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with the Depository Trust
Company and of printing prospectuses if the printing of prospectuses is
requested by Amazon) and copying expenses, (c) all messenger, telephone and
delivery expenses, (d) all fees and expenses of the Company’s independent
certified public accountants and counsel (including with respect to “comfort”
letters and opinions), (e) expenses of the Company incurred in connection with
any “road show”, other than any expense paid or payable by the underwriters and
(f) reasonable and documented fees and disbursements of one counsel for all
holders of Registrable Securities whose Registrable Securities are included in a
registration statement, which counsel shall be selected by, in the case of a
Demand Registration, the Requesting Shareholders, in the case of a Shelf
Offering, the Demand Shareholder(s) requesting such offering, or in the case of
any other registration, the holders of a majority of the Registrable Securities
being sold in connection therewith, shall be borne solely by the Company whether
or not any registration statement is filed or becomes effective.  In connection
with the Company’s performance of its obligations under this Article VI, the
Company will pay its internal expenses (including all salaries and expenses of
its officers and employees performing legal or accounting duties and the expense
of any annual audit) and the expenses and fees for listing the securities to be
registered on the primary securities exchange or over-the-counter market on
which similar securities issued by the Company are then listed or traded.  Each
Selling Shareholder shall pay its portion of all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale of such Selling
Shareholder’s Registrable Securities pursuant to any registration.

 

6.9          Miscellaneous.

 

(a)           Not less than five (5) Business Days before the expected filing
date of each registration statement pursuant to this Agreement, the Company
shall notify each holder of Registrable Securities who has timely provided the
requisite notice hereunder entitling such holder to register Registrable
Securities in such registration statement of the information, documents and
instruments from such holder that the Company or any underwriter reasonably
requests in connection with such registration statement, including a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”).  If the Company has not
received, on or before the second Business Day before the expected filing date,
the Requested Information from such holder, the Company may file the
registration statement without including Registrable Securities of such holder. 
The failure to so include in any registration statement the Registrable
Securities of a holder of Registrable Securities (with regard to that
registration statement) shall not result in any liability on the part of the
Company to such holder.

 

(b)           The Company shall not grant to any Person any demand, piggyback or
shelf registration rights the terms of which are senior to or conflict with the
rights granted to Amazon hereunder without the prior written consent of Amazon. 
If Amazon provides such consent, Amazon and the Company shall amend this
Agreement to grant Amazon any such senior demand, piggyback or shelf
registration rights.

 

43

--------------------------------------------------------------------------------


 

6.10        Registration Indemnification.

 

(a)           The Company agrees, without limitation as to time, to indemnify
and hold harmless, to the fullest extent permitted by law, each Selling
Shareholder and its Affiliates and their respective officers, directors,
members, stockholders, employees, managers and partners and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) such Selling Shareholder or such other indemnified Person
and the officers, directors, members, stockholders, employees, managers and
partners of each such controlling Person, each underwriter, if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriter, from and against all losses,
claims, damages, liabilities, costs, expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, the “Losses”),
as incurred, arising out of, caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and (without limitation of the preceding portions of this
Section 6.10(a)) will reimburse each such Selling Shareholder, each of its
Affiliates, and each of their respective officers, directors, members,
stockholders, employees, managers and partners and each such Person who controls
each such Selling Shareholder and the officers, directors, members,
stockholders, employees, managers, partners, accountants, attorneys and agents
of each such controlling Person, each such underwriter and each such Person who
controls any such underwriter, for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, except insofar as the same are caused
by any information furnished in writing to the Company by any Selling
Shareholder expressly for use therein.

 

(b)           In connection with any registration statement in which a Selling
Shareholder is participating, without limitation as to time, each such Selling
Shareholder shall, severally and not jointly, indemnify the Company, its
directors, officers and employees, and each Person who controls (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
the Company, from and against all Losses, as incurred, arising out of, caused
by, resulting from or relating to any untrue statement (or alleged untrue
statement) of material fact contained in the registration statement, prospectus
or preliminary prospectus or Free Writing Prospectus or any amendment or
supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and
(without limitation of the preceding portions of this Section 6.10(b)) will
reimburse the Company, its directors, officers and employees and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) for any legal and any other expenses reasonably
incurred in connection with investigating and defending or settling any such
claim, Loss, damage, liability or action, in each case solely to the extent, but
only to the extent, that such untrue statement or omission is made in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by such Selling
Shareholder for inclusion in such registration statement, prospectus or
preliminary

 

44

--------------------------------------------------------------------------------


 

prospectus or Free Writing Prospectus or any amendment or supplement thereto. 
Notwithstanding the foregoing, no Selling Shareholder shall be liable under this
Section 6.10(b) for amounts in excess of the gross proceeds (after deducting any
underwriting discount or commission) received by such holder in the offering
giving rise to such liability.

 

(c)           Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, the failure to give such notice shall
not release the indemnifying party from its obligation, except to the extent
that the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

 

(d)           In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and acknowledging the obligations of the indemnifying party with
respect to such proceeding, the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that (A) there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party or (B) such action involves, or is
reasonably likely to have an effect beyond, the scope of matters that are
subject to indemnification pursuant to this Section 6.10, or (ii) the
indemnifying party shall have failed within a reasonable period of time to
assume such defense and the indemnified party is or would reasonably be expected
to be materially prejudiced by such delay, in either event the indemnified party
shall be promptly reimbursed by the indemnifying party for the expenses incurred
in connection with retaining one separate legal counsel (for the avoidance of
doubt, for all indemnified parties in connection therewith)).  For the avoidance
of doubt, notwithstanding any such assumption by an indemnifying party, the
indemnified party shall have the right to employ separate counsel in any such
matter and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such indemnified party except as provided in
the previous sentence.  An indemnifying party shall not be liable for any
settlement of an action or claim effected without its consent.  No matter shall
be settled by an indemnifying party without the consent of the indemnified party
(which consent shall not be unreasonably withheld, conditioned or delayed),
unless such settlement (x) includes as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation, (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any indemnified party and (z) is settled solely for cash for which
the indemnified party would be entitled to indemnification hereunder.

 

(e)           The indemnification provided for under this Agreement shall
survive the Transfer of the Registrable Securities and the termination of this
Agreement.

 

45

--------------------------------------------------------------------------------


 

(f)            If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and such indemnified party, on
the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances.  It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation.  Notwithstanding the foregoing, no Selling
Shareholder shall be required to make a contribution in excess of the amount
received by such Selling Shareholder from its sale of Registrable Securities in
connection with the offering that gave rise to the contribution obligation.

 

6.11        Free Writing Prospectuses.  Amazon shall not use any “free writing
prospectus” (as defined in Rule 405 under the Securities Act) in connection with
the sale of Registrable Securities pursuant to this Article VI without the prior
written consent of the Company (which consent shall not be unreasonably
withheld, conditioned or delayed).  Notwithstanding the foregoing, Amazon may
use any free writing prospectus prepared and distributed by the Company.

 

6.12        Termination of Registration Rights.  The rights granted pursuant to
this Article VI shall terminate, as to any holder of Registrable Securities on
the date the Company is acquired in a transaction approved by the Company’s
Board (including, without limitation, through a merger, consolidation, stock
purchase, or sale of all or substantially all of the Company’s assets) or the
earlier to occur of (a) the date on which all Registrable Securities held by
such holder have been disposed; (b) the date on which all Registrable Securities
held by such holder may be sold without registration in compliance with Rule 144
without regard to volume limitations or other restrictions on transfer
thereunder.

 

46

--------------------------------------------------------------------------------


 

ARTICLE VII

 

DEFINITIONS

 

7.1          Defined Terms.  Capitalized terms when used in this Agreement have
the following meanings:

 

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition
Transaction.

 

“Acquisition Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or Group (excluding Amazon or any
of its Affiliates) becomes the beneficial owner, directly or indirectly, of 50%
or more of the outstanding Equity Securities (measured by either voting power or
economic interests) of the Company, (b) any transaction or series of related
transactions in which the stockholders of the Company immediately prior to such
transaction or series of related transactions (the “Pre-Transaction
Stockholders”) cease to beneficially own, directly or indirectly, at least 50%
of the outstanding Equity Securities (measured by either voting power or
economic interests) of the Company; provided that this clause (b) shall not
apply if such transaction or series of related transactions is an acquisition by
the Company effected, in whole or in part, through the issuance of Equity
Securities of the Company, (c) any merger, consolidation, statutory share
exchange, reorganization, recapitalization or similar extraordinary transaction
(which may include a reclassification) involving the Company, as a result of
which at least 50% ownership of the Company is transferred to another Person or
Group (excluding Amazon or any of its Affiliates), (d) individuals who
constitute the Continuing Directors, taken together, ceasing for any reason to
constitute at least a majority of the Board, or (e)  any sale or lease or
exchange, transfer, license or disposition of a business, deposits or assets
that constitute 50% or more of the consolidated assets, business, revenues, net
income, assets or deposits of the Company.

 

“Affiliate” means, with respect to any person, any other person (for all
purposes hereunder, including any entities or individuals) that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person.  It is expressly agreed that,
for purposes of this definition, none of the Company or any of its subsidiaries
is an Affiliate of Amazon or any of its subsidiaries (and vice versa).

 

“Agreement” has the meaning set forth in the preamble.

 

“Amazon” has the meaning set forth in the preamble.

 

“Applicable Law” means, with respect to any Person, any federal, national,
state, local, municipal, international, multinational or SRO statute, law,
ordinance, secondary and subordinate legislation, directives, rule (including
rules of common law), regulation, ordinance, treaty, Order, permit,
authorization or other requirement applicable to such Person, its assets,
properties, operations or business.

 

“Anti-Takeover Provisions” has the meaning set forth in Section 2.2(h)(i).

 

47

--------------------------------------------------------------------------------


 

“Antitrust Laws” has the meaning set forth in Section 2.2(d)(iii).

 

“Bankruptcy Exceptions” has the meaning set forth in Section 2.2(d)(i).

 

“Beneficial Owner”, “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the Exchange Act, and a Person’s
beneficial ownership of securities shall be calculated in accordance with the
provisions of such Rule (in each case, irrespective of whether or not such
Rule is actually applicable in such circumstance); provided that, except as
otherwise specified herein, such calculations shall be made inclusive of all
Warrant Shares subject to issuance pursuant to the Warrant. Solely for purposes
of the standstill provisions set forth in Section 5.3 (and for the avoidance of
doubt, not for purposes of the Exchange Act), immediately following the issuance
of the Warrant, Amazon and its Affiliates will be treated as having Beneficial
Ownership of all of the Warrant Shares.

 

“Blackout Period” means (i) any regular quarterly period during which directors
and executive officers of the Company are not permitted to trade under the
insider trading policy or similar policy of the Company then in effect and
(ii) in the event that the Company determines in good faith that a registration
of securities would (x) reasonably be expected to materially adversely affect or
materially interfere with any bona fide material financing of the Company or any
material transaction under consideration by the Company or (y) require
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which would adversely
affect the Company in any material respect, a period of the shorter of the
ending of the condition creating a Blackout Period and up to ninety (90) days;
provided, that a Blackout Period described in this clause (ii) may not occur
more than once in any period of six (6) consecutive months.

 

“Board” has the meaning set forth in Section 1.2(c).

 

“Burdensome Action” has the meaning set forth in Section 4.3.

 

“Business Combination” means a transaction described in any of clauses (a), (b),
(c) or (e) of the definition of Acquisition Transaction.

 

“Business Day” has the meaning set forth in Section 1.3.

 

“Chosen Courts” has the meaning set forth in Section 8.5.

 

“Closing” has the meaning set forth in Section 1.2(a).

 

“Code” has the meaning set forth in Section 5.2(c).

 

“Commission” has the meaning set forth in Section 2.1(b).

 

“Common Stock” has the meaning set forth in the recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Benefit Plan” has the meaning set forth in Section 2.2(d)(ii).

 

48

--------------------------------------------------------------------------------


 

“Company Board Recommendation” has the meaning set forth in Section 3.4(b).

 

“Company Stockholder Meeting” has the meaning set forth in Section 3.4(a).

 

“Company Stockholders” has the meaning set forth in Section 3.4(a).

 

“Confidential Information” means all information (irrespective of the form of
communication, and irrespective of whether obtained prior to or after the date
hereof) obtained by or on behalf of Amazon or its Representatives from the
Company, its Affiliates or their respective Representatives, through the
Beneficial Ownership of Equity Securities or through the rights granted pursuant
hereto, other than information which (i) was or becomes generally available to
the public other than as a result of a breach of this Agreement by Amazon, its
Affiliates or their respective Representatives, (ii) was or becomes available to
Amazon, its Affiliates or their respective Representatives from a source other
than the Company, its Affiliates or their respective Representatives, provided,
that the source thereof is not known by Amazon or such of its Affiliates or
their respective Representatives to be bound by an obligation of
confidentiality, or (iii) is independently developed by Amazon, its Affiliates
or their respective Representatives without the use of any such information that
would otherwise be Confidential Information hereunder.  Subject to clauses
(i)-(iii) above, Confidential Information also includes (a) all non-public
information previously provided by the Company, its Affiliates or their
respective Representatives under the provisions of the Confidentiality
Agreement, including all information, documents and reports referred to
thereunder, (b) subject to any disclosures permitted by Section 3.2, all
non-public understandings, agreements and other arrangements between and among
the Company and Amazon, and (c) all other non-public information received from,
or otherwise relating to, the Company or its subsidiaries.

 

“Confidentiality Agreement” means the Mutual Nondisclosure Agreement, dated as
of April 17, 2015, by and between Amazon and the Company, as amended.

 

“Continuing Directors” means the directors of the Company on the date hereof and
each other director if, in each case, such other director’s nomination for
election to the Board is recommended by more than 50% of the Continuing
Directors or more than 50% of the members of the Nominating and Governance
Committee of the Board that are Continuing Directors.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. 
“Controlled” and “controlling” shall be construed accordingly.

 

“conversion” has the meaning set forth in the definition of Equity Securities.

 

“convertible securities” has the meaning set forth in the definition of Equity
Securities.

 

“Demand” has the meaning set forth in Section 6.1(a).

 

“Demand Registration” has the meaning set forth in Section 6.1(a).

 

“Demand Registration Statement” has the meaning set forth in Section 6.1(a).

 

49

--------------------------------------------------------------------------------


 

“Demand Shareholder” means NV Investment Holdings or any wholly owned subsidiary
of Amazon, in either case that holds Registrable Securities.

 

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (x) such interest conveys any voting rights in such
security, (y) such interest is required to be, or is capable of being, settled
through delivery of such security or (z) other transactions hedge the economic
effect of such interest.

 

“Disclosable Agreement” has the meaning set forth in Section 3.2(b).

 

“Disclosure Agency” has the meaning set forth in Section 3.2(b).

 

“Disclosure Schedules” means the Disclosure Schedules delivered by the Company
concurrently with the execution and delivery of this Agreement.

 

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system or any successor system thereto.

 

“Effect” has the meaning set forth in Section 2.1(a).

 

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination (clauses (ii) and (iii), collectively “convertible securities” and
any conversion, exchange or exercise of any convertible securities, a
“conversion”).

 

“Exchange Act” has the meaning set forth in Section 2.1(b).

 

“Exercise Approval” has the meaning set forth in Section 2.3(b)(i).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Form S-3” has the meaning set forth in Section 6.1(a).

 

“Free Writing Prospectus” has the meaning set forth in Section 6.7(a)(v).

 

“fully diluted basis” means as of any time of determination, the number of
shares of Common Stock which would then be outstanding, assuming the complete
exercise, exchange or conversion of all then outstanding convertible securities,
options, rights, and warrants of the

 

50

--------------------------------------------------------------------------------


 

Company, including, for the avoidance of doubt, as of the date of this
Agreement, the Warrant Shares.

 

“GAAP” has the meaning set forth in in Section 2.1(a).

 

“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Entity, the giving of notice to or registration with
any Governmental Entity or any other action in respect of any Governmental
Entity.

 

“Governmental Entity” has the meaning set forth in Section 2.2(d)(iii).

 

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

 

“Hedging Counterparty” has the meaning assigned to such term in Section 6.5(a).

 

“Hedging Transaction” has the meaning assigned to such term in Section 6.5(a).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“HSR Filing Date” has the meaning set forth in Section 3.1(b).

 

“Initial Antitrust Clearance” has the meaning set forth in Section 3.1(b).

 

“Initial Antitrust Filings” has the meaning set forth in Section 3.1(b).

 

“Initial Filing Transaction” has the meaning set forth in Section 3.1(b).

 

“Initial Press Release” has the meaning set forth in Section 3.2(a).

 

“Inspectors” has the meaning set forth in Section 6.7(a)(xi).

 

“Losses” has the meaning set forth in Section 6.10(a).

 

“Marketed Underwritten Shelf Offering” has the meaning set forth in
Section 6.3(f).

 

“Master Services Agreement” has the meaning set forth in the recitals.

 

“Material Adverse Effect” has the meaning set forth in Section 2.1(a).

 

“NV Investment Holdings” has the meaning set forth in the recitals.

 

“Order” means any judgment, decision, decree, order, settlement, injunction,
writ, stipulation, determination or award issued by any Governmental Entity.

 

“Other Antitrust Filings” has the meaning set forth in Section 3.1(b).

 

51

--------------------------------------------------------------------------------


 

“Other Demanding Sellers” has the meaning set forth in Section 6.2(b).

 

“Other Proposed Sellers” has the meaning set forth in Section 6.2(b).

 

“Permitted Transfers” has the meaning set forth in Section 4.4(b).

 

“Person” means an individual, company, corporation, partnership, limited
liability company, trust, body corporate (wherever located) or other entity,
organization or unincorporated association, including any Governmental Entity.

 

“Piggyback Notice” has the meaning set forth in Section 6.2(a).

 

“Piggyback Registration” has the meaning set forth in Section 6.2(a).

 

“Piggyback Seller” has the meaning set forth in Section 6.2(a).

 

“Preferred Stock” has the meaning set forth in Section 2.2(b).

 

“Previously Disclosed” has the meaning set forth in Section 2.1(b).

 

“Records” has the meaning set forth in Section 6.7(a)(xi).

 

“Registrable Amount” means an amount of Registrable Securities having an
aggregate value of at least $10 million (based on the anticipated offering price
(as reasonably determined in good faith by the Company)), without regard to any
underwriting discount or commission, or such lesser amount of Registrable
Securities as would result in the disposition of all of the Registrable
Securities Beneficially Owned by the applicable Requesting Shareholder(s);
provided, that such lesser amount shall have an aggregate value of at least $3
million (based on the anticipated offering price (as reasonably determined in
good faith by the Company)), without regard to any underwriting discount or
commission.

 

“Registrable Securities” means any and all (i) Warrant or Warrant Share,
(ii) other stock or securities that Amazon or its subsidiaries may be entitled
to receive, or will have received, pursuant to its ownership of the Warrant or
Warrant Shares, in lieu of or in addition to shares of Common Stock,
(iii) Equity Securities received in accordance with Section 5.3(a)(vi)(D), and
(iv) Equity Securities issued or issuable directly or indirectly with respect to
the securities referred to in the foregoing clause (i), (ii) or (iii) by way of
conversion or exchange thereof or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization.  As to any
particular securities constituting Registrable Securities, such securities shall
cease to be Registrable Securities when they (x) have been effectively
registered or qualified for sale by prospectus filed under the Securities Act
and disposed of in accordance with the Registration Statement covering therein,
or (y) may be sold pursuant to Rule 144 without regard to volume limitations or
other restrictions on transfer thereunder.  For purposes of this Agreement, a
Person shall be deemed to be a holder of Registrable Securities whenever such
Person has the right to acquire directly or indirectly such Registrable
Securities (upon conversion or exercise in connection with a transfer of
securities or otherwise, but disregarding any restrictions or

 

52

--------------------------------------------------------------------------------


 

limitations upon the exercise of such right), whether or not such acquisition
has actually been effected.

 

“Representatives” has the meaning set forth in Section 5.1(d)(i).

 

“Requested Information” has the meaning set forth in Section 6.9(a).

 

“Requesting Shareholders” has the meaning set forth in Section 6.1(a).

 

“Requisite Stockholder Approval” has the meaning set forth in Section 3.4(a).

 

“Rights Agreement” has the meaning set forth in the recitals.

 

“SEC Reports” has the meaning set forth in Section 2.1(b).

 

“Securities Act” has the meaning set forth in Section 2.2(d)(iii).

 

“Selling Shareholders” has the meaning set forth in Section 6.7(a)(i).

 

“Series C Preferred Stock” has the meaning set forth in Section 2.2(b).

 

“Series D Preferred Stock” has the meaning set forth in Section 2.2(b).

 

“Shelf Notice” has the meaning set forth in Section 6.3(a).

 

“Shelf Offering” has the meaning set forth in Section 6.3(f).

 

“Shelf Registration Statement” has the meaning set forth in Section 6.3(a).

 

“SOX” has the meaning set forth in Section 2.2(e)(v).

 

“SRO” means any (i) “self-regulatory organization” as defined in
Section 3(a)(26) of the Exchange Act, (ii) other United States or foreign
securities exchange, futures exchange, commodities exchange or contract market
or (iii) other securities exchange.

 

“Standstill Period” has the meaning set forth in Section 5.3.

 

“subsidiary” means, with respect to such person, any foreign or domestic entity,
whether incorporated or unincorporated, of which (i) such person or any other
subsidiary of such person is a general partner, (ii) at least a majority of the
voting power to elect a majority of the directors or others performing similar
functions with respect to such other entity is directly or indirectly owned or
controlled by such person or by any one or more of such person’s subsidiaries,
or (iii) at least fifty percent (50%) of the equity interests or which are is
directly or indirectly owned or controlled by such person or by any one or more
of such person’s subsidiaries.

 

“Take-Down Notice” has the meaning set forth in Section 6.3(f).

 

“Tax Advisor” means a “Big Four” accounting firm that is selected by the
Company.

 

53

--------------------------------------------------------------------------------


 

“Transaction Documents” has the meaning set forth in Section 2.1(b).

 

“Transaction Litigation” has the meaning set forth in Section 3.1(e).

 

“Transfer” means (i) any direct or indirect offer, sale, lease, assignment,
encumbrance, pledge, grant of a security interest, hypothecation, disposition or
other transfer (by operation of law or otherwise), either voluntary or
involuntary, or entry into any contract, option or other arrangement or
understanding with respect to any offer, sale, lease, assignment, encumbrance,
pledge, hypothecation, disposition or other transfer (by operation of law or
otherwise), of any capital stock or interest in any capital stock or (ii) in
respect of any capital stock or interest in any capital stock, the entry into
any swap or any other agreement, transaction or series of transactions that
hedges or transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of such capital stock or interest in capital stock,
whether any such swap, agreement, transaction or series of transaction is to be
settled by delivery of securities, in cash or otherwise.

 

“Transferee” means a Person to whom a Transfer is made or is proposed to be
made.

 

“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

 

“Voting Securities” means shares of Common Stock of the Company and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

 

“Voting Threshold” has the meaning set forth in Section 5.4(a).

 

“Warrant” has the meaning set forth in Section 1.1.

 

“Warrant Issuance” has the meaning set forth in Section 1.1.

 

“Warrant Shares” has the meaning set forth in Section 1.1.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1          Termination of This Agreement; Other Triggers.

 

(a)           This Agreement may be terminated at any time:

 

(i)            with the prior written consent of each of Amazon and the Company;
or

 

(ii)           if the Initial Antitrust Clearance shall not have been obtained
on or prior to the date that is six months after the latest date of the Initial
Antitrust Filings, by Amazon, provided that Amazon may not exercise the
termination right pursuant to this Section 8.1(a)(ii) if a breach by Amazon of
any obligation, representation or warranty under this Agreement has been the
cause of, or resulted in, the failure of the Initial Antitrust

 

54

--------------------------------------------------------------------------------


 

Clearance to have been obtained on or prior to the date that is six months after
the latest date of the Initial Antitrust Filings; or

 

(iii)          if the Requisite Stockholder Approval shall not have been
obtained at the first annual meeting of the Company Stockholders after the date
of this Agreement, by Amazon with prior written notice delivered to the Company
not later than the ninetieth (90th) day after the date of such meeting (or the
date to which such meeting is postponed or adjourned in accordance with
Section 3.4(a)).

 

(b)           In the event of termination of this Agreement as provided in this
Section 8.1, this Agreement (other than Section 1.3 (Interpretation),
Section 3.2 (Public Announcements), Section 3.3 (Expenses), Section 4.1
(Acquisition for Investment) (to the extent any Warrant Shares have been issued
prior to termination), Section 4.2 (Legend) (to the extent any Warrant Shares
have been issued prior to termination), Article V (Governance) and this
Article VIII, each of which shall survive any termination of this Agreement)
shall forthwith become void and there shall be no liability on the part of any
party, except that nothing herein shall relieve any party from liability for any
breach of this Agreement prior to such termination.

 

(c)           Without affecting in any manner any prior exercise of the Warrant,
in the event of termination of this Agreement as provided in this Section 8.1,
the unvested portion of the Warrant shall be canceled and terminated and shall
forthwith become void and the Company shall have no subsequent obligation to
issue, and the Warrantholder (as defined in the Warrant) shall have no
subsequent right to acquire, any Warrant Shares pursuant to such canceled
portion of the Warrant.  For the avoidance of doubt, the Warrant shall remain in
full force and effect with respect to the vested portion thereof, and nothing in
this Section 8.1 shall affect the ability of the NV Investment Holdings to
exercise such vested portion of the Warrant following termination of this
Agreement.

 

8.2          Amendment.  No amendment of any provision of this Agreement shall
be effective unless made in writing and signed by a duly authorized officer of
each party.

 

8.3          Waiver of Conditions.  The conditions to any party’s obligation to
consummate any transaction contemplated herein are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by Applicable Law.  No waiver shall be effective unless it is in
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

 

8.4          Counterparts.  This Agreement may be executed in any number of
separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.  Executed signature pages to this Agreement may be transmitted
electronically by “pdf” file and such pdf files shall be deemed as sufficient as
if actual signature pages had been delivered.

 

8.5          Governing Law; Submission to Jurisdiction; WAIVER OF JURY TRIAL. 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of

 

55

--------------------------------------------------------------------------------


 

any jurisdiction other than the State of New York.  In addition, each of the
parties (a) expressly submits to the personal jurisdiction and venue of the
United States District Court for the Southern District of New York or any New
York State court sitting in the Borough of Manhattan, City of New York and
appellate courts having jurisdiction of appeals from any of the foregoing (the
“Chosen Courts”), in the event any dispute (whether in contract, tort or
otherwise) arises out of this Agreement or the transactions contemplated hereby,
(b) expressly waives any claim of lack of personal jurisdiction or improper
venue and any claims that such courts are an inconvenient forum, and (c) agrees
that it shall not bring any claim, action or proceeding relating to this
Agreement or the transactions contemplated hereby in any court other than the
Chosen Courts.  Each party hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such suit, action or proceeding by
the mailing of copies thereof by registered or certified mail or by overnight
courier service, postage prepaid, to its address set forth in Section 8.6, such
service to become effective 10 days after such mailing.  EACH PARTY HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.

 

8.6          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other shall be in writing and shall be
deemed to have been duly given (a) if sent by registered or certified mail in
the United States return receipt requested, upon receipt, (b) if sent by
nationally recognized overnight air courier, one Business Day after mailing,
(c) if sent by email or facsimile transmission, with a copy mailed on the same
day in the manner provided in clauses (a) or (b) of this Section 8.6 when
transmitted and receipt is confirmed, or (d) if otherwise actually personally
delivered, when delivered.  All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

 

If to the Company, to:

 

 

Name:

Plug Power Inc.

Address:

968 Albany Shaker Road

 

Latham, NY 12110

Fax:

(518) 782-7884

Email:

Gerard L. Conway Jr.

Attn:

gconway@plugpower.com

 

 

with a copy to (which copy alone shall not constitute notice):

 

56

--------------------------------------------------------------------------------


 

Name:

Goodwin Procter LLP

Address:

100 Northern Avenue

 

Boston, Massachusetts 02210

Fax:

(617) 321-4344

Email:

JArel@goodwinlaw.com

Attn:

Jocelyn M. Arel, Esq.

 

 

and

 

 

 

Name:

Goodwin Procter LLP

Address:

620 Eighth Avenue

 

New York, NY 10018

Fax:

(212) 656-1546

Email:

SSalimi@goodwinlaw.com

Attn:

Siavosh Salimi

 

 

if to Amazon, to:

 

 

Name:

Amazon.com NV Investment Holdings LLC

 

c/o Amazon.com, Inc.

Address:

410 Terry Avenue

 

North Seattle, WA 98109-5210

Fax:

(206) 266-7010

Attn:

General Counsel

with a copy to (which copy alone shall not constitute notice):

 

 

Name:

Sullivan & Cromwell LLP

Address:

1888 Century Park East, Suite 2100

 

Los Angeles CA 90067

Fax:

(212) 558-1600

Email:

krautheimere@sullcrom.com

Attn:

Eric Krautheimer

 

 

and

 

 

 

Name:

Sullivan & Cromwell LLP

Address:

125 Broad Street

 

New York, NY 10004

Fax:

(212) 558-1600

Email:

veeraraghavank@sullcrom.com

Attn:

Krishna Veeraraghavan

 

8.7          Entire Agreement, Etc.  This Agreement (including the Schedules,
Exhibits and Annexes hereto) and the other Transaction Documents, the Master
Services Agreement and the Confidentiality Agreement constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.  No party shall take, or cause to be
taken,

 

57

--------------------------------------------------------------------------------


 

including by entering into agreements or other arrangements with provisions or
obligations that conflict, or purport to conflict, with the terms of the
Transaction Documents or any of the transactions contemplated thereby, any
action with either an intent or effect of impairing any such other person’s
rights under any of the Transaction Documents.

 

8.8          Assignment.  Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party without the prior written consent of the other party,
and any attempt to assign any right, remedy, obligation or liability hereunder
without such consent shall be void, except that Amazon may transfer or assign,
in whole or from time to time in part, to one or more of its direct or indirect
wholly owned subsidiaries, its rights and/or obligations under this Agreement,
but any such transfer or assignment shall not relieve Amazon of its obligations
hereunder.  Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective successors and assigns.

 

8.9          Severability.  If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby, so long as the economic
or legal substance of the transactions contemplated hereby or thereby is not
affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

8.10        No Third Party Beneficiaries.  Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties (and any wholly owned subsidiary of Amazon to which an assignment is
made in accordance with this Agreement) any benefits, rights, or remedies.

 

8.11        Specific Performance.  The parties agree that failure of any party
to perform its agreements and covenants hereunder, including a party’s failure
to take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Agreement to consummate the transactions
contemplated hereby, will cause irreparable injury to the other party, for which
monetary damages, even if available, will not be an adequate remedy.  It is
agreed that the parties shall be entitled to equitable relief including
injunctive relief and specific performance of the terms hereof, without the
requirement of posting a bond or other security, and each party hereby consents
to the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of a party’s obligations and to the granting by any court of
the remedy of specific performance of such party’s obligations hereunder, this
being in addition to any other remedies to which the parties are entitled at law
or equity.

 

* * *

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first herein above
written.

 

 

PLUG POWER INC.

 

 

 

 

 

By:

/s/ Andrew Marsh

 

 

Name: Andrew Marsh

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

AMAZON.COM, INC.

 

 

 

 

 

By:

/s/ David Shearer

 

 

Name:

David Shearer

 

 

Title:

Vice President, Business Development

 

--------------------------------------------------------------------------------


 

Schedule 5.1(a)

 

1.             Basic Financial Information and Reporting.

 

A.            As soon as practicable after the end of each fiscal year of the
Company, and in any event within ninety (90) days thereafter, the Company shall
furnish Amazon with a balance sheet and equity capitalization table of the
Company, as of the end of such fiscal year, a statement of income, a statement
of stockholders’ equity, and a statement of cash flows of the Company and
accompanying notes to the financial statements, for such year, all audited and
prepared in accordance with GAAP consistently applied (except as noted therein)
and setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail.  Such financial statements shall be
accompanied by an audit report and opinion thereon by independent public
accountants of national standing selected by the Board.

 

B.            The Company shall furnish Amazon as soon as practicable after the
end of the first, second and third quarterly accounting periods in each fiscal
year of the Company, and in any event within forty-five (45) days thereafter, a
balance sheet and equity capitalization table of the Company as of the end of
each such quarterly period, and a statement of income and a statement of cash
flows of the Company for such period and for the current fiscal year to date,
prepared in accordance with GAAP consistently applied (except as noted therein
or as disclosed to the recipients thereof), with the exception that no notes
need be attached to such statements and year-end audit adjustments may not have
been made.  In order to facilitate Amazon’s compliance with its public reporting
requirements, the Company shall deliver the financial statements described in
this Schedule 5.1(a) to Amazon, together with a certification that, to the
Company’s knowledge, (i) such interim financial statements are fairly stated, in
all material respects, in accordance with GAAP for the periods presented,
applied on the same basis as the Company’s audited financial statements as of
and for the most recent fiscal year end, and reflect all adjustments necessary
for a fair presentation of the interim financial statements, subject to the
exceptions noted on an exhibit to such certification and (ii) that the Company
has made available to Amazon the information required by Section 5.1 of this
Agreement.  In addition, to facilitate Amazon’s compliance with its public
reporting requirements, the Company shall engage a nationally recognized
accounting firm (the “Auditor”) to perform quarterly review procedures that
result in the issuance of an independent accountant’s review report on the
Company’s quarterly and year-to-date balance sheet and statement of operations
for the periods ending March 31, June 30 and September 30; which reports shall
be delivered within 45 days after the end of the quarter for with the report
pertains.  In order to facilitate Amazon’s compliance with its public reporting
requirements, the Company’s chief financial officer and chief accounting officer
shall participate in one or more teleconferences with Representatives of Amazon
each quarter to review the financial statements previously delivered and discuss
significant transactions reflected for the period of the financial statements.

 

C.            The Company shall furnish to Amazon at least sixty (60) days prior
to the beginning of each fiscal year or as soon as otherwise available in the
ordinary course of the Company’s budgeting process (and as soon as available,
any subsequent written revisions thereto) a comprehensive operating budget
forecasting the Company’s revenues, expenses, net income/loss and cash position
on a month-to-month basis for the upcoming fiscal year (a

 

--------------------------------------------------------------------------------


 

“Budget”).  Each Budget shall be prepared in accordance with United States
generally accepted accounting principles consistently applied (except as noted
thereon).

 

D.            All financial information and budgets required under clauses
(A) and (B) above shall consist of consolidated financial statements
(consolidating the Company and its subsidiaries) unless GAAP provides otherwise.

 

E.            As soon as reasonably practicable, and in any event within 15 days
after the issuance of the report, the Company shall furnish to Amazon any 409A
valuation reports that it prepares or causes to be prepared.

 

2.             Inspection Rights.  Subject to Section 5.1(b) of this Agreement,
Amazon shall have the right to visit and inspect any of the properties of the
Company or any of its subsidiaries, and to discuss the affairs, finances and
accounts of the Company or any of its subsidiaries with its officers, and to
review such information as is reasonably requested all at such reasonable
business times, with reasonable advance notice and as often as may be reasonably
requested.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Must be signed by an authorized representative of the Company] NOTICE AND
ACKNOWLEDGMENT

 

The advice, recommendations and information in the document included with this
notice were prepared for the sole benefit of Amazon Corporate, LLC (Amazon),
based on the specific facts and circumstances of Amazon, and its use is limited
to the scope of Duff & Phelps Corporation (“Duff and Phelps”) engagement for
Amazon.  It has been provided to you for informational purposes only and you are
not authorized by Duff & Phelps to rely upon it and any such reliance by you or
anyone else shall be at your or their own risk.  You acknowledge and agree that
Duff & Phelps accepts no responsibility or liability in respect of the advice,
recommendations or other information in such document to any person or
organization other than Amazon and its Affiliates (as that term is defined in
the Transaction Agreement, dated as of April 4, 2017 by and between Plug Power
Inc. and Amazon.com, Inc.).  You shall have no right to disclose the advice,
recommendations or other information in such document to anyone else without
including a copy of this notice and, unless disclosure is required by law or to
fulfill a professional obligation required under applicable professional
standards, obtaining a signed acknowledgment of this notice from the party to
whom disclosure is made and you provide a copy thereof to Amazon.  You
acknowledge and agree that you will be responsible for any damages suffered by
Duff & Phelps as a result of your failure to comply with the terms of this
notice.

 

Please acknowledge your acceptance of the foregoing by signing and returning to
us a copy of this letter.

 

Very truly yours,

 

 

AMAZON.COM, INC.

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Accepted and Agreed to on this     day of     , 20   by:

 

 

 

PLUG POWER INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Form of Amendment No. 7 to Shareholder Rights Agreement

 

AMENDMENT NO. 7 TO
SHAREHOLDER RIGHTS AGREEMENT

 

This Amendment No. 7, effective as of April 4, 2017 (the “Amendment”), amends
the Shareholder Rights Agreement, dated as of June 23, 2009 (as amended by
Amendment No. 1 dated as of May 6, 2011, Amendment No. 2 dated as of March 16,
2012, Amendment No. 3 dated as of March 23, 2012, Amendment No. 4 dated as of
February 11, 2013, Amendment No. 5 dated as of May 8, 2013, and Amendment No. 6
dated as of December 19, 2016  (the “Rights Agreement”), between Plug Power
Inc., a Delaware corporation (the “Company”), and Broadridge Corporate Issuer
Solutions, Inc., a Pennsylvania corporation (the “Rights Agent”).  Capitalized
terms used herein but not defined herein shall have their defined meanings set
forth in the Rights Agreement.

 

WHEREAS, the Company is entering into a Transaction Agreement, dated as of the
date hereof (the “Transaction Agreement”), with Amazon.com, Inc. (“Amazon”)
pursuant to which Amazon.com NV Investment Holdings LLC, a wholly owned
subsidiary of Amazon (“Amazon NV”), will acquire from the Company, and the
Company will issue to Amazon NV, warrants (the “Amazon Warrants”) to purchase
Common Stock , par value $0.01 per share, of the Company (the “Common Stock”)
(the Amazon Warrants, together with the shares of Common Stock of the Company
underlying such Warrants and any other shares of Common Stock Beneficially Owned
or deemed to be Beneficially Owned, now or in the future, by Amazon or any of
its Affiliates or Associates (including but not limited to Amazon NV) as a
result of or as permitted by the terms of the Transaction Agreement and/or the
Amazon Warrants, the “Amazon Shares”);

 

WHEREAS, the Board of Directors of the Company has determined that it is
advisable and in the best interest of the Company to amend the Rights Agreement
to provide that Amazon and its Affiliates and Associates may Beneficially Own
(as defined in the Rights Agreement) the Amazon Shares without becoming
Acquiring Persons and without causing the occurrence of a Stock Acquisition
Date, Distribution Date, Section 11(a)(ii) Event or Section 13 Event under the
Rights Agreement;

 

WHEREAS, pursuant to Section 27 of the Rights Agreement and under the
circumstances specified therein, the Company and the Rights Agent shall, if the
Board of Directors of the Company so directs, supplement or amend any provision
of the Rights Agreement without the approval of any holders of certificates
representing shares of Common Stock of the Company;

 

WHEREAS, the Company now desires to amend the Rights Agreement as set forth in
this Amendment and, pursuant to Section 27 of the Rights Agreement, the Board of
Directors of the Company hereby directs that the Rights Agreement should be
amended as set forth in this Amendment; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Board of Directors of the Company has determined that this
Amendment and the transactions contemplated hereby are advisable and in the best
interests of the Company and the holders of Common Stock.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             The first paragraph of the definition of “Acquiring Person” in
Section 1(a) of the Rights Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Acquiring Person” shall mean any Person (as such term is hereinafter defined)
who or which, together with all Affiliates (as such term is hereinafter defined)
and Associates (as such term is hereinafter defined) of such Person, shall be
the Beneficial Owner (as such term is hereinafter defined) of 15% or more of the
shares of Common Stock of the Company then outstanding, but shall not include
(i) the Company, (ii) any Subsidiary (as such term is hereinafter defined) of
the Company, (iii) any employee benefit plan or compensation arrangement of the
Company or any Subsidiary of the Company or (iv) any Person holding shares of
Common Stock of the Company organized, appointed or established by the Company
or any Subsidiary of the Company for or pursuant to the terms of any such
employee benefit plan or compensation arrangement (the Persons described in
clauses (i) through (iv) above are referred to herein as “Exempt Persons”);
provided, however, that the term “Acquiring Person” shall not include:

 

(1) Air Liquide Investissements d’Avenir et de Demonstration and its Affiliates
and Associates (collectively, “Air Liquide”), to the extent Air Liquide becomes
the Beneficial Owner of 15% or more of the shares of Common Stock of the Company
then outstanding solely due to Air Liquide’s Beneficial Ownership of shares of
Series C Redeemable Convertible Preferred Stock, par value $0.01 per share, of
the Company (the “Series C Preferred Stock”), issued pursuant to the Securities
Purchase Agreement, dated as of May 8, 2013, by and between the Company and Air
Liquide Investissements d’Avenir et de Demonstration (the “Securities Purchase
Agreement”), and the Certificate of Designations to the Amended and Restated
Certificate of Incorporation of the Company, as amended (the “Series C Preferred
Stock Certificate of Designations”), and any shares of Common Stock of the
Company Beneficially Owned or deemed to be Beneficially Owned, now or in the
future, by Air Liquide as a result of the terms of the Series C Preferred Stock
as set forth in the Series C Preferred Stock Certificate of Designations,
including, without limitation, shares of Common Stock of the Company
Beneficially Owned or deemed to be Beneficially Owned by Air Liquide as a result
of accrued dividends or dividends paid-in-kind on the Series C Preferred Stock
or any adjustments (including, without limitation, to the conversion price or
conversion ratio) to the Series C Preferred Stock (the “Air Liquide Preferred
Stock Investment Shares”); and

 

(2) Tech Opportunities LLC and its Affiliates and Associates (collectively,
“Tech Opportunities”), to the extent Tech Opportunities becomes the Beneficial
Owner of 15% or more of the shares of Common Stock of the Company then
outstanding solely due to Tech Opportunities’ Beneficial Ownership of (i) shares
of Common Stock of the Company (the “December 2016 Common Stock Offering
Shares”), (ii) warrants to purchase shares of Common Stock of the Company (the
“December 2016 Warrants”), and (iii) shares of Series D Convertible Preferred
Stock of the Company, par value $.01 per share (the “Series D Preferred Stock”),
in

 

A-2

--------------------------------------------------------------------------------


 

each case issued or issuable to Tech Opportunities in connection with or as a
result of its purchase of December 2016 Common Stock Offering Shares,
December 2016 Warrants and/or Series D Preferred Stock in offerings made
pursuant to (x) the Company’s Registration Statement on Form S-3 (file number
333-214737) declared effective by the Securities and Exchange Commission on
December 9, 2016 (the “December 2016 Registration Statement”) and each of
(1) the prospectus supplement thereto filed with the Securities and Exchange
Commission on December 19, 2016 relating to the offering of shares of Common
Stock of the Company and warrants (the “December 2016 Common Offering Warrants”)
to purchase shares of Common Stock of the Company and (2) the prospectus
supplement thereto filed with the Securities and Exchange Commission on
December 19, 2016 relating to the offering of shares of Series D Preferred Stock
of the Company and warrants (the “December 2016 Preferred Offering Warrants”) to
purchase shares of Common Stock of the Company (such supplements, the
“December 2016 Prospectus Supplements”), (y) the Certificate of Designations for
the Series D Preferred Stock (the “Series D Certificate of Designations”) and
(z) each of (1) the Warrant Agreement between the Company and Tech Opportunities
relating to the December 2016 Common Offering Warrants (the “December 2016
Common Offering Warrant Agreement”) and (2) the Warrant Agreement between the
Company and Tech Opportunities relating to the December 2016 Preferred Offering
Warrants (the “December 2016 Preferred Offering Warrant Agreement” and, together
with the December 2016 Common Offering Warrant Agreement, the December 2016
Registration Statement, the December 2016 Prospectus Supplements and the
Series D Certificate of Designations and any other documents or instruments
relating to any of the transactions contemplated thereby, the “Securities
Purchase Documents”), and any shares of Common Stock of the Company Beneficially
Owned or deemed to be Beneficially Owned, now or in the future, by Tech
Opportunities as a result of the terms of any of the Securities Purchase
Documents, including, without limitation, shares of Common Stock of the Company
Beneficially Owned or deemed to be Beneficially Owned by Tech Opportunities as a
result of (i) shares of Common Stock of the Company underlying or issued
pursuant to the December 2016 Warrants, (ii) any dividend, redemption or other
payments under the terms of the Series D Preferred Stock or Series D Certificate
of Designations made in shares of Common Stock of the Company or in other
securities convertible into or exchangeable for shares of Common Stock of the
Company or otherwise based upon, determined in reference to or derived from the
market price or value of the shares of Common Stock of the Company, and
(iii) any adjustments to any of the terms of the Series D Preferred Stock or
December 2016 Warrants, including, without limitation, to the conversion price,
conversion ratio or redemption price of the Series D Preferred Stock or the
exercise price of, or number of shares of Common Stock underlying, the
December 2016 Warrants or, in each case, otherwise based upon, determined in
reference to or derived from the market price or value of the shares of Common
Stock of the Company (collectively, the “Tech Opportunities Investment Shares”);
and

 

(3) Amazon.com, Inc. and its respective Affiliates and Associates, including but
not limited to Amazon.com NV Investment Holdings LLC (collectively, “Amazon”),
to the extent Amazon becomes or is, at any time, the Beneficial Owner of 15% or
more of the shares of Common Stock of the Company then outstanding solely due to
Amazon’s Beneficial Ownership of shares of Common Stock of the Company resulting
from (i) the acquisition by Amazon of warrants to purchase shares of Common
Stock of the Company (the “Amazon Warrants”) pursuant to the Transaction
Agreement, dated April 4, 2017, between the Company and Amazon.com, Inc. (the
“Amazon Transaction Agreement”), (ii) shares of Common Stock of the Company in

 

A-3

--------------------------------------------------------------------------------


 

accordance with Section 5.3(a)(i)(C) of the Amazon Transaction Agreement, and/or
(iii) any shares of Common Stock of the Company Beneficially Owned or deemed to
be Beneficially Owned, now or in the future, by Amazon as a result of the terms
of the Amazon Warrants, including, without limitation, shares of Common Stock of
the Company Beneficially Owned or deemed to be Beneficially Owned by Amazon as a
result of any adjustments to any of the terms of the Amazon Warrants, including,
without limitation, to the exercise price of, or number of shares of Common
Stock underlying, the Amazon Warrants (collectively, the “Amazon Shares”); and

 

(4) any Grandfathered Person, any INTER RAO Grandfathered Person, any SSF
Grandfathered Person or any February 2013 Offering Grandfathered Investor,
unless (A) with respect to a Grandfathered Person, such Grandfathered Person
becomes the Beneficial Owner of a percentage of the shares of Common Stock of
the Company then outstanding equal to or exceeding the Grandfathered Percentage
of such Grandfathered Person, (B) with respect to an INTER RAO Grandfathered
Person, such INTER RAO Grandfathered Person becomes the Beneficial Owner of a
percentage of the shares of Common Stock of the Company then outstanding equal
to or exceeding the INTER RAO Grandfathered Percentage of such INTER RAO
Grandfathered Person, (C) with respect to an SSF Grandfathered Person, such SSF
Grandfathered Person becomes the Beneficial Owner of a percentage of the shares
of Common Stock of the Company then outstanding equal to or exceeding the SSF
Grandfathered Percentage of such SSF Grandfathered Person, and (D) with respect
to a February 2013 Offering Grandfathered Investor, such February 2013 Offering
Grandfathered Investor becomes the Beneficial Owner of a percentage of the
shares of Common Stock of the Company then outstanding equal to or exceeding the
February 2013 Offering Investor Grandfathered Percentage of such February 2013
Offering Grandfathered Investor.

 

For the avoidance of doubt, (x) if Air Liquide becomes or is the Beneficial
Owner of 15% or more of the shares of Common Stock of the Company then
outstanding (including the Air Liquide Preferred Stock Investment Shares) and at
such time Air Liquide is or is deemed to be the Beneficial Owner of any shares
of Common Stock of the Company other than the Air Liquide Preferred Stock
Investment Shares, then Air Liquide shall be deemed an Acquiring Person
hereunder, (y) if Tech Opportunities becomes or is the Beneficial Owner of 15%
or more of the shares of Common Stock of the Company then outstanding (including
the Tech Opportunities Investment Shares) and at such time Tech Opportunities is
or is deemed to be the Beneficial Owner of any shares of Common Stock of the
Company other than the Tech Opportunities Investment Shares, then Tech
Opportunities shall be deemed an Acquiring Person hereunder, and (z) if Amazon
becomes or is the Beneficial Owner of 15% or more of the shares of Common Stock
of the Company then outstanding (including the Amazon Shares) and at such time
Amazon is or is deemed to be the Beneficial Owner of any shares of Common Stock
of the Company other than the Amazon Shares, then Amazon shall be deemed an
Acquiring Person hereunder.

 

2.     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Rights
Agreement, all of which are ratified and

 

A-4

--------------------------------------------------------------------------------


 

affirmed in all respects and shall continue in full force and effect and shall
be otherwise unaffected.

 

3.     This Amendment shall be governed by and construed in accordance with the
laws of the State of Delaware, United States of America, applicable to contracts
made and to be performed entirely within such State, without regard to
conflict-of-law principles.

 

4.     This Amendment may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. A
signature to this Amendment transmitted electronically shall have the same
authority, effect, and enforceability as an original signature.

 

[The remainder of this page has been intentionally left blank]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

 

 

 

PLUG POWER, INC.

 

 

 

Attest:

 

 

 

 

 

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC, as Rights Agent

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Form of Warrant

 

WARRANT TO PURCHASE COMMON STOCK

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

 

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF A TRANSACTION AGREEMENT, DATED AS OF APRIL 4,
2017, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER.  THE
SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.

 

WARRANT
to purchase
55,286,696
Shares of Common Stock of
Plug Power Inc.
a Delaware Corporation

 

Issue Date:  April 4, 2017

 

1.             Definitions.  Unless the context otherwise requires, when used
herein the following terms shall have the meanings indicated.

 

“30-Day VWAP” means, as of any date, the volume weighted average price per share
of the Common Stock on the Principal Trading Market (as reported by Bloomberg
L.P. (or its successor) or, if not available, by another authoritative source
mutually agreed by the Company and Amazon) from 9:30 a.m. (New York City time)
on the Trading Day that is thirty (30) Trading Days preceding such date to 4:00
p.m. (New York City time) on the last Trading Day immediately preceding such
date.

 

“Affiliate” has the meaning ascribed to it in the Transaction Agreement.

 

“Aggregate Consideration” has the meaning set forth in Section 12(ii).

 

“Amazon” means Amazon.com, Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Company and one by the Warrantholder,
shall mutually agree upon the determinations then the subject of appraisal. 
Each party shall deliver a notice to the other appointing its appraiser within
15 days after the Appraisal Procedure is invoked.  If within 30 days after
appointment of the two appraisers they are unable to agree upon the amount in
question, a third independent, nationally recognized appraiser shall be chosen
within 10 days thereafter by the mutual consent of such first two appraisers or,
if such two first appraisers fail to agree upon the appointment of a third
appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in appraisal of the subject matter to be appraised.  In such
event, the decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser.  If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Company and the Warrantholder; otherwise, the average of all
three determinations shall be binding and conclusive upon the Company and the
Warrantholder.  The costs of conducting any Appraisal Procedure shall be borne
50% by the Company and 50% by the Warrantholder.

 

“Assumed Payment Amount” has the meaning set forth in Section 12(iv).

 

“Attribution Parties” has the meaning set forth in Section 13(i).

 

“Beneficial Ownership Limitation” has the meaning set forth in Section 13(ii).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Company.

 

“Business Day” has the meaning ascribed to it in the Transaction Agreement.

 

“Cash Exercise” has the meaning set forth in Section 3(ii).

 

“Cashless Exercise” has the meaning set forth in Section 3(ii).

 

“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the 30-Day VWAP as of
the day immediately preceding such exercise date over (y) the Exercise Price,
and (ii) the denominator of which is the 30-Day VWAP as of the day immediately
preceding such exercise date.

 

“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group within the meaning of
Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or any of its
Affiliates) becomes the beneficial owner, directly or indirectly, of 50% or more
of the Equity Interests (measured by either voting power or economic interests)
of the Company, (b) any transaction or series of related

 

B-2

--------------------------------------------------------------------------------


 

transactions in which the stockholders of the Company immediately prior to such
transaction or series of related transactions (the “Pre-Transaction
Stockholders”) cease to beneficially own, directly or indirectly, at least 50%
of the outstanding Equity Interests (measured by either voting power or economic
interests) of the Company; provided that this clause (b) shall not apply if such
transaction or series of related transactions is an acquisition by the Company
effected, in whole or in part, through the issuance of Equity Interests of the
Company, (c) any Business Combination as a result of which at least 50% of the
ownership of the Company is transferred to another Person or group of persons
within the meaning of Section 13(d)(3) of the Exchange Act (excluding the
Warrantholder or any of its Affiliates), (d) individuals who constitute the
Continuing Directors, taken together, ceasing for any reason to constitute at
least a majority of the Board of Directors, or (e) any sale or lease or
exchange, transfer, license or disposition of a business, deposits or assets
that constitute 50% or more of the consolidated assets, business, revenues, net
income, assets or deposits of the Company.

 

“Chosen Courts” has the meaning set forth in Section 14.

 

“Commission” has the meaning set forth in Section 13(i).

 

“Common Stock” means the Common Stock, par value $0.01 per share of the Company.

 

“Company” means Plug Power Inc., a Delaware corporation.

 

“Continuing Directors” means the directors of the Company on the date hereof and
each other director, if, in each case, such other director’s nomination for
election to the Board of Directors is recommended by more than 50% of the
Continuing Directors or more than 50% of the members of the Nominating and
Governance Committee of the Board of Directors that are Continuing Directors.

 

“conversion” has the meaning set forth in Section 12(ii).

 

“Convertible Securities” has the meaning set forth in Section 12(ii).

 

“Distribution” has the meaning set forth in Section 12(iii).

 

“Election Mechanic” has the meaning set forth in Section 12(v).

 

“Equity Interests” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(b) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (c) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

B-3

--------------------------------------------------------------------------------


 

“Exercise Period” has the meaning set forth in Section 3.

 

“Exercise Price” means, with respect to the Warrant Shares that vest upon
occurrence of a Vesting Event described in clause (a) or (b) of the definition
of Vesting Event, $1.1893, and with respect to the Warrant Shares that vest upon
occurrence of a Vesting Event described in clause (c) of the definition of
Vesting Event, a dollar amount equal to the product of (i) the 30-Day VWAP as of
the occurrence of the final Vesting Event described in clause (b) of the
definition of Vesting Event and (ii) 0.9; provided, however that in the event of
a Change of Control Transaction under Section 12(v) prior to the occurrence of a
Vesting Event described in clause (c) of the definition of Vesting Event, the
Exercise Price with respect to all Warrant Shares will be $1.1893.

 

“Expiration Time” has the meaning set forth in Section 3.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board of Directors in respect thereof).  If the Warrantholder
objects in writing to the Board of Director’s calculation of fair market value
within 10 Business Days after receipt of written notice thereof and the
Warrantholder and the Company are unable to agree on the fair market value
during the 10-day period following the delivery of the Warrantholder objection,
the Appraisal Procedure may be invoked by either the Company or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof not later than the 30th day after delivery of the Warrantholder
objection.  For the avoidance of doubt, the Fair Market Value of cash shall be
the amount of such cash.

 

“Historical Warrant Shares” means all shares of the Company’s Common Stock
issuable from time to time upon the exercise of warrants outstanding as of the
date immediately preceding the date of this Warrant.

 

“Initial Number” has the meaning set forth in Section 12(ii).

 

“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of Common Stock or of such security, as applicable, on The NASDAQ Capital Market
on such day.  If the Common Stock or such security, as applicable, is not listed
on The NASDAQ Capital Market as of any date of determination, the Market Price
of the Common Stock or such security, as applicable, on such date of
determination means the closing sale price on such date as reported in the
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock or such security, as applicable, is so listed
or quoted, or, if no closing sale price is reported, the last reported sale
price on such date on the principal U.S. national or regional securities
exchange on which the Common Stock or such security, as applicable, is so listed
or

 

B-4

--------------------------------------------------------------------------------


 

quoted, or if the Common Stock or such security, as applicable, is not so listed
or quoted on a U.S. national or regional securities exchange, the last quoted
bid price on such date for the Common Stock or such security, as applicable, in
the over-the-counter market as reported by Pink Sheets LLC or similar
organization, or, if that bid price is not available, the Market Price of the
Common Stock or such security, as applicable, on that date shall mean the Fair
Market Value per share as of such date of the Common Stock or such security. 
For the purposes of determining the Market Price of the Common Stock or any such
security, as applicable, on the Trading Day preceding, on or following the
occurrence of an event, (a) that Trading Day shall be deemed to commence
immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or, if trading is closed at an
earlier time, such earlier time and (b) that Trading Day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last Trading Day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).

 

“Master Services Agreement” means the Master Services Agreement, dated
November 4, 2016, as it may be amended from time to time, by and between the
Company and Amazon Fulfillment Services, Inc., including all annexes, schedules,
exhibits, work orders and purchase orders thereto.

 

“NV Investment Holdings” means Amazon.com NV Investment Holdings LLC, a Nevada
limited liability company.

 

“Permitted Repurchase” means (a) a Repurchase of shares of Common Stock pursuant
to one or more “Dutch Auction” tender offers at a price no greater than 5% above
the Fair Market Value of the Common Stock at the time of such Repurchase, (b) a
purchase or series of purchases of Equity Interests of the Company by the
Company or any Affiliate thereof pursuant to, and in compliance with, the
requirements of Rule 10b-18 under the Exchange Act (provided that, all Equity
Interests repurchased under clauses (a) and (b) shall not exceed, in the
aggregate and on an as-converted basis with respect to Convertible Securities,
5,736,311 shares of Common Stock, subject to adjustment for stock splits, and
reverse stock splits), (c) one or more purchases of shares of the Series C Stock
pursuant to and in the amounts and at the price specified in Section 7 of the
Certificate of Designations of the Series C Stock as of May 16, 2013, (d) one or
more purchases of shares of the Series D Stock pursuant to and in the amounts
and at the price specified in Sections 5, 6(b), 12 and 13 of the Certificate of
Designations of the Series D Stock as of December 21, 2016, and (e) one or more
purchases of shares of Common Stock in connection with the net exercise of
options, or the payment of tax withholding with respect to equity awards, issued
under the Company’s equity incentive plans.

 

“Permitted Transactions” has the meaning set forth in Section 12(ii).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pricing Date” has the meaning set forth in Section 12(ii).

 

B-5

--------------------------------------------------------------------------------


 

“Principal Trading Market” means the trading market on which the Common Stock is
primarily listed on and quoted for trading, and which, as of the Issue Date is
The NASDAQ Capital Market.

 

“Repurchases” means any transaction or series of related transactions to acquire
by purchase or otherwise Equity Interests of the Company or any of its
subsidiaries by the Company or any subsidiary thereof for a purchase price
greater than Fair Market Value, whether pursuant to any tender offer or exchange
offer (whether or not subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder), open market transactions, private
negotiated transactions or otherwise, and, in each case, whether for cash,
Equity Interests of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other Person or any other property or assets
(including Equity Interests, other securities or evidences of indebtedness of a
subsidiary), or any combination thereof, effected while this Warrant is
outstanding.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Series C Stock” means the Company’s Series C Redeemable Convertible Preferred
Stock, $0.01 par value per share.

 

“Series D Stock” means the Company’s Series D Convertible Preferred Stock, $0.01
par value per share.

 

“Subject Adjustment” has the meaning set forth in Section 12(vii).

 

“Subject Record Date” has the meaning set forth in Section 12(vii).

 

“subsidiary” has the meaning ascribed to it in the Transaction Agreement.

 

“Trading Day” means a day on which the Principal Trading Market is open for
trading.

 

“Transaction Agreement” means the Transaction Agreement, dated as of April 4,
2017, as it may be amended from time to time, by and between the Company and
Amazon, including all annexes, schedules and exhibits thereto.

 

“Transaction Documents” has the meaning ascribed to it in the Transaction
Agreement.

 

“Vesting Event” means (a) with respect to 5,819,652 Warrant Shares, the
execution of this Warrant and the other Transaction Documents, (b) with respect
to additional increments of 7,274,565 Warrant Shares, each time at which Amazon
and its Affiliates have collectively made, directly, or indirectly through third
parties, gross cash payments to the Company totaling $50 million in the
aggregate in connection with the Master Services Agreement, up to and including
such time as Amazon and any of its Affiliates have made, directly, or indirectly
through third parties, gross payments to the Company totaling $200 million in
the aggregate in connection with the Master Services Agreement, with a maximum
of 29,098,260 Warrant Shares vesting pursuant to this clause (b), (c) with
respect to additional increments of 2,546,098 Warrant Shares, each time, after
payment to the Company of the initial $200 million in the aggregate as described

 

B-6

--------------------------------------------------------------------------------


 

in clause (b) above, at which Amazon and its Affiliates have collectively made,
directly, or indirectly through third parties, payments to the Company totaling
$50 million in the aggregate in connection with the Master Services Agreement,
up to and including such time as Amazon and any of its Affiliates have
collectively made, directly, or indirectly through third parties, payments
totaling $600 million in the aggregate to the Company in connection with the
Master Services Agreement, with a maximum of 20,368,784 Warrant Shares vesting
pursuant to this clause (c).  For the avoidance of doubt, (i) Vesting Events
shall stop occurring once the total number of Warrant Shares authorized under
Section 2 have vested pursuant to Vesting Events and (ii) payments to any
subsidiary of the Company shall be deemed a payment to the Company for purposes
of determining whether a Vesting Event has occurred.  For the avoidance of
doubt, the number of Warrant Shares that will vest pursuant to a Vesting Event
are subject to adjustment as provided herein.

 

“Warrant” means this Warrant, issued pursuant to the Transaction Agreement.

 

“Warrant Shares” has the meaning set forth in Section 2.

 

“Warrantholder” has the meaning set forth in Section 2.

 

2.             Number of Warrant Shares; Exercise Price.  This certifies that,
for value received, NV Investment Holdings or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms hereinafter set forth, to acquire
from the Company, in whole or in part, up to an aggregate of 55,286,696 fully
paid and nonassessable shares of Common Stock (the “Warrant Shares”), at a
purchase price per share of Common Stock equal to the Exercise Price with
respect to such shares.  The Warrant Shares and Exercise Price are subject to
adjustment as provided herein, and all references to “Common Stock,” “Warrant
Shares” and “Exercise Price” herein shall be deemed to include any such
adjustment or series of adjustments.

 

3.             Exercise of Warrant; Term; Other Agreements; Cancelation.

 

(i)            Promptly following the occurrence of a Vesting Event, the Company
shall deliver to the Warrantholder a Notice of Vesting Event in the form
attached as Annex A hereto; provided that neither the delivery, nor the failure
of the Company to deliver, such Notice of Vesting Event shall affect or impair
the Warrantholder’s rights or the Company’s obligations hereunder.

 

(ii)           Subject to Section 2, Section 12(v), Section 13 and Section 14,
as well as the approvals required pursuant to the applicable rules of the NASDAQ
Capital Market, including but not limited to, NASDAQ Rule 5635(d), each if
applicable, the right to purchase Warrant Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time from and after the applicable Vesting Event, but in no event later than
5:00 p.m., New York City time, on April 4, 2027 (such time, the “Expiration
Time” and such period from and after the applicable Vesting Event through the
Expiration Time, the “Exercise Period”), by (A) the surrender of this Warrant
and the Notice of Exercise attached as Annex B hereto, duly completed and
executed on behalf of the Warrantholder, to the Company in accordance with
Section 17 (or such other office or agency of

 

B-7

--------------------------------------------------------------------------------


 

the Company in the United States as it may designate by notice in writing to the
Warrantholder), and (B) payment of the Exercise Price for the Warrant Shares
thereby purchased by, at the sole election of the Warrantholder, either: 
(i) tendering in cash, by certified or cashier’s check payable to the order of
the Company, or by wire transfer of immediately available funds to an account
designated by the Company (such manner of exercise, a “Cash Exercise”) or (ii) 
without payment of cash, by reducing the number of Warrant Shares obtainable
upon the exercise of this Warrant (either in full or in part, as applicable) and
payment of the Exercise Price in cash so as to yield a number of Warrant Shares
obtainable upon the exercise of this Warrant (either in full or in part, as
applicable) equal to the product of (x) the number of Warrant Shares issuable
upon the exercise of this Warrant (either in full or in part, as applicable) (if
payment of the Exercise Price were being made in cash) and (y) the Cashless
Exercise Ratio (such manner of exercise, a “Cashless Exercise”); provided that
such product shall be rounded to the nearest whole Warrant Share.

 

(iii)          Notwithstanding the foregoing, if at any time during the Exercise
Period the Warrantholder has not exercised this Warrant in full as a result of
there being insufficient Warrant Shares available for issuance or the lack of
any required regulatory, corporate or other approval (including, for the
avoidance of doubt, the Initial Antitrust Clearance and Requisite Stockholder
Approval (each, as defined in the Transaction Agreement)), the Expiration Time
shall be extended until sixty (60) days after such date as the Warrantholder is
able to acquire all of the vested Warrant Shares without violating Applicable
Law.

 

(iv)          If the Warrantholder does not exercise this Warrant in its
entirety, the Warrantholder shall be entitled to receive from the Company, upon
request, a new warrant of like tenor in substantially identical form for the
purchase of that number of Warrant Shares equal to the difference between the
number of Warrant Shares subject to this Warrant and the number of Warrant
Shares as to which this Warrant is so exercised.

 

(v)           This Warrant, including with respect to its cancelation, is
subject to the terms and conditions of the Transaction Agreement.  Without
affecting in any manner any prior exercise of this Warrant (or any Warrant
Shares previously issued hereunder), if (a) the Transaction Agreement is
terminated in accordance with Section 8.1 thereof or (b) the Warrantholder
delivers to the Company a written, irrevocable commitment not to exercise this
Warrant, the Company shall have no obligation to issue, and the Warrantholder
shall have no right to acquire, the unvested portion of any Warrant Shares under
this Warrant.

 

4.             Issuance of Warrant Shares; Authorization; Listing.  The Company
shall issue a certificate or certificates for Equity Interests issued upon
exercise of this Warrant on or before the third Business Day following the date
of exercise of this Warrant in accordance with its terms in the name of the
Warrantholder and shall deliver such certificate or certificates to the
Warrantholder.  The Company hereby represents and warrants that any Equity
Interests issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be validly issued, fully paid and nonassessable and
free of any liens or encumbrances (other than liens or encumbrances created by
the Transaction Documents, transfer restrictions arising as a matter of U.S.
Federal securities laws or created by or at the direction of the Warrantholder
or any of its Affiliates).  The Equity Interests so issued shall be deemed for
all purposes to have been issued to the

 

B-8

--------------------------------------------------------------------------------


 

Warrantholder as of the close of business on the date on which this Warrant and
payment of the Exercise Price are delivered to the Company in accordance with
the terms of this Warrant, notwithstanding that the stock transfer books of the
Company may then be closed or certificates representing such Equity Interests
may not be actually delivered on such date.  The Company shall use reasonable
best efforts to obtain the Requisite Stockholder Approval (as defined in the
Transaction Agreement) and shall at all times reserve and keep available, out of
its authorized but unissued Equity Interests, solely for the purpose of
providing for the exercise of this Warrant, the aggregate Equity Interests
issuable upon exercise of this Warrant in full (disregarding whether or not this
Warrant is exercisable by its terms at any such time).  The Company shall, at
its sole expense, procure, subject to issuance or notice of issuance, the
listing of any Equity Interests issuable upon exercise of this Warrant on the
principal stock exchange on which such Equity Interests are then listed or
traded, promptly after such Equity Interests are eligible for listing thereon.

 

5.             No Fractional Shares or Scrip.  No fractional Warrant Shares or
other Equity Interests or scrip representing fractional Warrant Shares or other
Equity Interests shall be issued upon any exercise of this Warrant.  In lieu of
any fractional share to which a Warrantholder would otherwise be entitled, the
fractional Warrant Shares or other Equity Interests shall be rounded up to the
next whole Warrant Share or other Equity Interest and the Warrantholder shall be
entitled to receive such rounded up number of Warrant Shares or other Equity
Interests.

 

6.             No Rights as Stockholders; Transfer Books.  Without limiting in
any respect the provisions of the Transaction Agreement and except as otherwise
provided by the terms of this Warrant, this Warrant does not entitle the
Warrantholder to (i) receive dividends or other distributions, (ii) consent to
any action of the stockholders of the Company, (iii) receive notice of or vote
at any meeting of the stockholders, (iv) receive notice of any other proceedings
of the Company, or (v) exercise any other rights whatsoever, in any such case,
as a stockholder of the Company prior to the date of exercise hereof.

 

7.             Charges, Taxes and Expenses.  Issuance of this Warrant and
issuance of certificates for Equity Interests to the Warrantholder upon the
exercise of this Warrant shall be made without charge to the Warrantholder for
any issue or transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company.

 

8.             Transfer/Assignment.

 

(i)            This Warrant may be transferred only to an Affiliate of Amazon. 
The Warrant Shares may be transferred only in accordance with the terms of the
Transaction Agreement.  Subject to compliance with the first two sentences of
this Section 8, the legend as set forth on the cover page of this Warrant and
the terms of the Transaction Agreement, this Warrant and all rights hereunder
are transferable, in whole or in part, upon the books of the Company by the
registered holder hereof in person or by duly authorized attorney, and a new

 

B-9

--------------------------------------------------------------------------------


 

Warrant shall be made and delivered by the Company, of the same tenor and date
as this Warrant but registered in the name of one or more transferees, upon
surrender of this Warrant, duly endorsed, to the office or agency of the Company
described in Section 3.  If the transferring holder does not transfer the
entirety of its rights to purchase all Warrant Shares hereunder, such holder
shall be entitled to receive from the Company a new Warrant in substantially
identical form for the purchase of that number of Warrant Shares as to which the
right to purchase was not transferred.  All expenses (other than stock transfer
taxes) and other charges payable in connection with the preparation, execution
and delivery of the new Warrant pursuant to this Section 8 shall be paid by the
Warrantholder.

 

(ii)           If and for so long as required by the Transaction Agreement, this
Warrant Certificate shall contain a legend as set forth in Section 4.2 of the
Transaction Agreement.

 

9.             Exchange and Registry of Warrant.  This Warrant is exchangeable,
subject to applicable securities laws, upon the surrender hereof by the
Warrantholder to the Company, for a new warrant or warrants of like tenor and
representing the right to purchase the same aggregate number of Warrant Shares. 
The Company shall maintain a registry showing the name and address of the
Warrantholder as the registered holder of this Warrant.  This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
office of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.

 

10.          Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Warrant Shares as provided for in such lost, stolen, destroyed or mutilated
Warrant.

 

11.          Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding day that is a Business Day.

 

12.          Adjustments and Other Rights.  The Exercise Price and Warrant
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided that if more than one subsection of this
Section 12 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 12 so as to result in
duplication.

 

(i)            Stock Splits, Subdivisions, Reclassifications or Combinations. 
If the Company shall at any time or from time to time (a) declare, order, pay or
make a dividend or make a distribution on Common Stock in additional shares of
Common Stock, (b) split,

 

B-10

--------------------------------------------------------------------------------


 

subdivide or reclassify the outstanding shares of Common Stock into a greater
number of shares or (c) combine or reclassify the outstanding shares of Common
Stock into a smaller number of shares, the number of Warrant Shares issuable
upon exercise of this Warrant at the time of the record date for such dividend
or distribution or the effective date of such split, subdivision, combination or
reclassification shall be proportionately adjusted so that the Warrantholder
immediately after such record date or effective date, as the case may be, shall
be entitled to purchase the number of shares of Common Stock which such holder
would have owned or been entitled to receive in respect of the shares of Common
Stock subject to this Warrant after such date had this Warrant been exercised in
full immediately prior to such record date or effective date, as the case may be
(disregarding whether or not this Warrant had been exercisable by its terms at
such time).  In the event of such adjustment, the Exercise Price in effect at
the time of the record date for such dividend or distribution or the effective
date of such split, subdivision, combination or reclassification shall be
immediately adjusted to the number obtained by dividing (x) the product of
(1) the number of Warrant Shares issuable upon the exercise of this Warrant in
full before the adjustment determined pursuant to the immediately preceding
sentence (disregarding whether or not this Warrant was exercisable by its terms
at such time) and (2) the Exercise Price in effect immediately prior to the
record or effective date, as the case may be, for the dividend, distribution,
split, subdivision, combination or reclassification giving rise to such
adjustment by (y) the new number of Warrant Shares issuable upon exercise of the
Warrant in full determined pursuant to the immediately preceding sentence
(disregarding whether or not this Warrant is exercisable by its terms at such
time); provided that such product shall be rounded to the nearest whole Warrant
Share.

 

(ii)           Certain Issuances of Common Stock or Convertible Securities.  If
the Company shall at any time or from time to time issue shares of Common Stock
(or rights or warrants or any other securities or rights exercisable or
convertible into or exchangeable for shares of Common Stock (collectively, a
“conversion”)), including through distributions on outstanding securities
(collectively, “Convertible Securities”) (other than in Permitted Transactions
or transactions to which the adjustments set forth in Section 12(i) are
applicable), without consideration or at a consideration per share (or having a
conversion price per share) that is less than the highest then applicable
Exercise Price (the date of such issuance, the “Pricing Date”) then, in such
event:

 

(A)          the number of Warrant Shares issuable upon the exercise of this
Warrant immediately prior to the Pricing Date (the “Initial Number”) shall be
increased to the number obtained by multiplying the Initial Number by a fraction
(I) the numerator of which shall be the sum of (x) the number of shares of
Common Stock outstanding immediately prior to the Pricing Date and (y) the
number of additional shares of Common Stock issued (or into which Convertible
Securities may be converted) and (II) the denominator of which shall be the sum
of (x) the number of shares of Common Stock outstanding immediately prior to the
Pricing Date and (y) the number of shares of Common Stock (rounded to the
nearest whole share) which the Aggregate Consideration in respect of such
issuance of shares of Common Stock (or Convertible Securities) would purchase at
the Market Price of Common Stock immediately prior to the Pricing Date; and

 

(B)          the Exercise Price payable upon exercise of this Warrant shall be
adjusted by multiplying such Exercise Price in effect immediately prior to the
Pricing Date by a fraction,

 

B-11

--------------------------------------------------------------------------------


 

the numerator of which shall be the number of shares of Common Stock issuable
upon exercise of this Warrant in full immediately prior to the adjustment
pursuant to clause (A) above (disregarding whether or not this Warrant was
exercisable by its terms at such time), and the denominator of which shall be
the number of shares of Common Stock issuable upon exercise of this Warrant in
full immediately after the adjustment pursuant to clause (A) above (disregarding
whether or not this Warrant is exercisable by its terms at such time).

 

For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or Convertible Securities) shall be
deemed to be equal to the sum of the gross offering price (before deduction of
any related expenses payable to third parties, including discounts and
commissions) of all such shares of Common Stock and Convertible Securities, plus
the aggregate amount, if any, payable upon conversion of any such Convertible
Securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
Convertible Securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or Convertible Securities for, in whole
or in part, any non-cash property (or in the case of any non-cash property
payable upon conversion of any such Convertible Securities), the consideration
represented by such noncash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) if the Exercise Price and the number
of Warrant Shares issuable upon exercise of this Warrant shall have been
adjusted upon the issuance of any Convertible Securities in accordance with this
Section 12, no further adjustment of the Exercise Price and the number of
Warrant Shares issuable upon exercise of this Warrant shall be made for the
actual issuance of shares of Common Stock upon the actual conversion of such
Convertible Securities in accordance with their terms; and (4) “Permitted
Transactions” shall include (a) issuances of shares of Common Stock (including
upon exercise of options) to directors, advisors, employees or consultants of
the Company pursuant to a stock option plan, employee stock purchase plan,
restricted stock plan, other employee benefit plan or other similar compensatory
agreement or arrangement approved by the Board of Directors, (b) the issuance of
Historical Warrant Shares, (c) any sale of the Company’s Equity Interests
pursuant to a registered public offering, (d) sales of Common Stock in
transactions deemed to be “at-the-market” sales pursuant to Rule 415 of the
Securities Act, (e) issuances of Common Stock as matching contributions under
the Company’s 401(k) plan, (f) the issuance of securities as payment in
satisfaction of accrued dividends payable upon the Series C Stock, (g) issuances
of Common Stock upon conversion of the Series D Stock and the Series C Stock and
(h) the Common Stock issuable upon exercise of this Warrant.  For the avoidance
of doubt, except in connection with any transaction described in Section 12(i),
no adjustment pursuant to this Section 12(ii) shall be made to an applicable
Exercise Price or number of related Warrant Shares in the case of the issuance
of Common Stock or Convertible Securities at a consideration per share (or
having a conversion or exercise price per share) that is equal to or greater
than such Exercise Price. Any adjustment made pursuant to this
Section 12(ii) shall become effective immediately upon the date of such
issuance.  For the avoidance of doubt, no increase to the Exercise Price or
decrease in the number of Warrant Shares issuable upon exercise of this Warrant
shall be made pursuant to this Section 12(ii).

 

B-12

--------------------------------------------------------------------------------


 

(iii)          Distributions.  If the Company, at any time while this Warrant is
outstanding, declares or makes any dividend or distributes to holders of shares
of Common Stock (and not to the Warrantholder) evidences of its indebtedness or
assets (including cash and cash dividends or property) or rights or warrants to
subscribe for or purchase any security (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction other than dividends or distributions
pursuant to Section 12(i)) (a “Distribution”), then the Warrantholder will be
entitled to participate in such Distribution to the same extent that the
Warrantholder would have participated therein if the Warrantholder had held the
number of shares of Common Stock acquirable upon exercise of the Warrant solely
to the extent exercisable immediately before the date as of which a record is
taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution;  provided, however, payments made to the
holders of the Series D Stock in accordance with the terms of the Certificate of
Designations of the Series D Stock and payments of dividends, whether in cash or
Common Stock, on the Series C Stock in accordance with the terms of the
Certificate of Designations of the Series C Stock, shall not be a “Distribution”
for purposes of this Section 12(iii).

 

(iv)          Repurchases.  If the Company shall at any time or from time to
time effect Repurchases (other than a Permitted Repurchase), then the Exercise
Price shall be reduced to the price determined by multiplying the Exercise Price
in effect immediately prior to the first purchase of Equity Interests comprising
such Repurchases by a fraction of which the numerator shall be (A) the product
of (1) the number of shares of Common Stock outstanding immediately prior to the
first purchase of Equity Interests comprising such Repurchases and (2) the
Market Price per share of Common Stock on the Trading Day immediately preceding
the first public announcement by the Company of the intent to effect such
Repurchases, minus (B) the Assumed Payment Amount, and of which the denominator
shall be the product of (X) the number of shares of Common Stock outstanding
immediately prior to the first purchase of Equity Interests comprising such
Repurchases minus the number of shares of Common Stock so repurchased and
(Y) the Market Price per share of Common Stock on the Trading Day immediately
preceding the first public announcement by the Company of the intent to effect
such Repurchases.  In such event, the number of Warrant Shares issuable upon the
exercise of this Warrant shall be increased to the number obtained by
multiplying such number of Warrant Shares by the quotient of (A) the Exercise
Price in effect immediately prior to the first purchase of Equity Interests
comprising such Repurchases divided by (B) the new Exercise Price determined in
accordance with the immediately preceding sentence.  For the avoidance of doubt,
no increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(iv).  For purposes of the foregoing, the “Assumed Payment Amount”
with respect to any Repurchases shall mean the aggregate Market Price (in the
case of securities) and/or Fair Market Value (in the case of cash and/or any
other property), as applicable, as of such Repurchases, of the aggregate
consideration paid to effect such Repurchases.

 

(v)           Change of Control Transactions. In case of any Change of Control
Transaction or reclassification of Common Stock (other than a reclassification
of Common Stock subject to adjustment pursuant to Section 12(i)),
notwithstanding anything to the contrary

 

B-13

--------------------------------------------------------------------------------


 

contained herein, (a) the Company shall notify the Warrantholder in writing of
such Change of Control Transaction or reclassification as promptly as
practicable (but in no event later than 10 Business Days prior to the
effectiveness thereof), (b) if Warrant Shares representing 60% of the aggregate
Warrant Shares as of the Change of Control Transaction (the “Acceleration
Limit”) have not vested as of such Change of Control Transaction or
reclassification of Common Stock (the difference between the number of vested
Warrant Shares immediately prior to such Change of Control Transaction or
reclassification of Common Stock and the Acceleration Limit, the “Accelerated
Shares”), then a number of unvested Warrant Shares equal to the Accelerated
Shares shall immediately vest fully and become non-forfeitable and, subject to
clause (c) below, become immediately exercisable upon consummation of such
Change of Control Transaction or reclassification and (c) solely in the event of
a Change of Control Transaction that is a Business Combination or a
reclassification, the Warrantholder’s right to receive Warrant Shares upon
exercise of this Warrant shall be converted, effective upon the occurrence of
such Business Combination or reclassification, into the right to exercise this
Warrant to acquire the number of shares of stock or other securities or property
(including cash) that the shares of Common Stock issuable (at the time of such
Business Combination or reclassification) upon exercise of this Warrant
immediately prior to such Business Combination or reclassification would have
been entitled to receive upon consummation of such Business Combination or
reclassification.  In determining the kind and amount of stock, securities or
the property receivable upon exercise of this Warrant upon and following
adjustment pursuant to this paragraph, if the holders of Common Stock have the
right to elect the kind or amount of consideration receivable upon consummation
of such Business Combination (an “Election Mechanic”), then the Warrantholder
shall have the right to make the same election upon exercise of this Warrant
with respect to the number of shares of stock or other securities or property
which the Warrantholder shall receive upon exercise of this Warrant.  The
Company, or the Person or Persons formed by the applicable Business Combination
or reclassification, or that acquire(s) the applicable shares of Common Stock,
as the case may be, shall make lawful provisions to establish such rights and to
provide for such adjustments that, for events from and after such Business
Combination or reclassification, shall be as nearly equivalent as possible to
the rights and adjustments provided for herein, and the Company shall not be a
party to or permit any such Business Combination or reclassification to occur
unless such provisions are made as a part of the terms thereof.

 

(vi)          Rounding of Calculations; Minimum Adjustments.  All calculations
under this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent
or to the nearest one-hundredth (1/100th) of a share, as the case may be.  Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Warrant Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

 

(vii)         Timing of Issuance of Additional Securities Upon Certain
Adjustments.  In any case in which (a) the provisions of this Section 12 shall
require that an adjustment (the “Subject Adjustment”) shall become effective
immediately after a record date (the “Subject Record Date”) for an event and
(b) the Warrantholder exercises this Warrant after the Subject Record Date and
before the consummation of such event, the Company may defer until the
consummation of such event issuing to such Warrantholder the incrementally
additional shares of Common Stock or other property issuable upon such exercise
by reason of the Subject Adjustment;  provided, however, that the Company upon
request shall promptly deliver to such Warrantholder a due bill or other
appropriate instrument evidencing such Warrantholder’s right

 

B-14

--------------------------------------------------------------------------------


 

to receive such additional shares (or other property, as applicable), upon the
consummation of such event.

 

(viii)        Statement Regarding Adjustments.  Whenever the Exercise Price or
the Warrant Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Company shall promptly prepare a statement showing
in reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the Warrant Shares into which this Warrant shall be
exercisable after such adjustment, and cause a copy of such statement to be
delivered to the Warrantholder as promptly as practicable after the event giving
rise to the adjustment.

 

(ix)          Notice of Adjustment Event.  In the event that the Company shall
propose to take any action of the type described in this Section 12 (but only if
the action of the type described in this Section 12 would result in an
adjustment in the Exercise Price or the Warrant Shares into which this Warrant
is exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall provide written notice to the
Warrantholder, which notice shall specify the record date, if any, with respect
to any such action and the approximate date on which such action is to take
place.  Such notice shall also set forth the facts with respect thereto as shall
be reasonably necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of this Warrant.  In the case of any action which
would require the fixing of a record date, such notice shall be given at least
10 days prior to the date so fixed.  In case of all other action, such notice
shall be given at least 10 days prior to the taking of such proposed action
unless the Company reasonably determines in good faith that, given the nature of
such action, the provision of such notice at least 10 days in advance is not
reasonably practicable from a timing perspective, in which case such notice
shall be given as far in advance prior to the taking of such proposed action as
is reasonably practicable from a timing perspective.

 

(x)           Adjustment Rules.  Any adjustments pursuant to this Section 12
shall be made successively whenever an event referred to herein shall occur.  If
an adjustment in Exercise Price made hereunder would reduce the Exercise Price
to an amount below par value of the Common Stock, then such adjustment in
Exercise Price made hereunder shall reduce the Exercise Price to the par value
of the Common Stock.

 

(xi)          No Impairment.  The Company shall not, by amendment of its
certificate of incorporation, bylaws or any other organizational document, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant.  In
furtherance and not in limitation of the foregoing, the Company shall not take
or permit to be taken any action which would (A) increase the par value of any
shares of Common Stock receivable upon the exercise of this Warrant above the
Exercise Price then in effect or (B) entitle the Warrantholder to an adjustment
under this Section 12 if the total number of shares of Common Stock issuable
after such action upon exercise of this Warrant in full (disregarding whether or
not this Warrant is exercisable by its terms at such time), together with all
shares of Common Stock then outstanding and all shares of Common Stock then
issuable upon the exercise in full of any and all outstanding Equity Interests

 

B-15

--------------------------------------------------------------------------------


 

(disregarding whether or not any such Equity Interests are exercisable by their
terms at such time) would exceed the total number of shares of Common Stock then
authorized by its certificate of incorporation.

 

(xii)         Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 12, the Company shall take any and all
action which may be necessary, including obtaining regulatory or other
governmental, NASDAQ or other applicable securities exchange, corporate or
stockholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock, or all other securities or other property, that the Warrantholder is
entitled to receive upon exercise of this Warrant pursuant to this Section 12.

 

13.          Beneficial Ownership Limitation.

 

(i)            Notwithstanding anything in this Warrant to the contrary, the
Company shall not honor any exercise of this Warrant, and a Warrantholder shall
not have the right to exercise any portion of this Warrant, to the extent that,
after giving effect to an attempted exercise set forth on an applicable Notice
of Exercise, such Warrantholder (together with such Warrantholder’s Affiliates,
and any other Person whose beneficial ownership of Common Stock would be
aggregated with the Warrantholder’s for purposes of Section 13(d) or Section 16
of the Exchange Act, and any other applicable regulations of the U.S. Securities
and Exchange Commission (the “Commission”), including any “group” of which the
Warrantholder is a member (the foregoing, “Attribution Parties”)) would
beneficially own a number of shares of Common Stock in excess of the Beneficial
Ownership Limitation.  For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by such Warrantholder and its
Attribution Parties shall include the number of Warrant Shares issuable under
the Notice of Exercise with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(a) exercise of the remaining, unexercised portion of any Warrant beneficially
owned by such Warrantholder or any of its Attribution Parties, and (b) exercise
or conversion of the unexercised or unconverted portion of any other securities
of the Company (including any warrants) beneficially owned by such Warrantholder
or any of its Attribution Parties that are subject to a limitation on conversion
or exercise similar to the limitation contained herein.  For purposes of
this Section 13, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and any other applicable regulations of the
Commission.  In addition, for purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission.  For purposes of this Section 13, in determining the number of
outstanding shares of Common Stock, a Warrantholder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following:  (x) the Company’s most recent periodic or annual filing with the
Commission, as the case may be, (y) a more recent public announcement by the
Company that is filed with the Commission, or (z) a more recent notice by the
Company or the Company’s transfer agent to the Warrantholder setting forth the
number of shares of Common Stock then outstanding.  Upon the written request of
a Warrantholder (which may be by email), the Company shall, within three
(3) Trading Days thereof, confirm in writing to such Warrantholder (which may be
via email) the number of shares of Common Stock then outstanding.  In any case,
the number of outstanding shares of Common Stock shall be

 

B-16

--------------------------------------------------------------------------------


 

determined after giving effect to any actual conversion or exercise of
securities of the Company, including exercise of this Warrant, by such
Warrantholder or its Attribution Parties since the date as of which such number
of outstanding shares of Common Stock was last publicly reported or confirmed to
the Warrantholder.  The Company shall be entitled to rely on representations
made to it by the Warrantholder in any Notice of Exercise regarding its
Beneficial Ownership Limitation.  The Warrantholder acknowledges that the
Warrantholder is solely responsible for any schedules or statements required to
be filed by it in accordance with Section 13(d) or Section 16(a) of the Exchange
Act.

 

(ii)           The “Beneficial Ownership Limitation” shall initially be 4.999%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock pursuant to such Notice of
Exercise (to the extent permitted pursuant to this Section 13); provided,
however, that by written notice to the Company, which will not be effective
until the 61st day after such notice is given by the Warrantholder to the
Company, the Warrantholder may waive or amend the provisions of this Section 13
to change the Beneficial Ownership Limitation to any other number, and the
provisions of this Section 13 shall continue to apply.  Upon any such waiver or
amendment to the Beneficial Ownership Limitation, the Beneficial Ownership
Limitation may not be further waived or amended by the Warrantholder without
first providing the minimum written notice required by the immediately preceding
sentence.  Notwithstanding the foregoing, at any time following notice of a
Change of Control Transaction under Section 12(v) with respect to a Change of
Control Transaction that is pursuant to any tender offer or exchange offer (by
the Company or another Person (other than the Warrantholder or any Affiliate of
the Warrantholder)), the Holder may waive or amend the Beneficial Ownership
Limitation effective immediately upon written notice to the Company and may
reinstitute a Beneficial Ownership Limitation at any time thereafter effective
immediately upon written notice to the Company.

 

(iii)          Notwithstanding the provisions of this Section 13, none of the
provisions of this Section 13 shall restrict in any way the number of shares of
Common Stock which the Warrantholder may receive or beneficially own in order to
determine the amount of securities or other consideration that the Warrantholder
may receive in the event of a Change of Control Transaction as contemplated in
Section 12 of this Warrant.

 

14.          Governing Law and Jurisdiction.  This Warrant shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without regard to any choice or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York. 
In addition, each of the parties (a) submits to the personal jurisdiction and
venue of the United States District Court for the Southern District of New York
or any New York State court sitting in the Borough of Manhattan, City of New
York and appellate courts having jurisdiction of appeals from any of the
foregoing (the “Chosen Courts”), in the event any dispute (whether in contract,
tort or otherwise) arises out of this Warrant or the transactions contemplated
hereby, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(c) agrees that it shall not bring any claim, action or proceeding relating to
this Warrant or the transactions contemplated hereby in any court other than the
Chosen Courts.  Each party agrees that service of process upon

 

B-17

--------------------------------------------------------------------------------


 

such party in any such claim, action or proceeding shall be effective if notice
is given in accordance with the provisions of this Warrant.

 

15.          Binding Effect.  This Warrant shall be binding upon any successors
or assigns of the Company.

 

16.          Amendments.  This Warrant may be amended and the observance of any
term of this Warrant may be waived only with the written consent of the Company
and the Warrantholder.

 

17.          Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other shall be in writing and shall be
deemed to have been duly given (a) if sent by registered or certified mail in
the United States return receipt requested, upon receipt, (b) if sent by
nationally recognized overnight air courier, one Business Day after mailing,
(c) if sent by email or facsimile, with a copy mailed on the same day in the
manner provided in clauses (a) or (b) of this Section 17 when transmitted and
receipt is confirmed, or (d) if otherwise personally delivered, when delivered. 
All notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

 

If to the Company, to:

 

 

 

Name:

 

Plug Power Inc.

Address:

 

968 Albany Shaker Road

 

 

Latham, NY 12110

Fax:

 

(518) 782-7884

Attn:

 

Gerard L. Conway Jr.

Email:

 

gconway@plugpower.com

 

 

 

with a copy to (which copy alone shall not constitute notice):

 

 

 

Name:

 

Goodwin Procter LLP

Address:

 

100 Northern Avenue

 

 

Boston, MA 02210

Fax:

 

(617) 801-8906

Attn:

 

Robert P. Whalen, Jr.

Email:

 

rwhalen@goodwinlaw.com

 

 

 

If to the Warrantholder, to:

 

 

 

Name:

 

Amazon.com NV Investment Holdings LLC

 

 

c/o Amazon.com, Inc.

Address:

 

410 Terry Avenue North

 

 

Seattle, WA 98109-5210

Fax:

 

(206) 266-7010

Attn:

 

General Counsel

 

B-18

--------------------------------------------------------------------------------


 

with a copy to (which copy alone shall not constitute notice):

 

Name:

 

Sullivan & Cromwell LLP

Address:

 

1888 Century Park East, Suite 2100

 

 

Los Angeles, CA 90067

Fax:

 

(212) 558-1600

Attn:

 

Eric M. Krautheimer

Email:

 

krautheimere@sullcrom.com

 

 

 

and

 

 

 

Name:

 

Sullivan & Cromwell LLP

Address:

 

125 Broad Street

 

 

New York, NY 10004

Fax:

 

(212) 558-1600

Attn:

 

Krishna Veeraraghavan

Email:

 

veeraraghavank@sullcrom.com

 

18.          Entire Agreement.  This Warrant and the form attached hereto, the
Transaction Agreement, the other Transaction Documents (as defined in the
Transaction Agreement), the Master Services Agreement and the Confidentiality
Agreement (as defined in the Transaction Agreement) constitute the entire
agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.

 

19.          Specific Performance.  The parties agree that failure of any party
to perform its agreements and covenants hereunder, including a party’s failure
to take all actions as are necessary on such party’s part in accordance with the
terms and conditions of this Warrant to consummate the transactions contemplated
hereby, will cause irreparable injury to the other party, for which monetary
damages, even if available, will not be an adequate remedy.  It is agreed that
the parties shall be entitled to equitable relief including injunctive relief
and specific performance of the terms hereof, without the requirement of posting
a bond or other security, and each party hereby consents to the issuance of
injunctive relief by any court of competent jurisdiction to compel performance
of a party’s obligations and to the granting by any court of the remedy of
specific performance of such party’s obligations hereunder, this being in
addition to any other remedies to which the parties are entitled at law or
equity.

 

20.          Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by the Warrantholder to exercise this Warrant to purchase
Warrant Shares, and no enumeration herein of the rights or privileges of
Warrantholder, shall give rise to any liability of the Warrantholder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

[Remainder of page intentionally left blank]

 

B-19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

 

Dated:

 

 

 

 

 

 

PLUG POWER INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and Agreed

 

 

 

AMAZON.COM NV INVESTMENT HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

Annex A

 

[Form of Notice of Vesting Event]

 

Date:

 

TO:         Amazon.com, Inc.

 

RE:         Notice of Vesting Event

 

Reference is made to that certain Warrant to Purchase Common Stock, dated as of
April 4, 2017 (the “Warrant”), issued to Amazon.com NV Investment Holdings LLC
representing a warrant to purchase 55,286,696 shares of common stock of Plug
Power Inc. (the “Company”). Capitalized terms used herein without definition are
used as defined in the Warrant.

 

The undersigned hereby delivers notice to you that a Vesting Event has occurred
under the terms of the Warrant.

 

A.                                    Vesting Event.  The following Vesting
Event has occurred on or around                   , 20  :

 

Amazon and its Affiliates have collectively made, directly or indirectly through
third parties, payments totaling $50 million to the Company [in connection with
the Master Services Agreement] [since the most recent Vesting Event].

 

B.                                    Vested Warrant Shares.  After giving
effect to the Vesting Event referenced in Paragraph A above, the aggregate
number of Warrant Shares issuable upon exercise of the Warrant that have vested
under the terms of the Warrant is:

 

 

C.                                    Exercise Price(s) of Vested Warrant
Shares.  After giving effect to the Vesting Event referenced in Paragraph A
above, the Exercise Price(s) of the Warrant Shares that have vested under the
terms of the Warrant is:

 

                  per share with respect to                Warrant Shares

 

          per share with respect to                   Warrant Shares

 

D.                                    Exercised Warrant Shares.  The aggregate
number of Warrant Shares issuable upon exercise of the Warrant that have been
exercised as of the date hereof is:

 

 

E.                                     Purchase Price of Exercised Warrant
Shares.  The aggregate purchase price of the Warrant Shares that have been
exercised as of the date hereof is:

 

 

 

--------------------------------------------------------------------------------


 

F.                                      Unexercised Warrant Shares.  After
giving effect to the Vesting Event referenced in Paragraph A above, the
aggregate number of Warrant Shares issuable upon exercise of the Warrant that
have vested but remain unexercised under the Warrant is:

 

 

 

PLUG POWER INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex B

 

[Form of Notice of Exercise]

 

Date:

 

TO:         Plug Power Inc.

 

RE:         Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of Common Stock
set forth below covered by such Warrant.  The undersigned, in accordance with
Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price for
such shares of Common Stock.  A new warrant evidencing the remaining shares of
Common Stock covered by such Warrant, but not yet subscribed for and purchased,
if any, should be issued in the name of the Warrantholder.

 

Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(i) of the Warrant, if any):



 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii)(B)(ii) of the Warrant or cash exercise pursuant to
Section 3(ii)(B)(i) of the Warrant):



 

Aggregate Exercise Price:

 

 

 

Holder:

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------